 210DECISIONSOF NATIONALLABOR RELATIONS BOARDTruckDrivers,OR Drivers,FillingStation andPlatformWorkers Union,LocalNo. 705, anaffiliateof International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmericaandGasolineRetailersAssociation ofMetropolitan Chicago and Paul J.Accurso,et al.,Parties in Interest and/or Parties to Contracts.Cases 13-CB-3571 and 13-CB-457April 26, 1974DECISION AND ORDEROn June 21, 1973, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, the Respondent and theCharging Party filed exceptions and supportingbriefs and the General Counsel filedan answeringbrief.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions2 of the AdministrativeLaw Judge and to adopt his recommended Order, asmodified herein.31.The Administrative Law Judge indicated that"perhaps asmany as 300 or more additionalinstances" of improper conduct toward other gaso-line dealerscould be presented within the compass ofthe general allegations of the complaint in the instantproceeding given sufficient time and opportunity forpreparation.To protect the rights of these othergasoline dealers and their employees, since newproceedings would be barred by Section 10(b) of theAct, the Administrative Law Judge recommendedthat the Board retain continuing jurisdiction for thepurpose of entertainingad hocapplications forsupplemental relief at the foot of the order hereinand for granting summary relief thereon as warrant-ed.We are sympathetic to the Administrative LawJudge's concern as to the parties not named in thecomplaint. However, it is the Board's general policytohave all alleged violations litigated in oneproceeding. As we said inPeyton Packing Company,Inc.,129 NLRB 1358, 1360:1The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry Wall Products,Inc, 91 NLRB544, enfd. 188 F.2d 362 (C.A. 3, 1951)We have carefullyexamined the record and find no basis for reversing his findings.2Respondent excepts to the Administrative Law Judge's conduct of thehearing,alleging that the Administrative Law Judge had a closed mind and,without even waiting to hear all the evidence,indicated by remarks anddemeanor that he was prepared to sustain all of the General Counsel'sallegations and to reject all of the Respondent's defenses and arguments.210 NLRB No. 58Generally speaking, sound administrative prac-tice, as wellas fairnessto respondents, requiresthe consolidation of all pending charges into onecomplaint. The same considerations dictate that,wherever practicable, there be buta singlehearing on all outstanding violations of the Actinvolving the same respondent. To act otherwiseresults in the unnecessary harassment of respon-dents.We would note here that the Board does notgrant respondents second hearings to relitigateallegations made against them because they mayhave mishandled their defense in the originalpresentation of the case. Only in the exceptionalinstance, such as where evidence is newly discov-ered, or where a hearing has been conducted in aprejudicial manner, does the Board grant respon-dents further hearings. The General Counsel'sstatusbefore the Board in these adversaryproceedings is no greater than that of anyrespondent. In short, the General Counsel is not afavored litigant, and he is not entitled to anyprivileges not accorded any other litigant appear-ing before the Board. [Footnotes omitted.]Separate litigation of roughly concurrent allegedviolations has been held proper where the violations,alleged in the second case "occurred after thecomplaint issued in the earlier case, were not knownto the General Counsel at the time of the earlierhearing,were independent acts, and were not thetype of alleged violation commonly known or readilydiscoverable, even after an exhaustive investiga-tion." 4 There is no reason to believe that this is thecase herein. In fact, the General Counsel merelyargued that he had insufficient staff and time toprepare and present such additional instances. In ourview, this is not an adequate reason to depart fromour general rule.Moreover, Section 10(e) of the Act provides thatupon the filing of a petition by the Board forenforcement of its order "the court shall .. .thereupon have jurisdiction of the proceeding." Inview of this provision, we have serious doubts aboutour authority to add from time to time employers notnamed in the complaint to the foot of an order whichis before a court of appeals for enforcement.Aftera careful examination of the entire record,we are satisfied that theseallegations are without ment.In our opinion there is nothing in the recordto suggest that the Administrative Law Judge's conduct of the hearing wasbased upon bias or prejudice or that he had prejudged the case.Rather, wethink the AdministrativeLaw Judge,in accordance with Sec.102.35 of theBoard'sRules and Regulations,was concerned only with hisduty "toinquire fully into the factsto regulate the course of the hearing . . tocall, examine,and cross-examine witnesses and to introduce into the recorddocumentaryor other evidence."3Chairman Miller did not participate in the decision.4Neuhoff Bros, Packers, Inc.,159 NLRB1710, fn. 1. TRUCK DRIVERS,LOCAL 705Accordingly,in light of these reasons above, andbecause we believe that our broad cease-and-desistorder,which prohibits the repetition by Respondentof similar conduct and subjects Respondent tocontempt if it continues its unlawful conduct willadequately serve the objectives of the Act, we willdelete from the recommended Order of the Adminis-trativeLaw Judge the provision for retention ofjurisdiction.2.The Administrative Law Judge recommendeda cease-and-desist provision withholding recognitionof Respondent as a bargaining agent at all Metropol-itan Chicago gasoline stations except through secret-ballot Board elections for a period of 5 years. He alsorecommended that the Order contain a provisionrequiringRespondent to cease and desist fromutilizing employers, owners, officials,supervisors, oragents of an employer to organize employees. Theseprovisions have been modified to conform to theBoard's decision inRussellMotors, Inc.,198 NLRBNo. 58.3.The Administrative Law Judge concluded,interalia,thatRespondentviolatedSection8(b)(1)(B) and 8(b)(3) in regard to the two Dietzlerservice stations,Whitehall and Perfection,by refus-ing to recognize or deal with Gasoline RetailersAssociation of Metropolitan Chicago (GRAMC) astheknown bargaining agent forWhitehall;byrefusing to bargain with the Dietzlers individuallyregarding their Perfection station or regardingWhitehall; by threatening to picket and stop deliver-ies of gasoline and other merchandise to the twostations unless they signed Respondent'sprofferedagreement;and by therebycoercing them intosigning these agreements without an opportunity tobargain and to avoid a shutdown of their operations.Respondent argues that it did not violate the Act,even assuming that it refused to bargain withGRAMC over the Whitehall agreement, becausethere was no multiemployer bargaining relationshipbetween Respondent and GRAMC.We have carefully examined the uncontrovertedevidence and conclude that the Administrative LawJudge's findings are fully supported by the record.However,even assumingarguendothe nonexistenceof a multiemployer bargaining relationship betweenRespondent andGRAMC, Respondent clearlyviolated Section 8(b)(1)(B) and 8(b)(3) with respectto both Whitehalland Perfection as this does notaffect the individual employer's right, under wellaccepted agency principles,from selecting anddesignatingany partytoact as its bargainingrepresentative.Thus,an employer may choose tobargain through any individual,group,or associationwhen dealing with a union,and coercive conduct by211a union in derogation of this relationship violatesSection 8(b)(1)(B).Applyingtheseprinciplesherein,Dietzler, inexercisingthe rightto select his own bargainingrepresentative,designatedGRAMC. Contrary toRespondent's inference that GRAMC was only amultiemployer bargaining agent, Dietzler in testify-ing about the conversation at the time he signed thebargaining authorization card stated,without contra-diction,"Well, they brought out the cardfor metosign and they said they would bargainfor mewithLocal 705." (Emphasis supplied.) Moreover,Respon-dent not only refused to recognize or bargain withGRAMC,thus coercingDietzler to bypass hisbargaining representative,but also rejected Dietzler'soffer, as a last resort,to "bargain for himself" forPerfection and Whitehall.For all these reasons,we conclude that Respon-dent's conduct towardsWhitehall and Perfectionviolated Section 8(b)(1)(B) and(3) by restrainingWhitehall and Perfection in the selection of theirbargaining representative.4.The Administrative Law JudgerecommendedthatRespondent be ordered to reimburse eachemployer herein who has paid any initiation feesand/or dues or other exactions on behalf of any ofhis employees or on behalf of himself, under or inconsequence of Respondent's service station agree-ment,or as a consequence of Respondent's conduct.Respondent argues that a dues reimbursementremedy is inappropriate as 8(b)(1)(A) employeerights are not involved when,as here,employers paydues for employees or where self-employed personspay dues.Section 10(c) of the Actempowers the Board toorder violators"to cease and desist from such unfairlabor practices,and to take such affirmative action... as will effectuate the policies of the Act." Here,Respondent,through coercion on the employers, hasunlawfully used the employer as its instrument todeprive the employees of their statutory Section 7rights, therebyviolating Section8(b)(1)(A). That theemployees'Section 7 rights are violated whenRespondent forces an employer to sign its union-security contract and to pay the union dues, shouldhis employees indicate that they do not want theUnion, is clear.For Respondent may later argue thatitscontract is a contractbar, therebypreventinganother union from representing the stationemploy-ees for 3 years. Or Respondent could picket theemployer and his employees,asserting that by virtueof its signed contract it was a recognized union,thereby pressuring employees to join the Union,particularly in light of the union-security clause.Accordingly,we find that it will effectuate thepolicies of the Act to reimburse the employers herein 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor initiation fees and dues paid by them, therebygetting at the source or heart of Respondent'sunlawful 8(b)(1)(A) activities.Furthermore, reimbursement of initiation fees anddues to employers in addition to reimbursement ofhealthandwelfarepremiums to employers isindependently justified by Respondent's concurrent8(b)(1)(B) conduct which deprived the employers ofany effective resort to the counseling or aid of theirbargaining representative, GRAMC. The employersherein, and indirectly their employees, were victimsof Respondent's pattern of illegal conduct. For anemployer faced with Respondent's illegal demandshad to pay the dues or premiums, or force hisemployees to do so when they did not selectRespondent, or face a siege of picketing and lose hisstation lease and business and the employees, theirjobs.Finally, such reimbursement by the Respondent isnecessary not only to effectively compensate theemployees and employers herein because of Respon-dent'sunlawful activities and to protect theirrespective statutory rights, but also to effectivelydiscourage Respondent from continuing this type ofconduct in the future. To allow Respondent to keepitsgains would not only permit Respondent to beunjustly enriched by its past illegal conduct, butwould encourage Respondent to continue suchconduct in the future.5.The Administrative Law Judge has recom-mended that the Order include a provision fornotifying those whose health and welfare paymentsare current that they shall no longer be covered aftera 30-day period in order for them to obtain substitutecoverage if desired. We agree. However, in order toavoid any inequities during this hiatus, we shall alsoorder that during this 30-day period contributionsshallbe made by Respondent on behalf of anyemployees at any employer herein currently coveredby Respondent's health and welfare plan, and thatany claims on the health and welfare fund presentlyon file or filed during this period will be processedand considered for payment as any other claim madeupon the fund. Due to Respondent's unlawfulconduct, the employers herein have never beenlawfully obligated under any valid contract to makehealth and welfare contributions on behalf of any oftheir employees. Accordingly, it is appropriate forRespondent to make such contributions on behalf ofthe employees now covered during this 30-dayperiod.6.The Administrative Law Judge denied theCharging Party's application for costs, renewedbefore the Board, "with some reluctance" on theground that "the heavy laboring oar was plied byGeneral Counsel who does not seek costs," and onthe basis ofRussellMotors, Inc., supra.We agree withthe Administrative Law Judge that costsshould notbe awarded to the Charging Party.However, we doso solely on the grounds thatTiidee Products, Inc.,194NLRB 1234, and 196 NLRB 156, isinapplicable because we do not findRespondent'sdefenses to be frivolous in view ofthe somewhatsubstantial legal questions involved.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder therecommend-edOrder of the Administrative Law Judge, asmodified herein, and hereby orders that theRespon-dent, Truck Drivers, Oil Drivers,Filling Station andPlatform Workers Union, Local No.705, an affiliateof International Brotherhoodof Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Chicago,Illinois, its officers,agents, and representa-tives, shall take theactionset forth in the saidrecommended Order, as modified below:1.Substitute the following paragraph for para-graph A 1(d) of the recommended Order:"Representingorpurporting to represent, orholding itself out as representative of, any employeesof the employers herein,unless and until saidRespondent has been duly certified by the NationalLabor Relations Board to be suchrepresentativefollowing a Board election."2.DeleteparagraphA 1(e) and reletter thefollowing paragraphs accordingly.3.Insert the following paragraph as paragraph A2(b) and reletter the following paragraphs according-ly:"During the 30-day period after receipt of thenotice set forth in the previous paragraph, health andwelfare contributions should be made by Respon-dent on behalf of any employees of any employerherein currently covered by Respondent's health andwelfare plan, and any claims on the health andwelfare fund presently on file or filed during this 30-day period should be processed and considered asany other claim made upon the fund."4.Delete Section B from the recommended Orderand reletter the following paragraph accordingly.5.Delete "Honorable Elliot L. Richardson as"from paragraph C of the recommended Order andinsert "the" in its place.6.Substitute the attachednotice forthat of theAdministrative Law Judge. TRUCK DRIVERS,LOCAL 705213APPENDIXNOTICETo EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a full trial at which we and all other parties hadthe opportunity to call witnesses and present eviden-ce, the National Labor Relations Board has decidedthat Teamsters Local 705 has violated the NationalLabor Relations Act and it has ordered us to postthis notice and to live up to its terms.The National Labor Relations Act among otherthings guarantees employees the right to be repre-sented by labor organizations of their own freechoice, if they wish to be represented at all. TheNational Labor Relations Board has decided thatTeamsters Local 705 violated the law through awidespread pattern of unlawful activities affectingthe gasoline service station industry throughout theMetropolitan Chicago area. The Board has foundthat these unlawful activities included, for example:(1) Local 705 induced gasoline station dealers to signagreements recognizing Local 705 as the exclusivecollective-bargaining representative of a majority ofstation employees, although Local 705 did not reallyrepresent those employees; (2) Local 705 requiredemployers to put station employees into the unionand to pay initiation fees and dues although theemployees were not properly members of Local 705at all; (3) Local 705 coerced employers and stationmanagers to be members of Local 705-and incertain stations to be the only members of Local 705;(4) Local 705 did not negotiate with station dealersabout their employees' pay or other terms andconditions of their employment, although Local 705pretended to be their representative and although itcollected their dues; (5) Local 705 did not see to itthat they were paid the wages required by itscontracts, nor did Local 705 even inquire what wagesyou were being paid; (6) Local 705 coerced stationdealers to pay dues on and take in as station unionmembers people who were not even employed at thestation; and (7) Local 705 told the employers thatthey do not have to pay their employees the wagesrequired by its contracts with the employers.WE WILL stop doing these things and we willnot do them again. Furthermore:WE WILL stop giving effect to such contracts.WE WILL stop collecting union dues, assess-ments, health and welfare payments, or otherpayments under such contracts or on duescheckoff or other wage withholding or paymentauthorizations signed by employees under or inrelation to such contracts.WE WILL promptly refund to employees of the82 employees involved in the National LaborRelations Board proceeding, with interest, pay-ments of union initiationfees,dues,assessments,health and welfare payments, and other paymentsmade by those employees or on their behalf underor in relation to such contracts, to the extentrequired by the National Labor Relations BoardOrder.WE WILL NOT act or pretend to act for youwhen we do not really represent you.WE WILL NOT in any other manner interferewith, restrain, or coerce any employee in theexercise of his right to form, join, or assist anylabor organization; his right to bargain collective-ly through representatives of his own choice; hisright to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection; or his right to refrain from anyor all such activities.TRUCK DRIVERS, OILDRIVERS, FILLINGSTATION AND PLATFORMWORKERS UNION, LOCALNo. 705, AN AFFILIATEOF INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Everett McKinley Dirksen Building,Room 881, 219 S. Dearborn Street, Chicago, Illinois60604, Telephone312-353-7572.DECISION1.PRELIMINARY STATEMENT; ISSUESSTANLEY N. OHLBAUM, Judge: Case 13-CB-3571 (82combined cases),' a proceeding under the National LaborIParties added on unopposed application of G C at tnal 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelationsAct as amended (29 U.S.C. § 151),et seq.(hereincalled the Act),2 was, following pretrial held on May 18,tried before me in Chicago, Illinois from May 22 throughAugust 3, 1972. Case 13-CB-44573 was, by my order ofOctober 17, 1972, consolidated with Case 13-CB-3571 inwhich the record was by thesameorder reopened .4 By myfurther order of December 7, 1972, granting joint motionof all parties to receive proof by stipulation and exhibits inlieu of further hearing, the record in Case 13-CB-4457 wasclosed. Thereafter, briefs were received from the parties onDecember 21 and 26, 1972, time for filing thereof havingbeen extended upon unopposed applications. (Subsequentapplications, not here material, were made and resolved inlate February, 1973.)The complaint as amended alleges in essence that inviolation of Section 8(b)(1)(A) and (B), (2), and (3) of theAct, Respondent Union (Teamsters Local 705) threatenedand coerced numerous employers into signing purportedcollective agreements5 recognizing the Union as exclusivecollective-bargaining representative of their employees(withmandatory union membership and union member-shipmaintenance, union dues checkoff and other pay-ments requirements),although the Unionwas not theauthorized representative of the employees (Sec. 8(bXl)(A)and (2)); the Union deliberately ignored and bypassed, andthreatened and coerced employers into deauthorizing ornot utilizing the services of, the employers' duly designatedcollective-bargaining representative,GasolineRetailersAssociation of Metropolitan Chicago (the employers' tradeassociation, hereinafter "GRAMC"), but instead to bar-gain on an individual basis and to execute individualagreementswith the Union under such threats andcoercion (Sec. 8(b)(l)(B)); and the Union through threatsand coercion restrained employees from freely designatingtheirown collective-bargaining representatives,therebyvitiating employees' rights and aborting good-faith bar-gaining ascontemplated and guaranteed by the Act (Sec.8(b)(3)). It is alleged that the foregoing activities were andare so extensive in quantity and scope as to constitute apatternof illegal action on Respondent's part.Although all of these allegations were denied in theanswer,at the trial, as will be shown, Respondent presentedno witnessesto controvert any of the proof adduced by. GeneralCounsel.Upon the entire records and my observation of thetestimonialdemeanor of the witnesses,Imake thefollowing:2Based uponcomplaint issued bythe Board'sRegional Director forRegron 13 onDecember 30, 1971,arising out of charge filed November 18,as amendedNovember 24 and December 10, 1970The complaint wasamended numerous timesprior toand during trial, near the conclusion ofwhich GeneralCounsel's motionpro formato conformpleadings to proofwas grantedwithout oppositionAt the outset of the trial, Respondentherein(TeamstersLocal 705)having withdrawnthe chargeithad filedon December 4, 1970,inCase13-CA-10262 consolidatedwith the instantcase for trial,Case13-CA-10262 was, by my order,on unopposed motion of General Counsel,severed from the instantproceedingand dismissedConsolidated with above Case 13-CB-3571 by my order of October 17,1972.FINDINGS AND CONCLUSIONSII.PARTIES;JURISDICTIONAt all materialtimes, RespondentTeamsters Local 705has been and is a labor organization within the meaning ofSection 2(5) of the Act.At all ofthose times,numerous persons, being employerswithin themeaningof the Act,more specifically identifiedin thecomplaintasamended and also referred tohereinbelowin section III, B and table I[all tables havebeen omitted from publication]have been engaged in theretailsale of gasoline,oil, and related and other products atvarious locations in the cityormetropolitan area ofChicago,Illinois.Said employers fall into two categories:(1)category 1,consisting of those employers,chieflyidentified inAppendixA of the complaint and ashereinafterfound insection III,B and table I,whose retailsales ofsuch productsin the representativeyear 1970 or1971 exceeded $500,000 peryear at each such respectivelocation; and (2) category2, consisting of those employers,chiefly identified in AppendixB of the complaint and ashereinafter found in section III,B andTable Ihereof,whoseretail sales of such products in said representativeyear were below $500,000 per year at each such respectivelocation. As hereinafterfound in section III, B hereof, saidemployersin both of said categories were,at times herematerial,members ofGRAMC and/or had respectivelydesignatedGRAMC as their collective-bargaining repre-sentative.As to the employersreferredto above as being incategory 1,Ifind that each such employer was at allmaterial times an employer engaged in commerce andwhose operationsaffected and affect commerce within themeaning ofSection 2(2), (6), and (7) of the Act.As to the employersreferred to above as being incategory 2, thecomplaint(paragraphsVI, VII, and VIII, asamended)alleged that in view of the foregoing(supra ),said employers (being also membersof GRAMC)togethersold over $500,000 worth of the aforedescribed productsshipped directlyin interstate commerce to Illinois; thatsuch employers (category2) were employers engaged incommerceand whose operationsaffect commerce withinthemeaningof the Act; and that it willeffectuate thepolicies of the Act toassertjurisdiction over them becausetheir operationsare a part of the overall operations andpatternof operationsof the aforementioned gasolinedealers in the city and metropolitan area of Chicago, andbecause the unlawful activitiesof RespondentLocal 705toward them constitute a portionof an integrated patternof unlawful conduct by Local 705toward all of said4Respondent's application to the Board for special leave to appeal frommy November15, 1972,order was denied by Board order dated November30, 1972.5 I.e., "Service Station Agreement" herein marked Joint Exh. 1, orCarwash Station Agreement(e.g.,G.C.Exh. 409).6Trial transcript as corrected in the respects set forth in GeneralCounsel'smotion on notice of August31, 1972,and also in his brief, tocorrect the same,which is hereby granted without opposition. Thevoluminous transcript contains numerous other obvious,typographical,insubstantial,or not directly material errors which,for reasons ofpracticality and in the absence of further application by the parties, havebeen left uncorrected. TRUCK DRIVERS, LOCAL 705215gasoline dealers,with the same or similar object, andbecause of the necessity to provide a meaningful andeffective remedy against such unlawful conduct.With regard to these latterallegationsof the complaint,Respondent Local 705 moved prior to trial for summaryjudgment dismissing the complaint upon the ground thatthe "pattern of conduct" theory is novel and untenable asmatter oflaw to support assertion of jurisdiction (i.e., overthose employers in Category2, supra ).Respondent'sapplicationwas opposed by General Counsel and wasextensively briefed. By order of my colleague Administra-tiveLaw Judge Arthur Leff, dated March 27, 1972,Respondent's motion was denied, for reasons set forth inJudge Leff's order, including applicable Board precedent(New Furniture & Appliance rivers, Local 196, Teamsters(BiltmoreFurnitureManufacturing,Corporation,),'120NLRB 1728). Respondent's application for leave to appealfromJudge Leff's order was denied by the Board on April14, 1972. The foregoing basis for assertion of jurisdictionaffectingemployers in Category 2, as well as those inCategory 1, as alleged in the complaint, is thus the law ofthis case.The close geographicalnexusofRespondent's illicitoperations in the Metropolitan Chicago area may be seenfrom Figure 1 and table I; and their very substantialimpact upon commerce is shown inTable I.Itisoverwhelmingly apparent and beyond reasonable disputethat-as discussed and found in the 82 illustrativeinstancesdescribedhereinbelow (section III, B,infra)-Respondent Teamsters Local 705's) activities; vis-a-vistheChicago gasoline service station dealers did in factcomprise and constitute a wide-scale pattern of unlawfulconduct as alleged in the complaint. After hearing the caseand upon the entire record, I accordingly now find thatthere has been established herein on the part of Respon-dent Teamsters Local 705 a "pattern of conduct affectingenterprisesboth within and without the jurisdictionalstandards" I of the Board, such as to justify and require theBoard to "assert jurisdiction over both types of enterprisein order to make the remedy coextensive with the reach ofthe unfair labor practices,"8 and that it will effectuate thepolicies of the Act to assert jurisdiction over all the unfairlabor practices directed by Respondent Local 705 againstsaid Chicago gasoline dealers .9III.UNFAIR LABOR PRACTICES: INTERFERENCE,RESTRAINT, AND COERCIONA.Background and GeneralThis case involves a large number of gasoline servicestations intheMetropolitan Chicago area and activities ofRespondent Teamsters Local 705 in relation to them. The7Commission House Drivers, Helpers, and Employees Local 400 (EuclidFoods, Inc),118 NLRB 130.RNew Furniture & Appliance Drivers, Local 196, Teamsters(BiltmoreFurnitureMfg Corp ), supraat 1729 See also,N LR Bv RelianceFuel OilCorp,371 U.S 224, quoting fromPolish National Alliance v. N.LR B,322U.S. 643, 648,IronWorkers, Local 577 (Tri-State Steel Erectors ),199NLRB 379 Id.ioRespondent conceded at the pretnal that at the times herematerial thevarious individuals hereinafter identified as its businessagents or represent-charge estimates 10,000 employeesof those service stationsto be affected.It is conceded that at no time has TeamstersLocal 705 been certifiedas the representative of theemployees atanyof theseservice stations.The complaint alleged and thetrial uncovereda broad-scale pattern of improperand unlawful labor practices onthe part of Teamsters Local 705.No less than 82 specificinstanceswere presentedto establish this pattern. As willbe seen, the typicalpicture was that of one or more ofLocal 705's representatives 10 confronting a newly estab-lished Chicagogasoline service station dealer with neitherevidencenor even claim of representing any employee, butwith a preprinted 3-year Local 705 "collectiveagreement"calling forexclusive"representation"of unit employees byLocal 705, with union security and mandatory checkoff ofUnion dues and otherpayments-allwithout negotiationor pretense of negotiation,and with no ifs,ands, orbuts 11-upon threatof picketing and stopping all gasolinedeliveries to the station.It was stipulatedat the trial that atallmaterialtimesLocal 705 represented virtually alltruckdrivers carrying gasolineto these service stations.Thetypical picture also involveda service station where Local705 representedeither noneor at best only a minority ofthe employees-evenafterthese unnegotiated"collectiveagreements"were signed. Throughoutthe "contract"relationship period between Local 705 andthe dealer aswell as before, during, and after the "contract"signing-neither Local 705 nor itsrepresentativeevinced anyinterest in the number of employeesor their workcategories,12 norin the wagestheywere receiving or toreceive, nor in whether the "contract"terms were beingobserved. Further typically, the Local705 representativeaimed to persuade the dealer-whom he had thus, underthreat of stoppinghis gasoline deliveries without which thestation could not stayin business,coerced into signing theunnegotiated "contract"covering employees whom Local705 didnot represent-to assign or"put into" the Union asmany persons as the dealerwould agree to assign or "putm." It mattered not who thosepersons were who were thusassigned or "put in"as "members," so long as "Uniondues" were paid on them to Local 705. As will beseen, thepersons thus "put in" includedstation owners themselves(in certain cases theownerwastheonly"Unionmember"of Local 705) or close relatives orothers not even workingat the station; and it wasnot unusual for the station ownerhimself to signthe names of employees or others uponLocal 705 membership applicationand dues-checkoffauthorization cards, withoutconsulting or even telling theemployees, and then thedealerhimselfmaking therequired"Union dues" payments to the Local 705atives,as alleged in the complaint(paragraph X) were in fact such.11Furthermore,the dealers'designated collective-bargaining representa-tive-GRAMC,their trade association-was ignored,bypassed,or evenactively sabotaged through direct solicitationby Local 705representativesof dealers' signatures on preprinted"deauthorization" certificates.12Thus, for example,mechanics-in many cases enlisted or dragoonedintoLocal 705, as willbe shown,by their employers on the urging orsuggestionof Local 705or with its acquiescence-are not even within thecollective-bargaining unit purportedly representedby Local 705under theterms of its own "collective agreement." 216DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentativeswho called periodically at the station forthe purpose of making "collections"13 and for no otherpurpose (unlesstopresent a new preprinted 3-year"contract" for signature without negotiation, or to insistthat additional employees or persons be "put in" by thedealer).Various permutations and embellishments of thisgeneral patternoccurred, as will be seen in the 82 instancesabout to be described-the illegality varying only in degreeand coloration.As tononeofthe 82 instances didRespondent see fit to produceeven a singlewitness tocontrovert any of the testimonial or documentary proof ofthe dealers, which was almost invariably of a high order ofcredibility; nor did Respondent in any way explain its totalfailure to call any 14witnesses.Eventsantedatingthe "10(b) period" were received and arereferred to only as background serving to explain or sheddinglighton subsequent events,conversations,documents,or datamaterialto this proceeding; they do not form the basis for anyfindingherein.The gasoline service stations here involved, in thespecificinstancesto be described, are shown on figure 1[omitted from publication] which is a photographicallyreduced detail of Joint Exhibit 3, the numberings on whichcorrespond to the "Instance Nos." which follow here.We proceed accordingly with an account of what theproof- encompassing months of trial-showed at thesegasoline service station locations, findings of fact, and thepattern thereby plainly and overwhelmingly established.B.Facts Found1.Instance1:Accurso Service Station (4002 W.Chicago Avenue, Chicago, IllinoisThe complaint15alleges that since at leastOctober 1,1970,gasolinestation ownerPaulAccurso has beenrepresentedfor collectivebargainingby GRAMC; that inOctober 1970 Respondent Union throughits agent Daniel("Danny")Ligurotus (Ligurotis) attemptedtocauseAccurso to deauthorize GRAMC and deal with Respon-dent directly, and, although Respondent did not representamajority of Accurso's employees, threatened Accursowith picketing and stoppage of his gasoline deliveries ifAccurso didnot sign acollectiveagreement containing aunion-security provision with Respondent, which Accursodid because of such threats.Uncontroverted 16 credited testimony of Paul Accursoestablishesthat he has owned and operated the Shell Oilgasoline ServiceStation at 4002 West Chicago Avenue,Chicago, Illinois,sinceMarch 1966, currently under a 3-year leaserequiring 18-hour-per-day operation; and thatthe station'sgross operating revenue in 1970 was around13 It was stipulated at the trial that the following schedule of requiredunion dues and other payments was in effect at the following times:Monthlyuniondues per employee, 1967-70,-$6 00, 1970-73, 7 00Weekly union health & welfare payments per employee, 1967-70,$5 00, 1970-73, $6.50Chart.14Other than an accountant testifyingpro formaregarding certain recordprocedures.$400,000, 60-65 percentwas from gasoline sales (theremainder from sales of oil and miscellaneous othermerchandise, and minor repair work).Accurso has been a member of GRAMC since July 1966,with its emblem-a distinctive,large,and colorful decal-prominently displayed in his station window.In January or February 1968, "Danny" Ligurotus, a"business agent" of Local 705, entered the Accurso servicestation and indicated to Accurso that a union contract wasin course of preparation and would be presented to him forsignature. Accurso stated that he did not want to sign thecontract and that his employees did not desire to be inLocal 705. (At this time, Accurso was already paying hisemployees the same wages as the union scale,with alsovacations and hospitalization benefits.) Ligurotus repliedthat in that case Accursowould not get gasoline deliver-ies 17 and that his station would be picketed. Ligurotusadded that "[You] will [have] to have at least two men inthe union." At that time, Accurso employed fourregularfull-time and one regular part-time employees, in additionto himself. In March, Ligurotus returned, in the companyof several others whom he introduced as his fellow"business agents" and insisted that Accurso sign the unioncontract.When Accurso again declined to do so, Ligurotusreiterated his threats to stop gasoline deliveries and topicket. Faced with these threats, Accurso entered into thecontract (a preprinted form "collective agreement") andenlisted two of his employees to become "members" of theUnion after explaining "the situation" to them.18 Atnotime did Ligurotus (or any other Local 705 business agent)establish,offer to establish, nor even claim that herepresented a majority of Accurso's employees; nor did heask how many employees worked there. Accurso havingsigned the "collective agreement" with Local 705 under thedescribed circumstances, Ligurotus visited the station each3 months thereafter to collect from Accurso "Union dues"and Accurso mailed in additional "health and welfare"payments covering the employees thus inducted intomembership. In 1970, the employment level at the Accursostation increased to four full-time and two regular part-time employees, with never over two as "members" of theUnion.Inmid-October 1972-approximately2 weeks afterAccurso had executed a current GRAMC collective-bargainingauthorizationcard-Ligurotus approachedAccurso to sign a preprintedstatement, presented toAccurso by Ligurotus, that Accurso had not authorizedGRAMC to bargain for him. When Accurso refused to doso, indicating it was contrary to fact, Ligurotus warnedthat "It wouldn't do [you] any good" since the Union didnot recognize GRAMC as a bargaining agent. Accursonevertheless refused to sign the "deauthorization" docu-15Throughout this decision,references to the complaint are to thecomplaint in its final amended form.16Throughout, uncontrovertedisused to mean uncontradicted orunrefuted by other evidence,testimonial or documentary.17As mentioned above, it wasstipulated at the trialthat at all materialtimes Local 705 represented substantially all of thetruckdriversof thegasoline suppliers supplying gasoline in the Chicago metropolitan andsurrounding areas to gasoline service stations,including all or substantiallyall of the employersmentioned in the complaint as amended18There is indication that one of the men(Cleveland) had been amember of the Union since 1961. TRUCK DRIVERS, LOCAL 705217mentpresented to him by Ligurotus. Returning later inOctober, Ligurotus informed Accurso that a new unioncontract would be presented to him. Accurso indicatedthat,upon advice of GRAMC, he would not sign it.Ligurotus threatened that in that case he would be picketedand receive no gasoline deliveriessincehisgasolinesupplier's truckdnvers-all members of Local 705-wouldnot make deliveries.Returning again in November (1970), Ligurotus present-ed a preprinted Local 705 form "collective agreement" toAccurso for signature. Accurso again refused to sign it.Ligurotus stated that Local 705 did not recognize GRAMCas Accurso's bargaining representative; that GRAMC hadbeen"thrown out of court"; and again threatened that,unlessAccurso signed, Ligurotus would emplace picketsand prevent Accurso from obtaining gasoline deliveries.Faced with this threat, Accurso signed the preprinted"collectiveagreement." At this time, Accurso had in hisemploy four regular full-time and two regular part-timeemployees, only two of whom were "in the union." 19 Atthis time(November 1970), as well as on the formeroccasion (1968) and at all interveningtimes,neitherLigurotus nor any other Local 705 spokesman claimed torepresentany of Accurso's employees, nor was any inquirymade as to how many persons were employed at thestation;norwas any observed ever to speak to anyemployee.After signing the 1970-73 "collective agreement" underthe described circumstances, Accurso continued paying theunion dues and health and welfare payments for two (i.e.,less than a majority) of his employees himself and withoutdeduction from their pay (to Ligurotus' knowledge), untilaround earlyMarch 1971, when he informed Ligurotus-who had called for "collections"-that he had signedthe contract based upon Ligurotus' misrepresentation thatGRAMC had been "thrown out of court" and did notrepresent Accurso. Accurso has made no payments to theUnion since then.The foregoing testimony of Accurso, delivered withimpressive credibility and uncontroverted by Ligurotus(who, without explanation, was not produced to testify) orotherwise impeached, is credited.Ifind that the described allegations of the complaint,essentially . - there set forth, relating to Paul Accurso havebeen established by substantial credible evidence.2.Instance 2: Adams Service Station (48 E.Garfield Boulevard, Chicago, Illinois)The complaint allegations concerning the Adams ServiceStation are substantially similar to those regarding theAccurso Service Station, described above.Uncontroverted credited testimony of Jimmy Adamsestablishes that since 1954 (in corporate form since 1962)he has owned and operated the Standard Oil gasolineservice station at the above address in Chicago, currently19One of the two was Tidwell, who around 1969 had replaced anotheremployee whomAccursohad enlisted into union membership as describedabove.When Tidwell was hired by Accurso, Accurso explained to Tidwellthat he would "have to" join the Union since Accurso"had to have two menin the union."Tidwell did so, although he was unwilling and at firstdemurred.It is further to be noted that Tidwell is Accurso's second shift (4under a year-to-year lease requiring around-the-clockoperation; and that the station's gross receipts for 1970were around $340,000, of which 75 percentis ascribed togasoline sales (of the 25 percentremainder,20 percent tocarwashing to 5 percenttomiscellaneous sales andservices).Adams has been a member of GRAMCsince 1954,formally designated it as authorizedbargaining agent onAugust 14, 1970, and has prominentlydisplayed itsmembership emblem on thestation'sfront door.Adams firstsigned a"collectiveagreement" with Local705 in 1954, when he opened the station,renewing ittrienially.Atnotime prior to the 1970 events to bedescribed did any Local 705 spokesmanattempt toestablish nor even indicate or claim that he representedany employee at the Adams station; nor was any Local 705representativeseentalking to any employee; nor was anywageor other term, condition, or provision of any contractdiscussed or so much as mentioned; nor did Adams everobserve any provision of any such "contract."However,from 1954 to 1968 Adams faithfully paid "dues" on behalfof a "required" number (maximumthree, of anaveragetotal of nine) employees, to theunioncollector who camearound every 3 months and made collections in cash. At notime was the union collection agent or any other unionrepresentativeobserved to have any conversation orcontact with any employee; nor did any of them ever askAdams how many persons were employed at the station.When the union spokesman notified Adams in 1968 that itwas "time to sign another contract," Adams signed another3-year contract (1967-70) and continued his prior prac-tices.In late 1969 or early 1970, the previous union representa-tive'sactivityat the station was taken over by itsrepresentative, Jerry Spizzeri (Spizzinri). In September1970 Adams observed UnionRepresentatives(Reverend)James Jackson and George Gilmore startto engage inconversation with a station employee, who turned away,followed by Jackson, who "grabbed him by his arm andturned him around to him." When Adams approached andinterceded, Jackson warned that he would "put every manthat [you have ] in the union ... if [you ] didn't sign thecontract and ... cut [your] gas supply off." Adamsordered him out of the station. Jackson and Gilmore left,but indicated there would be a return. In December (1970)Spizzeri visited the station twice, each time demanding thatAdams sign a contract, but Adams refused (on the statedground that he and other dealers had agreed not to sign).When Spizzeri returnedagain inJanuary 1971, onthe samemission,Adams signed the contract.At this time, Adamshad 10 employees (9 regular full-time and 1 regular part-time,exclusive of himself, althoughnot a singleemployee of Adamswas a member of Local 705, Adams was paying "Uniondues,"aswell as health and welfare payments, on three of theemployees and also on himself20At no time did any unionrepresentative inquire of Adams how much he was paying hisp.m tomidnight)or night manager and clearly a supervisor.20As in manyother instances herein described,at various stations, theindicated facts as to payment of "Union dues"on employees without theirapparent knowledge,or on employers themselves(or their relatives not evenemployed at the station),or onpreviousemployees no longer employed atthe station, are established by uncontroverted documentary proof consisting(Continued) 218DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees. At no time did Adams observe any provision of the19773 contract.21Without explanation, no witness or documentary proofwas produced by Respondent to controvert any of theforegoingtestimony and proof, which I credit.22I find that the complaint allegations, essentially as setforth,concerningAdams Service Station, Inc. (James("Jimmy") Adams), have been established by substantialcredible evidence.3.Instance3:Anderson Service Station (2201 S.Kedzie Avenue, Berwyn, Illinois)The complaintallegationsconcerning theAndersonService Stationparallel those regarding the Adams andAccurso stations, already described, and many others to bedescribed.Anderson's uncontroverted credited testimony establish-es thathe has owned and operated the Shell Oil servicestation at2201 South Kedzie Avenue, Berwyn (Chicago),since November 1966, at which time he hired an entirelynew crewof employees to work there.23 His gross volumeof businessat the station in 1970 was $220,000, of which70-80 percent was for gasolinesales.He has been amember ofand has prominently displayed on his stationdoor the distinctive emblem of GRAMC since 1968, andalso executedan express bargaining authorization to it onSeptember2, 1970.Early in 1967 a union representative approachedAnderson at the latter's gasolinestation and, stating that"the station had always been in the Union," told him thathe "had to have one man in the Union." He did not claimto representanyof Anderson's employees. When Ander-son indicated that he could not afford to comply with thisdemand, the union spokesman threatened that if he failedtodo so he would not obtainanygasoline deliveriesbecause thegasolinetruckdrivers all belonged to theUnion. Anderson therefore acceded to the demand toplaceone of his employees into the Union, for that purposeselectinghis brother-in-law,Nelson, a mechanic, whosename Anderson signedto the union card and duescheckoff authorization in the presence of the union agentbutwithoutNelson's permissionor consent and withoutInforming Nelson.From then until April 1969, Andersonkept only one employee (i.e., Nelson; and, after Nelsonleft, Jackson, likewisea mechanic,not in the "bargainingunit")in the Union, although he had an average workcrewof five employees during 1968and 1969. In 1969, followinga conversationwith a union business agent who insistedthatAnderson place three employees into the Union, acompromise was effected under which Andersonenlistedonlyone additional employee-Bates,forwhom hereceived a union dues-checkoff card from the unionagent-into the Union, thereby making a total of 2 (or, stilla minority) station employees "in" the Union.In early 1970, when, in addition to himself and a partner,Anderson had five regular employees (three full- and twopart-time) at the station, he was visited at the station byUnionBusinessAgent (Reverend)JamesJackson (incompany with another individual), who "asked for thewhole service station" into the Union. Anderson declined,pleading he could not afford it. However, when Jacksonreturned a few days later and threatened to have thestation picketed if Anderson did not put anotherman intotheUnion, Anderson placedhimselfinto the Union, thuscomprising three (i.e.,mechanicNelson,Bates,andhimself) union "members" out of sevenpersons(includinghimself and a partner; or, two-one of thema nonunitemployee-out of five nonowner employees) at the station.UnionBusinessAgent Jackson,againaccompanied byanother individual, returned to the Anderson station inDecember 1970 or January 1971, demanding that Ander-son sign anew contract (also containinga unionsecurityprovision)with the Union.When Andersonrefused,Jackson warned him that he "hadto sign it."Andersoncontinued to refuse, pointing out that GRAMC wasfighting the union "in court," to which Jackson replied thatthat was "a bunch of stuff" and that GRAMC had "lostthe case."When Anderson nevertheless refused to sign up,Jackson threatened "he would picket me and he stormedout," to return about a week later with renewed demands.When Anderson persisted in refusal to sign the "contract,"Jackson threatened that gas deliveries would be stoppedbecause "the truckdrivers were in thesameUnion andwouldn't cross their picket line," and that Anderson wouldhave to putallof his employees into the Union or elseJackson's "boss wanted $50 a month . . . to keep the restof the employees out of the Union," Anderson's oppositioncaved in and he signed the preprinted form "contract"which Jackson presented, but on the "compromise" basisthat Jackson would put only one additional man "into" theUnion if Anderson paid him $25 per month or $75 perquarter "under the table,"in addition to and etaausive of therequired union dues and health and welfare payments.Anderson acceded and thereafter in fact did pay those moneys.The proof establishes that Anderson made those "extra"payments to Jackson not only in cash but also by checkswhich Jackson agreed to take only if made payable to"Cash." 24of forms filed with the Union (in certain cases subpenaed from its ownrecords) or canceled checks.21 It will be recalled that at no time, either, had Adams observed anyprovisionof any of the previous contracts with Local 705 since the very firstone in 1954.22Respondent discontinued cross-examination of Adams when Isustainedhis plea of the 5th Amendment in response to Respondent'squestion asto whether he had ever deducted from any employee's wages theamounts he paid over to the Union on their "behalf." My reasons forsustainingthis plea of Constitutional protection against self-incriminationare explicated in detail upon the record in connection with my sustaining ofa similar pleaby GeneralCounsel witnessFrank Wintercorn (instance 80,infra),who testified early in the trial.23Although Andersonconceded on cross-examination that he does notknow whether the previous owner of the station had a union contract, evenassuminghe did (not established by Respondent)itwould be immaterialhere underNLRB.v.Burns InternationalSecurityServices,Inc, 406 U.S.272 (1972)Respondent concedes that in view of Burns its existing contractswere not in any event binding upon subsequent service station owners.24The testimony of Anderson to this effect was so vigorously assailed byRespondent on cross- or recross-examination, and because of its potentiallygrave implications was even accepted by me with considerable reserve, thatIdirected Anderson-who had brought with him no documentary proof tocorroborate his testimony-to return later in the day with any corroborativedocumentation of such payments.He didso,returning with documentationthoroughly supportinghis earlier testimony-consisting of checks made out TRUCKDRIVERS,LOCAL 705Anderson conceded that he did not in fact deduct fromhis employees' wages any of the sums he was paying toLocal 705 for their union "dues." 25At no time did Andersonpay his employees the wages called for by any Local 705"contract",-nor did Andersonnegotiate,discuss, or even readthe "contract"; nor did Jackson or anyunionspokesman everinquire asto what wages were being paid or otherwise visiblyservice the"contract" in any way on behalf of the employees.Again without explanation-as in everysingle instancewithout exception throughout the case-Respondent failedto produce any witness to controvert any of the describedtestimony, which I credit not only for that reason but alsobecause amply corroborated by documentary proof andalso based upon my demeanor observations impressivelypersuadingme of Anderson's credibility.It is accordingly found that the complaintallegationsconcerningJeffAnderson (Jr.) have been essentiallyestablished by substantial credible evidence.4.Instance 4: Ashcraft Service Station (1427 S.Harlem Ave., Berwyn, Illinois)The complaint allegations concerning the AshcraftServiceStationare substantially the same as thoseinvolving other servicestationswhich have been described,except that it is not alleged that Ashcraft actually executeda current (1970-73) contract with Local 705.Once again, uncontroverted, credited testimony ofTreamon Ray Ashcraft-corroborated in part by that ofhis former employee Neil Atkinson-establishes the facts.Since November 1967 Ashcraft has owned and operatedthe Clark Oil service station at 1427 South Harlem Avenue,Berwyn, Illinois,26 a 3-shift, round-the-clock, no-mechani-calor repair work (the same asallClark stations)enterprise. The station's gross volume of business in 1970was about $420,000, of which at least $350,000 representedgasoline sales(the balance, other merchandise). He hasbeen a member of GRAMC since early 1968, prominentlydisplaying its distinctive emblem in his station window; onSeptember 17, 1970, he executed an express writtenbargaining authorization to GRAMC.In late 1967, when he had from six to nine (includingfour regular part-time 27 employees, Ashcraft was visited athis stationby a Local 705 representative who told him hewould "have to sign a new [contract ]," and that it would beacceptable to the Union for him to have only twoemployees as union members initially but later three.Thereupon, Ashcraft signed the preprinted contract tend-by Anderson to "Cash" and indorsed by Jackson (G C Exhs. 509 & 510)There can be no question that the foregoing "Cash" payments were forsomething"extra" or apart from the regular union dues and health andwelfare payments, which were always made by check Thus, for example,although the "extra" payment checks were made payable to "Cash" and areindorsed by Jackson (G C Exhs 509 & 510), the Union dues and health andwelfare payment checks are made payable to Local 705 or its health &welfare fundand are indorsed by the Union's deposit rubber stamp (G.CExhs. 512 & 511)There was no cross-examination of Anderson when he returned withthesecorroborating documents25He also testified that he made a claim, paid on behalf of a dependent,upon the health and welfare fund, in the early part of 1970, prior to hissigningthe 1970-73 contract It will be recalled that as a result of UnionRepresentative Jackson's insistence that he "put" more employees into theUnion, Anderson had placed himself into the Union in early 1970219ered to him, withhimselfand employee Mike Palos as the"Union members."When Palos left Ashcraft's employ inDecember 1967, he was succeeded as the"Union member"by Ashcraft'scousin,GlenessMcCoy,whose nametheunion representativesignedon a union dues-checkoff"authorization"card.msAshcraft himself continued tocarry and payfor himself as one of his station's "Unionmembers" from 1967 to1970, during which period hisusual complement was six to nine(three full and six part-time, includinghimself),with never over three and usuallyonly two (always including himself)"in" the Union.In 1968,when Peter Alex took over as Local 705 businessagent, he informed Ashcraft that he "wanted me to sign upanother man" into the Union.To Ashcraft's rejoinder thatAshcraft's stepfather was Chicago-bound, Alex replied, "Idon't give a damn . . . who it is.... I am going to havethree cards. . ."Thereafter,itwas Alex who acted ascollector of "Union dues" at the station.On November 17, 1970, Alex presented another preprint-ed Local 705 contract to Ashcraft for signature. WhenAshcraft asked to wait a few days until he couldascertainwhether it had been negotiated for him(by GRAMC) andwhether Clark Oil would increase his margin,Alex repliedthat although he would wait a few days,after that he"wouldn't pussyfoot around."Thereupon,Ashcraft inAlex'spresence telephoned and inquired from and wasinformed by Executive Director Albano of GRAMC thatthe agreement hadnotbeen negotiated and not to sign it.Alex then warned Ashcraft that he was "listening to thewrong damn people and it [is] going to get [you] in trouble.you got yourselfto think about," adding thatAshcraftshould instead join "IGDA"29-a "rival"gasoline dealersassociation headed by one "Bobby" Jacobs, a formerbusiness representative of Local 705.30 Alex urged Ashcraftto remove the GRAMC emblem from his station window,but Ashcraft declined to do so and indicated he would notsign the agreement with Local 705 unless he was fairlyrepresented. Alex then said that Ashcraft could negotiatethe contracthimselfand even through his attorney, andinquiredwho Ashcraft's attorney was. When Ashcraftreplied, "Charles Porcelli" (i.e., thesameattorney whorepresents GRAMC), Alex remarked, "No f-ing good."On the following day (November 18, 1970), Alexinformed Ashcraft on the telephone that Clark Oil DistrictManager Stellings was "taking names of the dealers thathadn't signed the union contracts." 31Two days later (November 20, 1970), when unionrepresentativeAlex again visited the station and asked26Although when Ashcraft took this station over it was an existingstation having a contract with Local 705, with only a single exception(Wright,not aunion member)he installed an entirely new workcrew.See fn.24,supra27Respondent conceded at the trial that part-time employees areincluded in the Local 705 form contracts here in evidence and issue.28AlthoughMcCoy'sname was apparently continued as one of theAshcraftstation's "quota" of Local 705members,it is to be noted that heworked there only between December 1%7 and April 1968, while onfurlough from his usual construction work job,resuming at the Ashcraftstation from December 1%8 to April 1,1969, only,since when he has notreturned to the Ashcraft station.29 1 e., Illinois Gasoline Dealers Association.30 So stipulated at the trial.31Clark Oil,which has no legal control over its dealers'labor force orpolicy,is remunerated upon the basis of its dealers'gross sales. It would(Continued) 220DECISIONSOF NATIONALLABOR RELATIONS BOARDAshcraft to sign the contract, other people-including anattorneyon behalf of the National LaborRelationsBoard-were present. Ashcraft refused to sign the "con-tract."Alex said, "You're listening to them guys again, youare goingto get in trouble ....the wrong f-ing guysagain."When Ashcraft identified one of the parties presentas an agentof the National Labor Relations Board, Alexsaid, "I don't give a damn who he is, f-k him, too." At thistime,with a complement of six to nine employees, Ashcrafthad only two-himself and Gibson-"in" the Union; andas to Gibson, it wasAshcraft himselfwho (on October 1,1970) had signed Gibson's name, in Alex's presence, onGibson's Union "dues" checkoff "authorization" card andpaid Alex $25 and 3 months' "dues."BetweenNovember 1970 and February 1971 Alexrevisited Ashcraft around a dozen more times to pursue thematter of signing the preprinted Local 705 "contract." Onthese occasions, Alex continued to press Ashcraft to sign,insistingthat he was listening to "wrong guys" and would"get [yourself] in a lot of trouble"; and that Local 705would picket his station and "shut off all [your] deliveries."When ordered to leave the station, Alex refused to do so.However, Ashcraft adamantly insisted he would not signan unnegotiated contract.On February 22, 1971, Ashcraft was visited at his servicestation by UnionBusinessAgents "Eddie" Miller and"Gene" Dicks, who asked why he was holding off on "thecontract"andwho threatened to stophisgasolinedeliveries so that "you will have to close up." Ashcraftcontinued to insist he would not sign an unnegotiatedcontract.Thereupon Miller asked Ashcraft whether hewould go to the Union personally to negotiate the contract.When Ashcraft replied that he would do so only with hisattorney,Miller asked who that was. When Ashcraft said itwas Porcelli,Miller responded, "No good" even thoughAshcraft stated he would pay him out of his own pocket.Miller threatened to "organize your men 100%."On February 25, 1971, 3 days later, Ashcraft was againvisited, this time by Union Representative Alex in thepresence ofanother union spokesman, Jerry Spizzeri-whose name also figures prominently in numerous otherepisodes already described and still to be described. Theyinformed Ashcraft that it was his "last chance .... to signa union contract," or else there would be pickets and nogasoline deliveries and they would "force [you] out ofbusiness."Ashcraft's answer was that he would haul hisown gasoline. Alex's rejoinder was that he would "fireballthe gas tank." Although they remained for 4 hours,Ashcraft refused to knuckle under. Thereupon, the twounion spokesmen decked out Alex's automobile andnearby poles and other objects with signs stating "Local705 Teamsters Union on Strike, this station being picket-ed." This continued until March 1, 1971, around-the-clock,with from 2 to 10 union "business" agents and two to sixcars involved; theonlypicketswere Union "business"agents-Alex, Spizzeri, Ligurotus, Jackson, andMiller.Although Ashcraft's employees continued to work, hereceived no truck deliveries of any merchandise or services(i.e.,gasoline, soft drinks, cigarettes,Armored Expressmoney pickups). On March 1,massive picketing wasinstituted, involving 20 to 30 or more chrs and 50 to 100pickets, includingUnionBusiness Agents Alex, Spizzeri,and Ligurotus, and truckdrivers,one of whom allegedlyaccidentally "broke down"in the station driveway so as toblock the curbcut entrance butwas movedon order of thepolice. Later thatmorning(March 1), Ashcraft told UnionAgent "Danny" Ligurotus that he (Ashcraft)was going tohaul his owngasolineintohis station.Ligurotus warnedhim, "I hope to God you don't try it, son." When thegasolinedelivery truck (furnished through GRAMC) laterattempted to enter the station, the Local705 businessagentsmilled into the station entrance and Union AgentAlex moved his car so as to block the gasolinetruck fromentering; two of the mob opened the gasoline deliverytruck gasoline valves, another pulled the linchpinconnect-ing the delivery truck cab tothe trailer, and anothersevered the gasoline.When Alex refusedto move his carout of the way of the delivery truck,challengingits driverto "go over the son of a bitch," the driver did so andthereafter delivered the gas-apparently under the eyes ofthe police.At no time did any of Ashcraft's employeesparticipate inany picketing, nor was any employee at any such time amember of the Union. Ashcraft's former employee, NeilPatrickAtkinson,testified that at no time during his 2years of employment at the station did UnionRepresenta-tiveAlex-whom he saw thereregularly-so much as askhim to join the Union. The picketingwas discontinued afew hours afterthe gasolinedelivery and therehas been nosign of the Unionsince.Ashcraft never signed the 1970-73"contract." During the preceding years when Ashcraft hadhad a "contract" with Local 705 (i.e., prior to late 1970), hehad himself been paying Local 705 "dues" outof his ownpocket, without reimbursement from any of theemployee"members."Once again-as inallother instances, already describedand to be described-without explanationRespondentproducedno witnessto controvert any of the foregoingproof, which is credited.I find that the complaintallegations involving(Treamon)Ray Ashcraft have been essentially established by substan-tial credible evidence.5.Instance 5: Barney Service Station (6040 W.111th Street, Chicago Ridge,Illinois)The complaint alleges that although Local 705 did notrepresent a majority of the employees of David Barney athis service station at 6040 W. 111th Street, Chicago Ridge(a Chicago suburb), Illinois, and notwithstandingBarney'shaving designated GRAMC as his collective-bargattnngagent,Local 705 procured Barney to sign a collectiveagreement designatingLocal 705 as the employees'exclusivebargaining representative and requiring allemployees to join and maintain membership in Local 705with a compulsory checkoff of dues to that Union.As in all other instances, those already considered andthose to be considered, uncontroverted credited testimonythereforedirectly stand to lose if a dealer's gasolinesaleswere preventedthrough interrupted gasoline deliveries TRUCK DRIVERS, LOCAL 705221of the service station owner concerned-in this case DavidBarney-establishes the facts here found.David Barney opened the Clark Oil service station at6040West 111th Street, Chicago Ridge (a suburb ofChicago),Illinois, in September 1967, and has continued tooperate it since then as a round-the-clock enterprise doingnomechanical or repair work.His grossvolume ofbusinessthere in 1970 was $384,000 (85 percent ascribableto gasoline sales, 10 percent to cigarettes, and the balanceto other merchandise). He has been a member of GRAMCsince October 1967, by express written designation of April9, 1970, authorized it to bargain on his behalf, and for 8 or9 months after the latter date prominently displayed itsdistinctive emblem in his service station window.In March 1968, Local 705 representative, James ("Jess")Hall, visited the Barney station and, presenting a preprint-ed form Local 705 "contract," notified Barney that he "hadto have three men in the Union," one for each shift, butthat for the time being he would "let [you, i.e., Barney] gowith two men." Although Hall did not claim to representany employee and none of the employees was a member ofthe Union, Barney signed the contract, which was in noway discussed. Subsequently, Barney himself distributedthe union cards which Hall had left with him, to stationemployeesMouser and Murphy. After Barney toldMouser, a part-time, day-shift employee, that he "had tohave two men in the union [and that] he was to be one ofthem,"Mouser reluctantly signed the card on Barney'surging.When Barney informed his other designee forunionmembership,Murphy, a full-time, second-shiftemployee, that he "had to" join the Union, Murphy alsosigned up only on Barney's insistence. At this time, Barneyhad a crew of six regular employees (two full- and fourpart-time).In June or July 1970 Local 705 representative, Hall,telephoned Barney from the service station-Barney wasout at the time-and demanded that Barney come to thestation "that minute" and put a third man into the Unionor else he would picket, stop deliveries, and audit Barney'sbooks. In consequence, Barney the next day procured histemporary employee, Lord, to join the Union "rather thancausing [you, i.e., Barney] and trouble"; Lord even paidthe initiation fee out of his own pocket, unlike the otheremployees, for whom Barney had paid or advanced it.In December 1970, Union Representative Hall presentedBarney with a new preprinted contract with Local 705,which he demanded that Barney sign. At this time, Barneyhad a crew of seven or six employees (two full-time andfive part-time),with only two "in" the Union. Barneysigned up.Hall visited the Barney service station every 3 months tomake "dues" and other payments collections. On severaloccasionshe advised Barney to remove the GRAMCemblem from the station window, warning Barney that ifHall's"boss" ever saw it there Barney would "have to puteveryman in [your] employ in the union." ApparentlyBarney acceded by removing the emblem around the endof 1970 or beginning of 1971.Unlike some of the othergasolinedealers here involved,Barney deducted union dues from his employees'wages.(Hemade health and welfare payments to the Unionwithout reimbursement from the employees.)Again without explanation, Respondent produced nowitness to controvert any of Barney's testimony, which Icredit.I find that the allegations of the complaint concerningDavid Barney have been essentially established by sub-stantial credible evidence.6.Instance6:Bennettand DodaroServiceStation (2West Harrison, Harrison & Austin, OakPark,Illinois)The complaintallegationsconcerning Respondent Local705's activities at theBennett andDodaro ArcoOil servicestation at 2 WestHarrison(atAustin), Oak Park (anothersuburb of Chicago),Illinois, are againsubstantially thesame,namely, threats to picket and tie up the station'soperationsunless an exclusivecollectiveagreement withunion-security provisionswas enteredinto with Local 705,although the latter did not represent a majority of thestation's employees and although the station had designat-ed GRAMC as its bargaining representative. And again, asinallothercases,the facts are established throughuncontradicted and impressively credible testimony of thestation owner-operator,in this caseDonaldR. Bennett.The service station in question-which grossed around$270,000 (about 75 percentin gasoline sales) in 1971-wasacquired byMessrs.Bennett andDodaro as 50-50partners, under a year-to-year lease, on August 1, 1970.That same month, they were visited at the station by Local705 Representative "Gene" Dicks,who presented themwith its preprinted form contract which he asked them tosign.SinceDodaro was then a member of Local 705because his dues had been paid by the formerowner of thestation while Dodaro had been an employeethere,Dodarosigned.Bennett,however, who then belonged to TeamstersLocal 734 (a bread, cake, and cracker driverslocal) refusedto sign, even though Dicks offered to "put you down as anemployee of B & D ARCO,"unless he obtained awithdrawal and transfer card from Local 734. AlthoughDickswas granted permission to solicit the stationemployees to join Local 705, both employees whom heapproached refused to join. At that time therewere twostation personnel "in" the Union-Dodaro,a 50-percentowner, whose dues had been paid by aformer owner whileDodaro was an employee there,and nightshiftemployeeSparks-or at most two, out of a workcrewof eight(excludingBennettand Dodaro)regular(three full- andfivepart-time)employees.At notime wasthe contractdiscussed, nor did Dicks display any membership,bargain-mg, or other authorization card from any employee, nordid he claim to represent any employee. Although Dickssaid he would be back in about 2weeks, apparently he didnot return until late October (1970), atwhich time heascertained fromBennettthat the latter hadsecured atransfer card from Local 734 but that he did not wish tojoin Local 705 since he was an employer and had joinedGRAMC (on September 18, 1970, at thesame timeexpressly designating it in writing as collective-bargainingrepresentative),pointingto itsemblemon thestation door.Dicks warnedthat ifBennett refused to "sign the contract 222DECISIONSOF NATIONAL LABOR RELATIONS BOARDor join the Union" he would picket and "tie up thestation."Bennettnevertheless refused.Dicks returned to the station on January 11, 1971, andagain demandedthatBennett"join the union," statingfurther that "I want you . . . and all your employees ... .full and part-timeto join the union." Bennett continued torefuse,pointingout amongother things that part-timeemployeesbelonged to anotherunionor unions on theirother jobs, and thatBennett'spartner (i.e., Dodaro) hadalready signed a contract with Local 705. Dicks, however,insistedthatBennett alsosign it, threatening to picketunlesshe did.WhenBennett remindedhim that he wasrepresentedby GRAMC, Dicks laughed. Bennett told himto leave.Dicks warned him, "Don't think you're playingwith kids."At this time the station had six regular (onefull-time andfivepart-time)employees, withnounionmembers.At no time has the Bennett and Dodaro stationpaid any money to the Union.Upon the basis of the foregoing testimony, which standsuncontradicted upon the record and is credited, I find thatthe allegations,essentially as set forth in the complaint,concerningDonald R. Bennett and Anthony Dodaro havebeen established by substantial credible evidence.7.Instance 7: Brooks Service Station (3951W.Harrison St., Chicago Ill.)With substantially the same complaint allegationsreferringto the Standard Oil service station of JoshuaBrooks,Jr., at 3951 West Harrison Street, Chicago,Illinois,JoshuaBrooks' testimony, recounted below, likewisestands uncontradicted.The service station in question was acquired by JoshuaBrooks,Jr., a church deacon, as owner-operator and year-to-year lessee, on November 1, 1968, from prior owner,Hash,who had had four employees, of whom Brooksretainedonly two (Williams and Hall), hiring two newemployees(JoshuaBrooks,Sr.-Brooks' father, andWillard Brooks-Brooks' nephew), all four being full-time.The station's gross revenues in 1970 were approximately$150,000 (80 percent fromgasoline sales, the balance fromother merchandise and labor).In the month after Brooks acquired the station (Decem-ber 1968),he was visited by a Local 705 business agent,who informed him that he would "have to have at least oneman into the union," whereupon Brooks signed thecontract presented to him and "suggested that we putNathaniel Hall into the union" and paid $18 for Hall'sunion dues without ever having Hall sign a membershipcard or even talking to Hall about it 32 The Local 705 agentdid not discuss the contract with Brooks, nor did he claimto represent any of Brooks' employees, nor did he ask howmany employees Brooks had. At the time, Brooks had-ashas already been indicated-four employees, exclusive ofhimself.Although the Union agent returned periodically tomakecollections, at no time was he observed to talk to anyemployee.In the spring of 1969, the Local 705 Business Agent,known asReverend James Jackson, took over as collector.As in the case of his predecessor, Jackson likewise at notime inquired how many persons were employed at thestation.During 1969-70, Brooks employed four full-timeemployees there, with only one (Hall) "in" the Union;indeed thesame one(Hall) was the only employee "in" theUnion during the period 1969-72. During the same period(1969-70),Jackson visited the Brooks station aboutmonthly, only to make collections; on such visits he alsodiscussed religious matters which he and Brooks had incommon. On one occasion in 1970 Jackson told Brooksthat he "could make [you] take another man into theunion," but did not persist.Brooks had joined GRAMC on January 21, 1969, andhas remained a member since, with its distinctive emblemprominently displayed in his station window near the door.On August 21, 1970, he executed an authorization cardexpressly designating it as his collective-bargaining agent.Around the end of November or beginning of December1970 Union Business Agent Jackson presented to Brooks"the new contracts ... come on and sign them.I am in ahurry,Iam a littlebit late."When Brooks declined,Jackson said, "You are trying to do like the rest of the guystellyou to do . . . they only get you in trouble ... youknow," at the same time warning that "I don't like no guyto get smart with me," that he had picketed nearby dealerPreston Ford who "got smart," and that "one telephonecall ....and you know, a gasoline truck won't comeacross your driveway." Under these circumstances,Brooks-in his own word, "nervous"-signed the contract.Jackson assured Brooks that he "wouldn't have to bother noway" about the wages stipulated in the contract.At no timehad Jackson asked how many employees there were at thestation (at this time, Brooks continued to have fouremployees-all full-time, with still only one-Hall-"in"the Union), nor did Jackson at any time offer to negotiateany of the terms of the contract.And atno timedid Brooksobserve any of the provisions of any Local 705 contract.InJune or July 1971-i.e., shortly after inception of theinstant hearing-Brooks was visited by Jackson to collect"dues." Brooks refused to pay. Jackson told him to mailhealth and welfare payments in. This is the last Brooks hasseen of Jackson.Again,as in allother instances, the station operator'stestimony stands, without explanation, totally uncontrad-icted. It is credited.I find that the allegations, essentially as set forth in thecomplaint, concerning Joshua Brooks, Jr., have beenestablished by substantial credible evidence.8.Instance 8: Brown Service Station(3803W.Roosevelt Rd., Chicago, Ill.)Upon essentially the same pattern of complaint allega-tions as in the other 81 instances here being described, andagain-as in all-without contradiction, the testimony ofJames Edward Brown establishes that he acquired theStandard Oil service station at 3803 West Roosevelt Road,Chicago, in August 1967, and since then has beenoperating that station with a completely new workcrew ofb A Local 705 membership card identified by Brooks as bearing Hall's*nature carries thedate January 2, 1969. TRUCK DRIVERS,LOCAL 705his own from another service station he had operated at16th and Drake.33 Brown became a member of GRAMCon March 20,1968, authorizing it to bargain collectively onhis behalf,and has also been displaying its distinctivemembership emblem prominently in the station window.The approximate gross revenue of the West RooseveltRoad station in 1970 was$324,000(around 80 percentfrom gasoline sales).In September 1967-about a month after he acquired theWest Roosevelt Road Station-Brown was visited by theforegoing two Local 705 emissaries,who called to pick up"the dues."Although the Local 705 collectors calledregularly thereafter to collect and Brown made regularpayments(of both "dues"and health and welfare contrib-utions),Brown was not asked to sign a contract nor wasany Local 705representativeatanytimeobservedspeaking to any station employee.During a March 1968visit to the stationby thesame two union representatives,Brown signed a new preprinted Local 705 contract whichthey presented to him with the admonition that it was"time to [renew ]....the contract."At this time Brownhad 10(8 full-and 2 part-time)regular employees at thestation,stillwith only the same two (i.e.,Bernard Brownand Joseph Brown)whom he (Brown)had enlisted intoLocal 705 under the circumstances described.WhenBrown discharged Joseph Brown in September 1968,Brown placedhimselfinto the Union as a replacement forJoseph Brown after the union representative advised himhe could put himself in and paid on himself.Thereafter,Brown and his brother, Bernard Brown,remained as theonly "Union members" at the station until June 1969.In June andJuly 1969, UnionBusiness Agent JamesJackson,who had supplanted Edward Miller and the otherLocal 705 representative,notified Brown that "[You'll ]have to put another man in the union,"the same as otherstations with the "same volume,"so Brown "put [employ-ee] Leroy Patten in."At this time,Brown continued tohave 10(8 full- and 2 part-time)regular employees. At notime did Local 705 Representative Jackson-any morethan his predecessors-indicate he or his Union represent-ed any of Brown's employees,nor so much as inquire howmany persons were employed at the station,nor ask to nor(so far as known)speak to any station employee.At no timedid Brownpay any ofhis employees the wagescalled for byany of the Local 705"contracts"nor otherwise observe thosecontracts;on a number of occasions,in 1969 and 1970, Local705 Representative Jackson told Brown that he did not carewhat Brown paid the employees"as long as nobody squawkedabout it."At no time did Brown deduct any union duesfrom any employee's salary; he paid them (as well as healthand welfare payments)allhimself.At notime did anyemployee ask to see the"collective agreement,"and at no33 In June 1966 Brown had been visited at his former station at 16th andDrake by two Local 705 representatives, including Edward Miller, whoinformed Brown that he "would have to become a member of Local 705"and that "the gas truck drivers were members of Local 705 and that if Ididn't sign a contract with them, that the drivers could-they could set uppickets and the drivers wouldn't cross the pickets. It would cut off my gasflow." These representatives also gave Brown two Local 705 membershipapplication cards and a preprinted form "collective agreement," tellingBrown that they "wanted two men to be put into the union" and that they"didn't care what the salaries wereas longas nobody squawked about it."223time did any employee indicate he was aware of the wagescale purportedly required by that"collective agreement."On the occasion of his November 1970 visit to Brown'sstation,Local 705 Representative Jackson advised Brownthat it was "time to renew the contract."This time Brownsaid he did not want to sign it. Jackson responded, "There[isn't] really too much [you can] do about it," warning himthat he had better sign it since"as long as the truck drivers[are] part of the Local 705 there [isn't]anything [you]could do about it," and, furthermore, that if Brown didn'tsign he(Jackson) "could talk"to the employees and "getall of them put in and there would be even more burden on[you] than [you] already [have ]." Faced with these threats,Brown yielded and signed the proffered contract for1970-73.When Brown,noting the provisions in the"agreement"governing wages and vacations remarked, "I[don't] see how anyone can stay in business with [these]wages. . . [and] vacation,"Jackson reassured him thatthese did not have to be paid or observed "as long asnobody squawks about it [and] as long as the men arehappy." At this time, Brown still had 10 regular (8 full- and2 part-time)employees,with onlythree(i.e.,twoshiftmanagerssupervisorsand his brother,Bernard)plus Brownhimself "in" theUnion.It is reiterated that at no time didBrown pay any of the "contract"wage scales or otherwiseobserve those"contracts";he merely made payments toLocal 705 of "dues" and other moneys for the "required"number of "employees," out of his own pocket.The foregoing testimony of Brown is-as in all othercases-without explanation uncontradicted.Crediting it, itis accordingly found that the complaint allegations dealingwith James Brown(also known as James Edward Brown)have been essentially established by substantial credibleevidence.9.Instance 9: Buffa Service Station (6129 W.North Ave., Oak Park, Ill.)Substantially similar allegations are made in the com-plaint as to the Clark Oil service station which has beenowned and operated at 6129 West North Avenue, OakPark, Illinois, since February, 1969 by Vito Buffa on anaround-the-clock basis, 7 days per week, under a year-to-year lease, with a gross 1970 business of $462,000 (75percentgasoline sales).When Buffa took that station overat that time he hired an entirely new crew and there was noindication to him from Local 705 that any of the employeesof the former station owner need be retained. In the monthwhen he took over (February 1969) Buffa was, however,presented with a preprinted contract and told by Local 705agent "Gene" Dicks that it was "a unionized station and[you will] have to put three men in the Union." Buffasigned the contract (1967-70), then and there paid unionBrown thereupon signed the"collectiveagreement"and gavethe Local 705emissaries a check to cover the initiation fees for two as yet undesignated"members." None ofBrown's employeesbelonged tothe Union,nor dideither ofthe Local 705emissaries so claim,nor did theyask how manyemployeesBrown had nor seek to speakto any of them After the Unionrepresentatives left,BrownprocuredBernard Brown(his brother) andJoseph Brown (unrelated)to sign the two Union cardsthe Local 705representatives had left with him, explaining to them that "I had to put twomen in the union so I was taking those two in as members."At this time,Brown had eight regular employees(seven full-and one part-time). 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDinitiation fees and duesfor threeunnamedemployees, andDicks leftthree blankunionmembershipapplicationcards.Dicks didnot claim to representany employee norask to seeany employee,nor ask howmany employeestherewere.Buffa subsequentlyprocured three of hisemployeesto sign the cards Dicks had left by telling theemployeesthey "had to join the Union." At this time,Buffaemployedeight(three full- and five part-time)regular employees at the station, and in 1969 and 1970 hiswork complement (excluding himself) was from six to nineregular employees with at no time over three and at timesonly two (including his father) in the Union. Dicks calledeach 3 months in 1969 and 1970 to make collections of"dues" and health and welfare contributions, but wasnever observed speaking to any employee; on one occasionhe left union buttons for Buffa to distribute to the men "inthe Union."In August 1969 UnionBusinessAgent Sam Dibenardo("Sammy DeBenarco") visited Buffa to make collections inthe absence of Dicks on vacation. On this occasion, whenBuffa informed him that he would only "keepone man intheUnion," Dibenardo countered by insisting he would"have to have three men in the Union." When Buffarefused,Dibenardo threatened to "put an investigatorhere" and "put them [employees] all in the Union." WhenDicks called for collections in September, there was areplay between Buffa and Dicks of the Buffa-Dibenardoconversation of August, with the upshot that they compro-mised on putting only one more employee "in the Union,"thusmaking two, for whomBuffa madepayments (duesand health and welfare-which he deducted from theirwages) throughout 1969 and most of 1970.Buffa hasbeen a member of GRAMC since February1969, and has at all times prominently displayed itsdistinctive emblem in the front window of his station; onAugust 21, 1970, he formally in writing designated it as hiscollective-bargaining representative.When Local 705 agent Dicks called for collections at theBuffaStation on November 15, 1970, Buffa indicated hewas paying only up to October 31, the expiration date ofthe "contract."Insistingthat the old contractwas still ineffect,Dicks threatened to "strike and close you out" ifBuffa failed to pay up. Thereupon, to avoid trouble, thetwo employees then present-Buffa's father and Cardo-ne-offered to pay their own duesand Buffato pay theirhealth-welfare contributions.When Dicks returned inDecember (1970) with a "new contract" for 3 years whichhe told Buffa the latter "had to sign," Buffa declined tosign.Dicks thereupon took out a little black book andvisiblywrote the word "STRIKE" in it. When Buffainformed Dicks that GRAMC represented him and wasnegotiating for him, Dicks replied that GRAMC "isn't bigenough to fight the Unions" and that the Union hadalready "shut down"somelarge Clark Oil Stations. SoBuff a signed the "contract."At notimehas Buffa paid any employee the wages called forby any of his "contracts" with Local 705, nor has he observedthe provisions of those contracts, nor did Dicksever ask himabout it.When Dicks called for collections on April 14, 1971,Buffa refusedto pay,informingDicks that he had filedcharges againsttheUnion with the National LaborRelations Board.Dicksdemanded to know who hadadvised Buffa to file charges againstthe Union,adding "Ihateto tell you this, but you're making one of the biggestmistakesin your life."The foregoingtestimony of Buffa,which,again,withoutexplanation,was in noway contradictedby Respondent, iscredited.It is accordingly found thatthe allegations of thecomplaintconcerningVitoBuffa,essentially as set forth,have beenestablishedby substantialcredible evidence.10.Instance 10: Butler Service Station(1725 S.Clark St., Chicago, Ill.)Similar complaintallegations are made concerning theStandard Oil service station at 1725 South Clark Street,Chicago, owned and operatedsince its openinginApril,1969 byIsaac Butler with six employees(three full- and 3part-time, all regular) in addition to himself. This stationgrossed around $235,000 in 1970 (about 75 percent ingasoline sales).InMay 1969 Butler was visited at the station by Local705 Business Agent Jerry Spizzeri ("Spizzirri") who askedhim how many employees he had and who were in theUnion.Butler replied five(excluding himself),withtwo-himself and employeeSingleton-in the Union.Although Spizzeri did not claim to represent any employee,and in any event did not represent a majority of employees,he presented the usual preprinted Local 705 contract,which Butler signed. Thereafter Spizzeri visited the Butlerstation each 3 months throughout 1969 to make "collec-tions," but although Butler's hours were from 6 a.m. to 10p.m. he never saw Spizzeri talk to any employee.Nor didButler at any time pay any employee the wages called for bythe "contract"he had signed with Local705.Atno time in1969 was more than one station employee(Singleton) andButler himself, a member of the Union, although thestation hadsix employees exclusive of Butler.In January or February 1970, Butler was visited by"Reverend Jackson, a business agent for Local 705," whoasked him how many employees he had and how manywere "in" the Union.Butler replied five,with two,himselfand Singleton, "in."When Jackson toldButler,at thistime, that Butler could not be in the Union but "had to putanotherman in," Butler "put" employee Clayton in;however, since Singleton was no longer employed there,this left Clayton as the only employee, out of five, "in" theUnion.InMarch or April, Local 705 Representative Gilmorevisited the station and asked Butler how many employeeshe had and how many were in the Union. When Butlerreplied five and one, Gilmore said, "That's not enough,you have to have at least two men in the union."Accordingly,at Gilmore's suggestion,Butler "rejoined" theUnion, thereafter paying "dues" and health and welfarecontributions on himself as well as Clayton (the latterbeing the only mechanic at the station). From 1970-72,mechanicClayton andButler himself were the onlypersons at the station "in" the Union.Butler had become a member of GRAMC on April 29,1969,and hadsince then prominently displayed its TRUCK DRIVERS,LOCAL 705225distinctive emblem on the station's front door; on October18, 1970, in writing he expressly designated GRAMC as hiscollective-bargaining representative.On November 16, 1970, Butler was presented by Local705 Representative Gilmore with a new preprinted 3-yearcontract to sign. Butler refused until "assured everyone elsehad signed." When Gilmore assured him he (Gilmore) hadhad "no trouble," Butler asked him pointedly about VitoPartipilo 34 and declined to accept Gilmore's reassurancethat there had been "no trouble" with Partipilo, statingthat he wished to check personally with the latter. WhenGilmore returned a few days later, Butler refused to signthe current (i.e., 1970-73) contract because "no one elsehad signed." Gilmore thereupon remarked that he had`.only had trouble with one man . . . . And as soon as [I].... fimsh tying him up .... [I'11] come back to tie[you] up . . . . without any gas [you] couldn't operate.... wouldn't [be] no trucks cross the [picket] line." Withthis,Gilmore left.At no time did Gilmore claim to or actually represent amajority of Butler's employees; nor was Gilmore everobserved to talk to any employee.As in all of the other instances presented, Respondentsaw fit to provide no contradicting or countervailingtestimony; indeed, Butler was not even cross-examined.Crediting his testimony, I find that the complaint allega-tions concerning Isaac Butler have been established bysubstantial credible evidence.11.Instance 11:Carter ServiceStation(7756W.Madison Street, River Forest, Ill.)Upon like complaint allegations, David Carter testifiedthat he has owned and operated, as year-to-year lessee, theClark Oil service station at 7756 West Madison Street,River Forest (a suburb of Chicago), Illinois, since May1969, when he took over from a prior lessee (Earl Miller,whom he never met), joined GRAMC (posting andcontinuously since then maintaining) its emblem promi-nently in the station window),35 and retained two (one full-time and one part-time) and hired two new (both full-time)employees. The gross revenue of Carter's station in 1970was about $290,000 (85 percent gasoline, 10 percentcigarettes, balance other merchandise).A little over a month after he took over, on June 19,1969,Carterwas visited at his station by Local 705BusinessAgent Dicks, who told him he "had to put [your]employees in the union." When Carter refused, Dickswarned him, "You have to join it or I can't let youremployees work." Carter and Dicks thereupon approachedCarter's employee Chow and informed him he had to jointhe Union. Chow refused. Dicks said to Chow, "You haveto join or I can't let you work." Chow then assented. ThenCarter signed a preprinted Local 705 contract whichalready bore the signatures of that Union's officials, andthereafter Chow signed a union membership card. Dicksdid not ask how many employees there were nor who theywere, nor did he state he represented any employee. At thistime (as well as throughout 1969) Carter had four (threefull-time andone regularpart-time) employees,withnone aunion member when he signed the Local 705 contract. (Asstated above, employee Chow signed a union card afterCarter had signed the contract.) In July 1969, Dicksinformed Carter, "I might need more employees in theunion . . . . you got abig station, you are suppose to havefour and Iwill be a niceguy and let you off with two."Thereupon Carter "put" his employee Stark "into" theUnion. Carter paidunion scaleto only the two employees"in" the Union. In 1970, Carter's employee complementaveraged six (two full- and four part-time) employees, withnever over two "in" the Union. Although Dicks visitedeach 3 months to make collections of moneys (dues andalso health and welfare contributions) for the Union, henever asked how many employees there were nor was heseen to talk to any employee (except, as above described,with employee Chow on hisinitialvisit).On November 18, 1970, Local 705BusinessRepresenta-tiveDicks presented a new 3-year contract to Carter forsignature.Carter declined to sign it, upon the expresslystated ground that GRAMC was negotiating on thatsubject for him. Dicks said, "I will leave it here and youcan sign it." Dicks returned on the following day for thesigned contract.When Carter informed him he had notsigned it because he had not yet heard from GRAMC (hisbargaining representative), Dicks threatened him with thesame treatmentaccorded to another neighborhood dealerwho had failed to sign up. When Carter continued todecline tosign unlessanother GRAMC dealer did, Dicksreplied that the Union did not recognize GRAMC as abargaining agent andinsistedthat Carter sign up, underthreat that "If you don't sign the contract, I am going toclose you up .... picket [your]station." Carter neverthe-less continued to refuse to sign, and the following dayreported the foregoing not only to GRAMC but to aNational Labor Relations Boardagent.Later that day,Dicks returned to the Carter station and warned him, "It'sgoing to be your last chance." When Carter persisted inrefusing to sign up, statingas his reasonthat he had not yetheard from GRAMC, Dicks handed him an IGD36pamphlet and urged him to affiliate with that "organiza-tion" instead of GRAMC. When Carter declined to do so,Dicks threatened, "We are going to beat you . . . .we willget you to sign a contract and when you do, I am going tomake it rough.Iam going to makeyou put four men inand not just two." Dicks returned to the stationagain onNovember 23, 1970, calling out to Carter from a rolled-down car window, "This is the last chance, you going tosign this contract or not?" When Carter again declined,Dicks sped off. At thistime,Carter had six employees, withonly two (Chow and Glass, the latter a part-time employeeworking only about 8 hours per week) "in" the Union. Atno time did Dicks ask how many employees Carter had,nor claim he represented any, nor offer to discuss anycontract provision.As in the case of all other station owners, Respondent34 1 e , instances58-59,infra35Carterexecuted an express bargaining authorizationtoGRAMC onSeptember 9, 197036 See fns.29 and 30,supra 226DECISIONS OF NATIONALLABOR RELATIONS BOARDwithout explanation failed to produce any controvertingwitness 37 Upon the record as a whole,including evalua-tion of testimonial demeanor,38 I credit Carter's describedtestimony and find that the complaint allegations concern-ingDavid Carter have essentially been established bysubstantial credible evidence.12. Instance 12: Cataldo Service Station (851 S. Elm-hurst Rd., Des Plaines, Ill.)The complaint contains similar allegations concerningthe Clark Oil service station of Michael Cataldo at 851South Elmhurst Road, Des Plaines, Illinois. Regarding this,it is alleged that on or prior to January 1, 1971, Cataldohad joined and/or designated GRAMC as his bargainingrepresentative; and that in January-February 1971, Local705 demanded that Cataldo execute an agreement recog-nizing Local 705 as the exclusive bargaining representativeof his employees although it did not represent a majority ofthem, and coerced Cataldo into signing the agreement bythreatening to cut off his gasoline supplies.As all other station owners, Cataldo testified withoutcontradiction.He swore that he owned and operated thestation in question from December 31, 1970, to March 13,1972.At the time he took the station over from anotherdealer (December 31, 1970), in partnership with ChuckScott, he took over only one employee (Van Diggelen), andhad a total of six (three full- and three part-time)employees exclusive of himself and Scott. He joinedGRAMC, authorizing it to bargain for him, on January 6,1971, since which date he has remained a member andprominently displayed its distinctive emblem in his stationwindow. In 1971, the station had a gross business of$272,000, 90 percent of which was gasoline sales.In late January or early February 1971, Cataldo wasvisited at the station by Local 705BusinessAgent TonyLapiana, who announced he was "going to unionize thestation" and asked how many employees he had. Cataldoreplied five full-time (he also had three part-time).WhenLapiana mentioned the wage rates, Cataldo said he "wasn'tinterested."ThereafterLapiana spoke to the stationemployees (including Van Diggelen, a part-timer) abouttheUnion, indicating it was up to them. The employeesstated they were not interested; one or more threatened toquit rather than join.About 2 or 3 weeks later Lapiana returned, with thesame objective and the same result. Displaying hischeckbook for Lapiana to see, Cataldo said, "All you'retrying to do is legally extort money out of me here," andasked Lapiana to leave. Lapiana demanded that all fiveemployees be put into the Union and threatened to picketthe station.In early February 1971, Lapiana again returned, thistime displaying to Cataldo a preprinted Local 705 contract,which he demanded that Cataldo sign. Cataldo refused.31 In Carter's case,aswell as a few others,during cross-examinationCarterrefused upon constitutional grounds to answer questions as towhetherhe had deducted Union dues from has employees'wages.Sustainingthe constitutional plea, for reasons explicatedby meat length in the recordin connectionwith thetestimonyof GeneralCounsel witness, Wmtercorn(instance80,infra ),Idenied Respondent'smotionto strikeout all ofCarter's testimony.38Considerationhas alsobeen given to the contentsof Carter's pretrialLapiana threatened,"We're going to picket your place andbe out here with our attorney and the rest of the boys."Cataldo ordered him off the premises.About a week later,Local705Representative John Parise visited Cataldo,explaining that he wanted to "help you out"by limiting thenumber of employees to be placed into the Union to threeinstead of five.When Parise instructed Cataldo to mail inpayments to the Union,Cataldo indicated that the Unionwould have to find themif theywanted them.A week laterParise returned,informing Cataldo that the Union wasabout to picket a nearby station and "shut the gasoline offand putthat man out of business so I advise you to sign[the contract]" and he (Parise)would be willing to"settlefor two men" of Cataldo in the Union.This time Cataldosigned the contract,without discussing or reading it, andsubsequentlymailed the Union a check for $64 forinitiation fees and dues for Scott(Cataldo's 50-percentpartner in the station)and part-time employee VanDiggelen.At thetime Cataldo signed the contract therewere-exclusive of himself and Scott-six employees (threefull- and three regular part-time) at the station.At no timehad or did Lapiana or Parise display any signed union cardor claim to represent any employee. (However,one or theother left something for employees to sign,which theynever did.)Crediting the foregoing testimony,39which,as stated,was uncontradicted by any other testimony,Respondentagain having failed-without any explanation-to produceany witness to controvert it inany way,I find that thecomplaint allegations concerningMichael Cataldo havebeen established by substantial credible evidence.13. Instance 13: Coghill Service Station (5836 S.Harlem;Ave., Summit,IIll.)Upon similarcomplaint allegations, James Coghill (alsoknown as James Bryant Coghill) testified that he has beenthe owner-operator of the Clark Oil service station at 5836SouthHarlem Avenue, Summit (a Chicago suburb),Illinois,under a year-to-year lease since July 1960. He hadformerly been the manager of that station for the ClarkCompany itself, which hadhad seven employees(includingCoghill) there, of whom Coghillretainedonly two(Chapman and Watson),who remained only about 3 years,i.e., to about 1963) and hired four(two full-and two part-time) additional employees.As required by this(and other)Clark lease,the station is open and operated around theclock. Coghillhas been a memberof GRAMCsince May1961; has displayed its distinctive emblem prominentlysince at least around 1968; and on August 5, 1970,executed to it an express bargaining authorization designa-tion.40The gross revenue of Coghill's station in 1970 wasapproximately$380,000,75-80 percent from gasoline sales.In September 1967 Coghillwas visitedby Local 705BusinessAgentJames Hall and a colleague, and signed astatement and his credited and undisputed description of the circumstancesunder which it was supplied in the course of waiting upon customers at thestation.39 In so doing,consideration has been given to Cataldo'spretrialstatement.40Coghill conceded on cross-examination that he never,expressingorally,toldHall of this authorization. TRUCK DRIVERS, LOCAL 705unioncontract. In March 1968-when Coghill had sevenor eight(four full-time and the balance regular part-time)employees,Local 705 Business Agent Hall presentedCoghill with a new contract for signature. When Coghillasked how it differed from the previous contract, Hallinformed him that it called for more pay as well as healthand welfare contributions.Hall added that if Coghillsigned, two employees "in" the Union-would continue tobe sufficient even though there should be more. So Coghillsigned. At this time, Coghill had seven or eight (four full-time and the balance regular part-time)employees, withonly two (Traylor and Keeble) "in" the Union. At no timedid Hall ask how many employees Coghill had, nor didHall say any employee was a member of the Union, northat he represented any employee, nor did he discuss anyproposed contract provision,nor (with a single exception,later,in 1970),was he atanytime seen talking to anyemployee. However, after Coghill signed the "contract,"Hall called at the station about monthly for collections. Atvarious tunes during these occasions, from 1968-70, HalltoldCoghill that he was aware that there were moreemployees working at the station than were in the Union,but that Coghill should advise them that if they were askedbyotherunion representatives whether they were in theUnion to have them say they had just been hired, and thatCoghill should notify Hall of any such episode. In March1970 Hall pointed out to Coghill that he had only oneemployee in the Union and that since Coghill would "haveto give him another one" suggested to him, "Why don'tyou put yourself in and take advantage of the health andwelfare?" Coghill complied (G.C. Exh. 285).Inmid-November 1970, Hall presented a new 3-yearcontract to Coghill for signature. When Coghill said hewished to take it home to read over,Hall refused to allowthis.Accordingly, Coghill looked it over then and there;when he saw the wages and health and welfare contri-butions stipulated therein, he told Hall that"There is noway I could live with the contract and why should I signsomething I could not live with, live up to?" Hall remindedhim that the Union had never insisted on contractobservance and that he could continue with only two(including himself as one of the two) "in" the Union. Inanswer to a questionby Coghill,Hall warned that hewould be picketed and have his gasoline deliveries cut off ifhe did not sign the"contract,"showing him picket signs inthe trunk of his (Hall's) car and pointing out "Those aremade up for the guys that don't sign the contracts... " SoCoghill again signed up. At this time (as well as from April1970 to date) Coghill had seven or eight (five full- and therest regular part-time) employees, excluding himself, withonly one (Traylor), plus himself, "in" the Union. ThatUnion Business Agent Hall was well aware of this isestablished not only by Coghill's uncontradicted testimonybut is attested by Hall's written reports to that effect in hisown handwriting (G.C. Exhs. 281 and 282). At no time didHall even claim that the Union represented a majority ofCoghill's employees, nor did Hall ever offer to negotiateany contract provision.Between April and July 1971, Coghill withdrew fromunion"membership." His remittance form covering unionhealthand welfare contributions for that period lists227employeeTraylor only and is in Local 705 Business AgentHall's handwriting.Coghill was visited at his station in April 1972 by Hall,who told him,"Iunderstand that you have signed astatement against [me and Local 705...with the NLRB].Ihave ways of finding out . . . . [Another] man hadwithdrawn[his] statement and .... would [you]considerwithdrawing[yours]?"Coghill declined to do so.Upon the basis of James Coghill's foregoing totallyuncontradicted testimony,which I credit,I find that thecomplaint allegations concerning him have been estab-lished by substantialcredible evidence.14. Instance 14:' Conway Service Station 1(6704IRoosevelt^Rd.,Oak Park,Ill.),On similar allegations,GeneralCounselwitnessGaryBrianConwaytestified that he has been the owner-operatorof theClark Oilservice station at6704RooseveltRoad, Oak Park,Illinois, on a round-the-clock basis sinceOctober 17, 1968, prior towhich he had been manager ofthat station for Clark Oil Company. When Conway tookthe station over,he retained or rehired only one employee(Mustain or Lestain),at a lower wage.The gross revenuesofConway's station in 1970 were$494,000 (65 percentgasolineand 30 percentcigarette sales).Within 2 weeksafter taking the stationover, on October29, 1968, Conwaywas visitedby Local 705Business AgentEdwardMillerin the company of Miller'scolleaguedescribedas around 6'4" in height and weighing about 300pounds, with a "very raspyvoice-it sounded like he wastalking from-in his shoes."Miller announcedto Conway,"This [is] a unionstation"and demandedthat Conwaysign a Local 705 "contract"which he presentedto Conway.When Conwayasked his employee Mustain (Lestain),"Joe, you want tojoin the union,"Mustain said, "No."ThereuponMiller'shusky companion remarked in his"raspy voice," "I didn't ask youif you wanted to join theunion, I saidyou have tojoin the unionif you want towork here."So Mustain"joined."Conwayexplained thathe had just opened thestation andcould not afford tocontribute to the Union.Miller reassured him that hewould "take it easy on [you] .... butlater on [you will ]have to put twomen in the union."Under thesecircumstances,Conway signed the preprinted Local 705contract presented to him.At that time,Conway had five(three full-and 2 regular part-time)employees.At no timedid Milleror his companion claim the Union represented amajority nor indeed any employee, nor that anyemployee(other thanMustain,who "joined"as has been described,when the "contract" was signed)belonged tothe Union,nor did they inquireas tohow many employees Conwayhad. During the describedepisode,Conwayhad informedMiller that he (Conway)was a memberofGRAMC.When Millerreturned to the station in the first week ofNovember (1968), Conwaypaid him the required unioninitiation fee,membership dues,and health and welfarecontributionsforMustain. (At thistime,Conwayhad fiveregular employees.)He later deducted from Mustain'ssalary theunion initiation fee and dues. It is tobe noted,however,that althoughConway continued to pay Local705healthand welfare contributions onMustain in 228DECISIONS OF NATIONALLABOR RELATIONS BOARDDecember 1968,Mustain was already gone from hisemploy on that date, as shown by a union receipt inBusinessAgent Miller's own handwriting (G.C. Exh. 43).From 1968 through at least part of 1971, Miller visitedthe Conway station about monthly for collections. Duringthis period, Conway had from seven to nine (three to fourfull- and three to five regular part-time) employees, butnever over two "in" the Union.When Miller visited the station in November 1971 hepresented a new, preprinted 3-year Local 705 contract toConway for signature, informing him, "I have your newcontract for you." When Conway indicated he wished tolook it over, Miller told him, "What [is] to look at? . . . it'stheonlycontract."To Conway's reminder that hisbargaining agent was GRAMC, Miller responded that thiswasthecontract and that Conway "had to sign it" orMillerwould "close the station up and turn it into aparking lot." At this time, Conway had eight or nine (fourfull- and four or five regular part-time) employees, withonly one (Curran) "in" the Union. About a week later,Miller returned to have the contract signed; when told byConway that he couldn't afford it and wanted to awaitaction by GRAMC, Miller warned him, "You are notgoing to beat us . . . you don't have enough money to beatus .... things will go rougher if [you] don't sign rightaway." When Miller returned in mid-January 1971, he toldConway, "I want you to sign this contract because I can'tbe responsible for what happens here after this . . . . aftertoday."When Conway said he was not ready and wouldtake his chances, Miller threatened to throw a picket lineup and stop gasoline deliveries to the station. Returningagain later in January or early February (1971), Millerwarned that "We just struck Martin [Service Stations] andgot all of them all signed and . . . . Clark is next." Conwaysigned the Local 705 preprinted "contract" the next day.At that time, Conway had seven or eight (half full- and halfpart-time, all regular) employees, with only one (Curran)"in" the Union. At no time had Miller asked how manyemployees Conway had, nor had Miller ever indicated herepresented a majority or indeed any of them.Crediting the foregoing uncontradicted testimony ofGary B. Conway (also known as Gary Brian Conway), Ifind that the complaint allegations concerning him havebeen established by substantial credible evidence.15.Instance15:Cook ServiceStation(3943 E.106th St., Chicago, Ill.)Again on like allegations in the complaint, Clark Oilproducts dealer George Cook testified that he has been itsdealer-lessee-owner at 3943 East 106th Street, Chicago,since June 29, 1969, when he took over the station from itsformer owner (John Perry, Jr.), retaining all employeesthere.Promptly thereafter, on July 11, 1969, Cook wasvisitedby Local 705BusinessAgent Spizzeri,whoinformed him that he would "have to sign the contract"and pay dues on all men in the Union. Cook signed up andpaid$36 dues18 for each of two employees (John Perry,Sr. and Marty [Mario]O'Lashety,41who Spizzeri (as wellas the former dealer)said belonged;42 at this time, Cookhad seven(four full- and three part-time employees, andSpizzerimade no claim that he represented a majority.Returning in October 1969, Spizzeri told Cook, "I needan application for John Perry,Sr. [and] initiation fee."Cook complied, paying $25 initiation fee and dues as well.Each 3 months from 1969-71, Spizzeri called at the stationfor the sole purpose of making collections from Cook ofunion dues and health and welfare contributions. Althoughon those visits Spizzeri also invariably asked Cookwhetherhe was going to "put" moremen intothe Union, Cook saidhe would let him know when he wanted to "put" anotherman in the Union, but at no time did Cook have over twoemployees "in" the Union. At times, Union Business AgentJackson also visited the station.Around Christmas 1970, Spizzeri brought with him anew Local 705 contract and told Cook to "sign it." WhenCook saidhe "wasn't going topay anyone $3.45 an hourto run a driveway," Spizzeri threatened to "put picket up"ifCook did not sign up, and that the Union wasgoing topicket the neighboring CITGO station. Cook replied thathe would sign up when he saw the pickets at the CITGOstation. In January and February 1971, Spizzeri returnedon several occasions,each time demanding that Cook signthe new contract but each time meeting with a refusal byCook to do so. When, in February, Spizzeri warned Cookthat"Louis Pieck" (i.e., Spizzeri's boss, Louis Peick,secretary-treasurer of Local 705) was "getting hot," Cooksigned up.At no time was any provision of the "contract"negotiated and at no timehas Cookpaid thewagescale calledfor by the "contract."At this time, Cook had 7 to 10 (twofull- and the rest mostly regular part-time) employees, withthen (and since March 1970 and to date)onlyone"in" theUnion. Neither Spizzeri nor Jackson asked him how manyemployees he had, nor how many union members norindicated a majoritywere such.Cook had become a member of GRAMC in December1969, since which time its distinctiveemblem has promi-nently been displayed on his station window or main door;and on August 5, 1970, he additionally executed to it anexpress bargaining authorization designation.In 1970, theCook station had gross revenues of $360,000 (around 75percent for gasoline and 15 percent for cigarette sales).Upon the foregoing uncontradicted and credited testi-mony of George Cook, I find that the complaint allega-tions relating to him have been established by substantialcredible evidence.16.Instance 16: Crespo Service Station (1721 S.Paulina St., Chicago, Ill.)Substantiallysimilar allegations are made concerning theClark Oil service station at 1721 South PaulinaStreet,Chicago, which was opened and has been owned andoperated by Luis CresposinceNovember 1969.In early 1970, Crespo was visited by Local 705BusinessAgent George White, who asked him how many employees41O'Lashetyremained as anemployee for less than 2 months.42Cook deducted dues out of these employees' wages TRUCK DRIVERS, LOCAL 705229he had. Crespo told him he had seven. White said he"needed at least four men in the union because the bosswas on [my] ass." Crespo pointed out that he had justopened the station. White said, "I will give you a chance,"and returned about 3 weeks later, this time informingCrespo that "I need more men in the union to keep theboss happy . . . I need one man." Crespo thereuponreferred his employee Sanchez to White, and Crespo signedLocal 705's preprinted 3-year contract (1967-70). At thistime,Crespo had seven (four full- and three regular part-time) employees, excluding himself.White did not evenclaim to represent any employee. From then on, Crespobegan paying to Local 705 dues on Sanchez, who quit hisemploy in March (1970), about a week after he joinedLocal 705 under the described circumstances. Crespoinformed White-who had come in to collect money-thatSanchez was leaving and that he (Crespo) intended to placehis (Crespo's) father "in" in place of Sanchez. (Crespo'sfather was the recipient of a weekly stipend regardless ofwhether or when he worked.) White said, "It don't makeno difference as long as I have somebody else in there."In September 1970 White presented a form to Crespo forsignaturedeauthorizing GRAMC-which Crespo had onAugust 24 designated as his bargaining representative-toact on his behalf. Crespo refused. White warned, "[You]willbe sorry if [you]didn't signit . . . later on-youknow-[you are] going to be sorry." Pointing to theIGDA43 as well as GRAMC emblem on the stationwindow, White said the IGDA "guys are all right ... .good guys," but that the GRAMC "are no good, a bunchof a-holes."On November 18, 1970 White presented to Crespo a"new contract to sign."When Crespo refused, Whitethreatened, "You got to" and that "All you guys are abunch of fools, all you guys that don't sign the contract.We are going to stop the gas delivery. We are going to closeyour station.We are going to strike it." Demanding thatCrespo sign the "new contract," White made no attempt toexplain or in any way to discuss it, nor did he claim torepresentCrespo's employees. At this time, althoughCrespo had seven (four full- and three regular part-time)employees, only one- Crespo's father, as described above--was "m" the Union. This station's gross receipts in 1970were $351,000, of which 70 percent consisted of gasolinesales.As in the case of all other testifying dealers, nocountervailing testimonywhatsoeverwas adduced byRespondent. Thus, Crespo's testimony stands undisputed.Crediting his testimony, I find that the complaint allega-tions concerning Luis Crespo have been established bysubstantial credible evidence.17.Instance17:Doskal ServiceStation(9618 N.MilwaukeeAve.,Niles, Ill.)On similar complaint allegations, Jordan Doskal's(Daskal's) uncontradicted testimony establishes that he hasoperated the Clark Oil service station at 9618 NorthMilwaukee Avenue, Niles (a Chicago suburb),Illinois,sinceOctober 1970, at which time he hired an entirely newcrew and around which time he joined GRAMC, display-ing itsemblem prominentlyin plainview on thestation'sfront door. Around thelastweekof November (1970),Local 705BusinessAgent Tony LapianavisitedDoskal'sstation and advised him, "Join the Union . . .Most of theClarkdealers [are]members."When Doskal askedLapiana, "Whatbenefitsthere would be to me,"Lapianareplied, "None, that the Union was there torepresent[your] employees."When Doskal inquired what if hedidn't,Lapiana pointed out thathis station"might bepicketed" and that he would not receive deliveries ofgasoline.Doskal said he couldn't afford the Union, and, inresponseto Lapiana'squestion,Doskal told him he hadonly two full-time employees-including himself as one(although he may not have mentioned this to Lapiana).Lapiana said, "[I will] only charge [you] for one employeein order to cut the cost down." ThereuponDoskal signedthe preprinted contract presented to him. Lapiana did notclaim to represent any employee, and nobody working attheDoskal station belonged to or hadsigned any unioncard.At thistime,Doskal had-excluding himself-five(one full- and four regular part-time) employees. Lapianaleftno union card for any employee to sign, and toDoskal's knowledge his full-time employee (John Brotan)never became a member of the Union.February 1971 was the first and only time that any ofDoskal's employees became a member of the Union. Atthis time his employee Andrew Pope signed a card.Respondent has stipulated that Pope's card is the onlyrecord initspossessionof any employeeof Doskal as aunion member. Doskal's employee complementremainedaround five (one full- and four regular part-time),exclud-ing Doskal himself.AlthoughDoskal informed Lapiana on thelatter'smonthly visits that the stationwas runningin the red andhe could not afford to pay, Lapiana returned to collecthealth and welfare contributions, which Doskal paid onPope (only). At no time did Doskal-whosestation grossed$187,000 (around 75 percentgasoline sales) in 1971-payunion scale or observe other provisions of the "collectiveagreement" he had signed with Local 705 under thecircumstances described.Crediting Jordan Doskal's uncontroverted testimony, Ifind that the complaintallegations pertainingto him havebeen established by substantial credible evidence.18.Instance 18: Dietzler Service Station (161 S.Harlem, Forest Park, Ill.)In the case of the two Dietzler service stations, thecomplaint (par. XVII)allegations are somewhat different.In this case it is alleged in substance that althoughRespondent was the collective-bargaining representative ofthe employees in each of those stations, Respondentrefused to recognize or deal with GRAMC as the knownbargaining agent for one of those stations ("Whitehall");Respondent failed and refused to bargain with theDietzlers individually regarding their other station ("Per-fection") or regarding "Whitehall"; Respondent had nointention of engaging in good-faith bargaining;Respon-43Crespo had made only a single payment to IGDA 230DECISIONSOF NATIONALLABOR RELATIONS BOARDdent,throughits agentJohn Parise, threatened to picketand stop deliveriesof gasolineand othermerchandise totheDietzlerservicestationsunless they signed Respon-dent'sproffered (preprinted) agreement; and the Dietzlerservicestationswere thereby coerced intosigning thoseagreementswithout opportunity to bargain and in order toavoid shutdown of their operations through Respondent'sthreat to prevent gasoline and other merchandise deliver-ies.General CounselwitnessMichael Dietzler testified thathe and his father (Gordon Dietzler) as principals own andoperatetwo leased service stations; namely,(1) a Mobilstation at 161 South Harlem, Forest Park (a Chicagosuburb),Illinois,under thenameofWhitehall SuperService,Inc., doingbusinessasWhitehall Car Wash, Inc.("Whitehall" herein), an automatic car wash,gasolinesales,and service center, and (2) a Standard station at 7405West Roosevelt Road, Forest Park, under the name ofPerfectionAutomobile Laundry, Inc. ("Perfection" her-ein), an automatic car wash and gasoline station. The onlydifference between the two stations, which are about 3miles apart,is that at Whitehall (only) repairsare alsodone. Both companies were incorporated around 1969,with father and son each a 50-percent owner, followingtheir equal partnership at Whitehall from 1957 to 1969.From 1957 to 1966 they had collective agreements withLocal 705; car washers were first included in 1967. Forpurposes of the instant proceeding it is immaterial whether,and it will be assumed that, as provided in the collectiveagreement and as alleged in the complaint, the car washersare properly included as members of the appropriatebargaining units at Whitehall and at Perfection.Michael Dietzler is president of Perfection and vice-president ofWhitehall;Gordon Dietzler is president ofWhitehall and vice-president of Perfection. Getler is vicepresident and secretary of Whitehall. Gross revenues for1970-71 of Whitehall were $480,000 (about 50 percentgasoline sales) and of Perfection were $320,000 (70 percentgasoline sales).Each is an Illinois corporation. Forpractical purposes, the Whitehall location has at all timesbeen and is the operational headquarters for the entireenterprise, it being clear that the two stations have at alltimesbeen commonly owned and centrally controlled andoperated, with a common labor relations policy (includingemployee transferability from station to stationas neces-sary or appropriate); and I find that both stations have atallmaterial times constituted a single employer forjurisdictional and other purposes. The manager at White-hall is Getler (Guetler); at Perfection, Evans (formerly aserviceman at Whitehall). Neither has power to hire or fire.In 1966, three cars entered Whitehall and four men outof one car announced, "[We are] from Local 705 and [are]going tounionize the car washers," stopped the operations,and notified the employees they would have to join theUnion if they wanted to work. Under these circumstancesall signed up, and Michael Dietzler paid initiation fees anddues on them. Since the existing contract with Local 705did not cover car washers, subsequently a rider wasexecuted including them. The 1967-70 collective agree-ments, including therein car washers, were merelypresent-ed by Local 705 Business RepresentativeParisi(Parise)and signed without any negotiations. The provisions of the1967 and 1970 collectiveagreementsbetween the Dietzlerstationsand Local 705 have been observed by theemployer, except that at Whitehall-with the knowledge ofLocal 705-Blue Crossismaintained insteadof health-welfare payments to Local 705. The majority of theemployees at each station (in 1970 thetotal regularcomplement at Whitehall was 12-15, and at Perfection7-10) have been union members within 30 days of beinghired. From 1969 to date, the employer has paid all uniondues on all employees at both locations,to Parisi ascollector.AlthoughPerfectionhasnotbeen a member ofGRAMC, Whitehall has belonged since the 1950's and hassince at least 1969 prominently displayed its distinctiveemblem and on September 18, 1970, executed to it a formalbargaining representation designation. In October 1970,Parisi presented a form for Michael Dietzler's signature atWhitehall, deauthorizing GRAMC as bargaining repre-sentative. Dietzler refused to sign it. When, also that month(October 1970), Parisi visitedWhitehall for collections,Michael Dietzler told him that he would not pay or sign anew contract without GRAMC. Parisi thereupon informedDietzler that Local 705 "[does not] recognize the GRAMCas a bargaining agent to do the bargaining for [you]."When Parisi suggested or mentioned an "[Automatic] CarWash Association," Dietzler said he did not belong to itand inquired if he could bargain individually. Parisi said,"No, we don't do things that way." Dietzler then stated hewas going to meet with GRAMC and would let Parisiknow the outcome. Parisi thereupon remarked that itwouldmake no difference, that Local 705 did notrecognize GRAMC, and that Dietzler's station would bepicketed and his gasoline deliveries cut off.44 Thereafter,Dietzlermade it clear to Parisi that he would sign the1970-73 contracts with Local 705 only because Parisi "hadme over a barrel" and he (Dietzler) had been advised (byGRAMC attorney Porcelli) that gasoline deliveries couldnot be guaranteed otherwise. Dietzler therefore signed both1970-73 contracts, one for each station, under thesecircumstances. The preprinted Local 705 contracts bearrubber-stamped facsimile signatures of the union officials.As in the case of every other dealer who testified in thisproceeding,Dietzler's testimony is wholly uncontradictedby any countervailing testimony, Respondent withoutexplanation not producing any witness. Crediting MichaelDietzler's described testimony, I find that the allegationsconcerning the Dietzler service stations, essentially as setforth in the complaint, have been established by substan-tial credible evidence.19.Instance 19: Dominici Service Station (5300 S.LaGrange Road, La Grange, Ill.)The complaint allegations concerning the Dominiciservice station at 5300 South LaGrange Road, LaGrange44 In connection with the foregoing,it is noted that althoughGRAMCwitheachof those enterprises and had also been serving as collector for each.representedonly the Whitehalland not the Perfection operation,Parisi hadPansi's1 refusal^ to negotiate with Dietzler individually at all-with regard topresented and procured the employer's signature on the Local 705 contractseither Perfection or Whitehall-wiU be recalled. TRUCK DRIVERS, LOCAL 705231(aChicago suburb), Illinois, are again substantially thesameas those previously dealt with herein, prior to thosepertaining to Dietzler.In support of those allegations, General Counsel witnessAnthony Dominici testified that he has owned andoperated the Clark Oil Service Station at the foregoingaddress for over 5 years, on a year-to-yearlease;and thathe has been a member of GRAMC since 1967, at all timesdisplaying its distinctiveemblem, and on October 14, 1970,signing an express bargaining authorization designation toit.The station's gross revenues in 1970 were approximately$570,000(65-70 percent gasoline sales).When Dominicitook the station over from the previous owner (JohnLafave), he retained the existing employees, two of whomwere union members under a union contract. In early 1967he was visited by union representative Adams, who toldhim, "As long as you give me three men, everything will beokay and there will be no trouble." Adams did notclaim torepresent a majority of employees nor did he inquire as tohow many employees there were. Although Dominici toldAdams he had only two employees in addition to himself,in fact Dominici then had five to seven (three full- and therest regular part-time)employees.In March 1968, Dominici was visited by union represent-ativeRay ("Red") Kolb, who presented a preprintedcontract and told Dominici that there were "not muchchanges; dust give us three men and everything will remainthe same." Kolb neither showed any authorization tonegotiateon behalf of any of the employees nor did heclaim to represent a majority. At this time (as well asgenerally from 1968-70), Dominici had eight or nine (fouror five full- and the rest regular part-time) employees inaddition to himself, with only two employees (Kenny andJerryHansen) -aswellasDominici himself-in theUnion. Although Kolb called regularly thereafter, aroundevery 2 months, to collect dues and health-welfarepayments, he was never observed talking to any employee.During his mid-October 1970 visit to the station, Local705 Representative Kolb told Dominici, concerning theupcoming new (1970-73) contract, "Don't worry about itYou and I always got along . . . . you are not likethose f-ing buddies of yours . . . they are getting toughwith the wrong person . . . we can get tough, too . . . . ifthey keep giving us trouble, we will hit them and closethem up." At around the same time, Dominici was warnedalso by Local 705 Business Representative Peter Alex, "Allthe trouble makers we will get," that GRAMC (pointing toits emblem in Dominici's window) was a "bunch of f-ingtrouble makers" and that a better outfit was IGDA; 45 that"trouble don't worry me" and that "once we organize weare going to hit all the trouble makers and picket them." Afew days later, Dominici was visited by IGDA representa-tive Gentile, who-displaying a photograph of himself withLocal 705 representative Alex-told him that he (Gentile)had been informed by Alex thatDomimci wasready tosign up; that GRAMC consisted of "just a bunch oftroublemakers"; that Dominici should join IGDA; andthat Dominici should not fight Local 705 but go after "thecompany" (i.e., Clark Oil Company).InNovember (1970), when Kolbpresented the newcontract toDominici for signature and Dominici told himhe wanted to "wait awhile," Kolb insisted he sign it thenand there, remarking to Dominici,"You are going to turnout just like your f-ing buddies"and warning him, "Ifyou don't sign thecontract now,we will throw up a picketand close you up."When Dominici persisted in indicatinghe wishedto wait awhile,Kolb stated that in that casethere wouldbe "no more favoritism. . . you'd have to putall yourmen in the union. . .Idon't give a f-k how longthey work,Iwant them all in the union. . . . what do youwant to causetrouble now for. You and Ihave always beengetting along....If [you] sign it now, everything willremain the same."So Dominici signed up.At no time hadKolb indicated how manyemployees were in the Union,nor that herepresentedany; nor was anycontractprovision in any waynegotiated;nor did Dominici observethe pay scale or othercontract requirements(nor did Kolb everinquire).At thetime(November 1970)he signed thispreprinted Local 705 contract (1970-73),Dominici hadseven to nine(three tofour full-and the balance regularpart-time) employees,excluding himself;and althoughonly one employee (Showalter),aswell as Dominicihimself,was "in" the Union,Dominici was makingpayment of "health and welfare" contributions to Local705 ontwoemployees (not merely on Showalter,but alsopurportedly on Freely, who had notbeen working at thestation since August) as wellas on himself.After Dominici signed the 1970-73 contract, Local 705BusinessRepresentativeKolb continuedcalling at thestation tomake collections.Duringsuch a visit in late Mayor in June 1971, Dominici told Kolb that he was "tired oflivingin fear[and] . . . . tired of your threats . . .aboutpicketingand closing meup" and that hewas "going todrop out of the union [and] . . . I am not goingto pay."Kolb replied that in thatcase therewouldbe "no morefavorsand we willpicket yourstation and closeyou up."On this occasion,nevertheless,Dominicirefused to payand ordered Kolb out of thestation.In July or earlyAugust (1971) Kolb returned,stated to Dominici thatGRAMC had "lost," and informed Dominici that if hewould "pay up the uniondues that all will be forgotten andeverythingwill remain the same, that [I ] won't enforce thecontract andwe will start getting along again." ButDominici refused to pay. Kolb then said thathe "will haveto picket."Dominicihas not seen Kolbsince.46Again, as in allother cases,RespondentLocal 705withoutexplanationpresentedno witnessto contradict thetestimony of Dominici in any way. Creditingthat testimo-ny, I find that the complaintallegationsconcerningAnthonyDominicihave beenestablishedby substantialcredible evidence.20.Instance 20: Domin & Ellison Service Station(4756W.Armitage Rd., Chicago, Ill.)On like allegations,the uncontradicted testimony ofGeneral Counsel witness Andrew Ellison establishes thatwith his 50-50 partner,Edward Domin, he has owned and46 See fns. 29 and 30,supra.46 Theoriginal charge in the instant proceeding was filed in November,1970, and thecomplaint issuedin December 1971. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDoperated, under a year-to-year self-renewing lease, theARCO service station at 4756 West Armitage Road,Chicago, since July 1, 1967.When Ellison and Dominopened this,a new station, they took with them their five(three full- and two part-time) employees, none known tobe a Local 705 member, from a previouslocation.Mechanical work at thestation isdone by Ellison andDomin only. The gross volume of thenew station'sbusinessin 1970 was $211,000 (80 percentin gasolinesales).On opening the station, in July 1967, Ellison was visitedby Local 705BusinessAgent "Danny" Ligurotus (in thecompany of another individual), who stated he had cometo collect union dues for Domin (Ellison's partner). Ellisontold him he would have to collect from Domin. In early1968Ligurotus and his associate returned,thistimeproffering a Local 705 "contract" for Ellison to "sign."Ligurotus and his companion did not claim to representany employee. Ellison declined to sign. In March (1968),Ligurotus and his associate again returned. This time, afteranother turndown by Ellison but a stormy private sessionbetween the Local 705 agents and Domin, with Ligurotusthreatening that "If one [of you doesn't] sign the contract,[we will] picket the station and probably stop the gasdeliveries," the Local 705 agents were ordered to "get thehell out" of the station. When they once again returnedaround the end of March (1968), once more to be met witha turndown by Ellison, Domin signed the contract. At thistime, the station had five (three full- and two regular part-time) employees, exclusive of Ellison and Domin, withnoemployee but only half-owner Domin a member of theUnion. Ligurotus and his associate did not ask how manyemployees there were nor even claim to represent anyemployee.From 1968 to 1971, Ligurotus visited the stationregularly, only for the purpose of making collections. At notime washe observed talking to any employee. During thisperiod the station's complement of employees continued tobe five, withnonein the Union; only half-owner, Domin,was "in" the Union, with dues and health and welfarecontributions paid on him alone.The Ellison-Domin service station had been a member ofGRAMC since December 17, 1968, with its distinctiveemblem prominently displayed at all times since then; andon September 16, 1970, additionally a formal bargainingauthorizationdesignationwas executed to GRAMC.Around November 1970, Ligurotus presented to Ellison anew (1970-73) Local 705 contract for signature. Ellisonrefused to sign, indicating that GRAMC would do thebargaining for the station. This scene was replay-_ andrepeated in December (1970) and January (1971). On thelatter occasion, when Ligurotus indicated that there shouldbe "put another member in the Union," Ellison said hispartner (Domin) was enough, but Ellison signed thecontract on Ligurotus' insistence that Domin's signaturewould not be valid since he (Domin) was a union member.After Ellison signed up, Ligurotus dropped his demand to"put another member in the Union." At this time, therecontinued to be five employees at the station,as previous-Iv,withnonein the Union.Again,as at all times, Ligurotusdid not ask how many employees there were,nor claim torepresent any employee,nor offer to negotiate any contractprovision.At no time has this station observed or appliedany term ofits"contracts"withLocal 705.Ellison is unaware ofwhether his employees'wages meet the Union scale; he hassimply ignored and not even bothered to read the"contract." At notime has any employee been told aboutany "contract."Nor has Ligurotus at any time inquired asto whether the "contract"was being observed.Uponthe foregoing credited and uncontradicted testi-mony of AndrewEllison, I find that the complaintallegationsconcerning his service station have beenestablished by substantial credible evidence.21.Instance 21: Duck Service Station(3552W.North Avenue, Chicago, Ill.)Upon similar allegations, General Counsel witness, BillyDuck,testified that he owned and operated the Martin Oilservice station at 3552 West North Avenue, Chicago, fromMarch 25, 1970, to November 8, 1971. Priorto taking thestation over, Duck had managed it for 3 yearsand was amember of the Union. The previous owner had had acontract with the Union47 Around March 1, 1970-whileDuck was stillmanagerof the station under its previousowner-Local 705BusinessAgent "Danny"Ligurotusvisited the station to"see how many employees were in theUnion." Thiswas Duck's first experience with Ligurotus.Duck displayed the station payroll sheet, which Ligurotuscompared with a black notebook he had in his possession.At this time, there were approximately 12 (8 full- and 4part-time)employees, including Duck,at the station.Around April 1, 1970, right after Duck took overownership and operation of the station, keeping all formeremployees, he was visited by Ligurotus, who asked him ifhe intended to pay Unionwages.Duck said he would (andhe has).Ligurotus said that if Duck signed a contract withLocal 705 hewould"letme off with five men . . . . let meoutwith just five men in the Union."At this time,excluding himselfDuck had 12 (7 full- and4 regular part-time)employees,including two assistant managers. Duckdid not signany agreementwith Local 705.At or about the same time (April 1970) Duck became amember of GRAMC,and has since then continued tobelong and prominently to display its distinctive emblem,and has additionally expressly authorized it to bargain onhis behalf.When Ligurotus revisited Duck around the endof June(1970), Duck informed him that he had become amember of GRAMC and asked for a withdrawal of hispersonal union membership in view of his ownership of thestation,but Ligurotus did not accede to this, stating that"managers has always been in the Union."Ligurotus returned to see Duck around mid-July (1970)and told him he would "let [you] off with no more thanfivemen inthe union" if Duck signed a preprinted Local705 contract which Ligurotus proffered.Duck thereupon47 See fa.23, supra TRUCK DRIVERS,LOCAL 705233signed it.At this time,Duck had in his employ, aside fromhimself,12 (8 full- and 4 regular part-time)employees48;and a total of five persons(including owner Duck himselfand two supervising assistant managers,Richard Duck andJimMonroe),but of these only three rank-and-fileemployees,were in the Union.In November 1970, Ligurotus presented a new 3-year(i.e.,1970-73) Local 705 contract for Duck to sign, againstating that he "would let[you] off with five men and nomore than five men if[you] would sign the contract," butat the same time threatening that "if [you]didn't sign thecontract[I]would close [you] down."Under thesecircumstances,Duck again signed the contract.Although,at this time, Duck continued to have 12 (8 full- and 4 part-time) employees,excluding himself and two supervisingassistantmanagers(as aforedescribed)there wasonly onerank-and-file employee (Harvey)in the Union.On Ligurotus' visit to the station in January 1971, he toldDuck that he had to haveallof the station employees intheUnion.Duck said he could not afford it. Ligurotusanswered that he would"get [you] eight or nine cents agallonmore,like Standard Oil is getting."Duck repliedthat if Ligurotus did that,Duck would "put every man inthe Union."Ligurotus displayed a list of seven employeesnot in the Union and said he would be back the followingday. Ligurotus returned on the following day, with anindividual he described as a union official "from Washing-ton to straighten up this."Apparently making no headwayin the ensuing conversation,although he insisted he couldnot afford to "put"allofhisemployees into theUnion-and despite the further fact that his employeespresent there themselves told Ligurotus that they did notdesire to become members of Local 705-Duck askedLigurotus and his associate"from Washington" to leave.When they refused to do so,Duck called the police. AfterDuck explained the situation to the police and they spoketoLigurotus and his associate,the latter left, policeapparently taking no further action.Gross revenues of the Duck service station in 1970 were$754,000(75 percent for gasoline sales).Again,the testimony of Billy Duck is wholly uncontrad-icted.Crediting it, I find that the complaint allegationsconcerning him have been established by substantialcredible evidence.22:Instance 22:Eringis Service Station(4824 S.California Ave., Chicago, Ill.)Upon similar allegations,the uncontradicted testimonyof General Counsel witness Kazys Eringis establishes thathe has owned and operatedthe Texacoservice station at4824 South CaliforniaAvenue,Chicago,Illinois, since1958, from which year until1967 he hada succession of"agreements"withLocal 705 underwhich he madepayments of various amounts which were collected fromhim regularlyby Local 705although he never paid the wagescales requiredby orotherwise observed provisionsof those"contracts" (which he never so much as read),and the Unionnever so much as inquired.After Eringis signed his first"contract" with Local 705(1958), theonlyemployee in the Union from then until1967 was Bitner(a mechanic),although Eringis had fourother (2 full-and 2 regular part-time) employees duringthat period.And, when Bitner left Eringis'employ in 1967,Eringis placedhimself(owner of the station)"in" theUnion in place of Bitner;andnoneof his four employeeswas then or thereafter a member of the Union. UnionBusinessAgent Hall called at the station regularly forcollections during 1967-68,in the latter year presentinganother"contract" which Eringis signed,while continuingto be the only person at the station "in" the Union andwhile continuing to pay no attention to the"contract"provisions.During this period,Eringis continued to havefour employees,none of whom the Union even claimed torepresent.In response to a question by Hall,Eringis toldhim that he had four employees.When Hall asked, "Howcome they are not in the union,"Eringis replied, "Go talkto the men,ifyou can sign them up,go ahead."Afterspeaking to the employees, Hall left.Thereafter,Hallreturned regularly,but only to collect from Eringis.In the latter part of 1968,George White took over fromHall as Local 705 business agent and collector.Eringiscontinued to pay off only on himself.In response toWhite'squestions on various occasions from 1968-70,Eringis told him he had four employees,two full- and twopart-time;and when White asked why no employee was inthe Union,Eringis invited White to speak to the employeesand perhaps they would join since it was up to them.AlthoughWhite spoke to the employees,none joined.Eringis himself asked his employees,on various occasionsin 1968-70,whether they desired to join Local 705, andthey said no.At no time was any employee of Eringis amember of the Union and at no time did White even claimto represent any employee.Although Eringis had a seriesof "contracts"-none of which was adhered to or obser-ved-with Local 705, since 1967 it has been only Eringishimself who has been a member of the Union. WhenEringis signed a new 3-year "contract" (1970-73) withLocal 705, which White presented to him in December1970, the situation was and has since remained the verysame. On that occasion, too, with four employees at thestation toWhite's knowledge,none was a union memberand White did not claim to represent any; again invited byEringis to speak to the employees,White did so but failedto enlist any into membership.Eringis,who has been a member of GRAMC sinceOctober 30,1958, has displayed its emblem in his stationwindow since 1969. On September 17, 1970,he executed abargaining authorization designation toGRAMC. Hestopped making payments to the Union in early 1972.During the representative year of 1970, his gross stationrevenues were$170,000(80 percent from gasoline sales).Upon the foregoing credited and uncontradicted testi-mony of Kazys Eringis,Ifind that the complaintallegationsconcerning him have been established bysubstantial credible evidence.48All had been retained from the employ of Martin Oil Company. 234DECISIONSOF NATIONALLABOR RELATIONS BOARD23.Instance 23: Fehsel Service Station (12000 S.MichiganAve., Chicago, Ill.)The complaint contains like allegations concerningWalter Fehsel,who it is stipulated was unable to testify inperson herein because of a disabling stroke which hesuffered in March 1972,his testimony being stipulated 49 asfollows.Fehsel has been the owner-operator of the Union 76service station at 12000 South Michigan Avenue, Chicago,since around1945, with his son Thomasas a partner since1%9.Although Fehsel has signed collective agreements withLocal 705 since 1950, from at least 1%8 to date (1970-73agreement)he himself(i.e.,Fehsel,the station owner) hasbeen the only individual at the station in Local 705,notwithstanding the fact that for that entire period (as wellas prior thereto)he has had-exclusive of himself and hisson-five (three full-and two regularpart-time) employeesthere.Local 705 Business Agent George White, the onlyrepresentativeof that Union to the Fehselstation since atleastAugust 1967, has never been observed speaking toany of the station's employees, nor did he at any time up to1971 ask Fehsel how many employees he had nor evenclaim to represent a majority or indeed any of thoseemployees nor that any of them wished to belong to or berepresentedby Local 705.When Fehsel signed the 1970-73 preprinted Local 705contract, at White's behest, on or about November 9, 1970,the foregoing situation was and has since remainedunchanged.At no time has Fehsel to his knowledge"observed, followed or enforcedanyof the provisions ofthe 1967-70, or 1970-73 agreements" with Local 705.Fehsel has since around 1946 continued to be a memberof GRAMC, has since at least 1969 prominently displayedits distinctive emblem in the station's front window, and onor about August 21, 1970, executed to GRAMC an expressbargaining authorization designation.Fehsel's gross reve-nues in 1970 were about $124,000 (around 70 percent fromgasoline sales).Upon the basis of the foregoing stipulated testimony,which stands uncontradicted and is credited, I find thecomplaint allegations touchingWalter Fehsel to beestablished by substantial credible evidence.24.Instance 24: Flores Service Station (4257 W.26th St., Chicago, Ill.)Upon substantially similar complaint allegations, Alfre-do Flores testifiedwithout contradiction that sinceSeptember 8, 1969, under a year-to-year lease with anautomatic renewal provision, he has owned and operatedthe Standard Oil service station at 4257 West 26thStreet,Chicago. Flores also operated a service station at 4245SouthWestern Avenue from June 1, 1%7, to February,1970.In June 1968 Flores received a visit at his WesternAvenue station from Local 705 Business Agent JerrySpizzeri and a companion, who informed Flores that hewas "suppose[d] to join" that Union. Flores said he hadwithdrawn from membership in the Teamsters Union inGary, Indiana,but Spizzeri insisted Flores had to join.Flores asked Spizzeri to explain why, since Flores was anemployer and the Union was for employees.Spizzerinevertheless said that regardless of this Flores would "haveto belong"that the only thing Flores would have to dowould be to sign a contract, pay dues for himself, and"forgetabout the employees," and that in this way"nobody[will] bother [you]." Spizzeri said the dues were$18 every3months.When Spizzeri asked how manyemployees Flores had, Flores said he had two, one agasoline attendant and the other a mechanic. Spizzeri andhis companion returned to the Western Avenue stationsoon thereafter(July 1%8) and told Flores he would haveto sign a contract and pay dues.Flores refused, stating thathe was an employer and not an employee. Spizzeri warnedhim, "If you don'twant no trouble here because wecan-you know-make trouble for you,you better sign thecontract and pay the dues." So Flores signed up. WhenSpizzeri thenasked for health and welfare payments inaddition,Flores told him he already carried sufficientinsurance. Spizzeri thereupon told Flores he need notworry aboutthe employees at the station. At no time didSpizzeri claim to represent any employee, nor inquire as towhat their wages were,nor discuss any contract provision;nor did Flores at anytime observeany provision of the"contract"he was required to sign.Thereafter Spizzerivisited the station each month,for the sole purpose ofmaking collections;at no time was he seen talking to anyemployee.In January 1970, Spizzeri visited Flores at his new-i.e.,West 26thStreet-service station, where he told Flores, "Isee you got a new station. . . .You have to sign anothercontract here in this station."Again Flores asked why, andSpizzeri told him he had to sign a contract for the newstation and pay dues on himself(Flores) at the new stationas well as at theoldstation.Flores refused.The next month(February1970) Spizzeri again called on Flores at the new(West 26th Street)station,demanding that he sign acontract and pay dues so that Spizzeri would not have to"make . . . . trouble . . . picket and stop the gas delivery."Flores again refused.Spizzeri nevertheless returned to theWest 26thStreet station in mid-March,renewing hisdemands. While Flores was busy with a customer, Spizzerispoke to Flores' wife, Rosemary Flores, who was there atthe time,and succeeded in obtaininghersignature to theLocal 705 "contract." Although the word "partner"appears near her signature,it is not in her handwriting,norwas or is she a partner.At this time,Flores had threeemployees(excluding himself)at the West 26th Streetstation-two full-time and one sporadic part-time. At notime did Spizzeri ask how many employees worked there,nor did he claim to represent any employee,nor discussany contract provision; nor did Flores observe anycontract provision.Flores ran both stations for a 3-monthperiod, during which he paid "dues" to Local 705 onhimself only at theWestern Avenue(old) station;when heterminated his operation of that station(Western Avenue),he continued paying "dues" to Local 705, but only toNovember 1970. In that month(November 1970)Spizzeri0 G.C. Exh 503. TRUCK DRIVERS,LOCAL 705presented Flores at the West 26th Street station with a newpreprinted Local 705 3-year (1970-73) contract for signa-ture by Flores, who refused to sign and referred Spizzeri toGRAMC as his bargaining agent. (Flores had signed abargaining authorization to GRAMC on September 22,1970, prominently displaying its distinctive emblem in hisstation window since then.) Spizzeri's responsewas, "Thisis something that is different, it have nothing to do with theunion . . . . [You ] have to pay the dues and sign thecontract." Spizzeri also warned of picketing and stoppinggasolinedeliveries.Spizzeri returned to the West 26th Street station inJanuary 1971, to secure Flores' signature on the Local 705contract, again warning him, "You better do it,amigo,because we going to start picketing your station." Floresreferred Spizzeri to GRAMC. In mid-March-when Floresemployed three (two full- and one part-time) employees atWest 26th Street-Spizzeri once more returned there andagain warned Flores that unless he signed up picketingwould start. Flores again refused, and notified GRAMCand his gasoline supplier. Flores' station was neverpicketed.50 At no time did Spizzeri display any evidence ofrepresenting any employee, nor did he claim to representany employee, nor did he inquire what wages were beingpaid, nor discuss any proposed contract provision, nor washe observed to talk to any employee.Flores'West 26th Street service station grossed $125,000(60 percent gasoline sales, 20 percent other merchandisesales, 20 percent labor) in 1970.The foregoing account, extremely impressively recountedby Flores, was not only totally uncontradicted but alsototallyuncross-examined.Crediting it, I find that thecomplaint allegations pertaining to Alfredo Flores havebeen established by substantial credible evidence.25.Instance 25: Floress Service Station (5130 S.Lake Park Ave., Chicago, Ill.)Again upon substantially similar complaint allegations,and again without contradiction, General Counselwitness,Robert E. Floress, testified that he was formerly the soleowner-operator of the Standard Oil station at 5130 SouthLake Park Avenue, which he opened on December 16,1968, and operated under the name "Lake Park Service,Inc."; on January 1, 1972, he took in a full co-owner orpartner.When he first opened the station, Floress hadthree employees in addition to himself, but within 6 or 7weeks he went up to eight (six full- and two part-time)employees.In early January 1969, Floress was visited at his servicestationbyUnionBusinessAgent Jerry Spizzeri, whoinformed him that he "wanted"11men "in" the Union.Spizzeri did not state or claim that he represented anyemployee. Explaining that he had just opened the stationand wanted a chance to get started, Floress suggested thatSpizzeri return later. About 2 or 3 weeks later Spizzeriretuned, this time accompanied by two associates, againdemanding 11 men "to belong to" the Union in view of thestation's size and the alleged number of union members in235nearby stations.Spizzeri,not claiming to represent anyemployee, pointed toa man, who Floress explained did noteven work for him buthad leased out some space for front-end work. Spizzerisaid it made no difference,to "put himin the Union."Spizzeri threatened that he could stopgasoline deliveries and picket,which would stop the stationfrom operating.A few weekslater Spizzeri returned and renewed hisdemand for "eleven union men" and to "putyourself in, ofcourse." Floress thereupon "put" himselfand four employ-ees, outof a crew ofeight or nine(six or seven full-time),"into" Local 705. Spizzerithen sought to get employeeFerguson(Fergeson) to join Local705. Ferguson refused,telling Spizzeri heatedlythat it was"crooked and all theywanted to do wasmake money off of poor people."Thereupon Spizzerisaid to Floress,"Thatman [i.e.,Ferguson]hasto be in the union ....Iwant that man inthe union."Ferguson said he would rather quitthan be in.Nevertheless Floress "put"Fergusoninto the Union.It isto be notedthat the signatureon Ferguson's union dues-checkoff "authorization" (G. C Exh. 27),undated,is not thesignatureof Ferguson.Spizzerisupplied Floress with unioncardsand Floress"figured out" which otheremployees to"put in" the Union.Floress himself paidtheir union "dues"(as well as health andwelfare contributions for them)withoutpay deductions.Spizzeri (or another Local 705 agent, knownas The Reverend)visited thestationregularly to makecollections;at notime did theyinquire about any newemployees. After Floress' employeeWarren lefthis employaround March 1969, Floresscontinuedpaying Local 705 his"dues" as if he werestill employedat the station; 3 or 4months later, when he told Spizzeri that he didnot want tocontinue paying "dues" on somebodywho was no longerworking there,Spizzeri suggested that Floress"put yourson in" (i.e.,Floress' son) instead.When Floress pointedout that hisson (who pumped gas at the station)was only15 years old, Spizzerisaid it made no difference.Floressreplied that he would preferto "getsomebodyelse foryou."When employees Grace andRay subsequently alsolefthis employ,Floress continued reporting and payingtheir "dues" to Local 705 as well, by check.Upon demand of Spizzeri,Floress also signeda 1970-73contract with Local 705, withoutbargaining.At this time,excludinghimself,Floress had 10 or 11 (eight or nine full-and two part-time)employees,with onlythree (plushimself)"in" the Union. Local 705 businessagents'reports,listingemployees,were filledout in Floress'presenceby Spizzeri (or, sometimes,by the other Local 705representativeknown as The Reverend);such a report forOctober 1970 (G.C. Exh. 28) lists Grace and Ray asemployees although neitherwas then employed at thestation.Floress has been a memberof GRAMC,to Spizzeri'sknowledge,since about the time he opened the station (i.e.,December 16,1968), with itsdistinctiveemblem promi-nently displayed in thestation window since then.Floressalso executedan express bargainingauthorizationdesigna-tion to GRAMC on April 17, 1970.His station's grossrevenues in 1970 were approximately $600,000 (about 7050As has been stated,the original charge herein was filed on November18, 1970,and the complaint issued on December30, 1971. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDpercent gasoline sales);for 1971, on monthly sales of$85-$90,000, they are projected around a million dollars.As in all other instances,the testimony of Robert E.Floress was in no way contradicted,Respondent electing-without explanation-to produce no witnesses.CreditingFloress'testimony,Ifind the complaint allegationsconcerning him to be established by substantial credibleevidence.26.Instance 26: Ford ServiceStation (600 S.Homan, Chicago, Ill.)As like allegations, the uncontradicted testimony ofGeneral Counselwitness,PrestonFord, shows that he hasowned and operated the SunocoService Station at 600South Homan, Chicago, since December 23, 1969, when heacquired it from formerowner,Willie Harrell ("Harold"),who did not have a contract with Local 705. Ford retainedHarrell's three employees,as well as Harrell himself asstation manager with full supervisory authority. I find thatHarrellwho at the time of the instant trial was stillemployed by Fordin the samecapacity, has at all materialtimes beena supervisor within themeaning ofthe Act, atthe Ford station. Ford hired about four (three full- and onepart-time)additional employees.With Harrell in fullcharge as station manager,Fordhimself-a collegeinstructor-is at the station only on someevenings andweekends.In January 1970 Ford was approached by Local 705representative,JamesJackson,who informed him hewanted him to become associated with the Union. Fordsaidhe was not interested, had just started the business,and could not afford to payunion wagesor health andwelfare moneys. Jackson replied that Ford "had to join theUnion" and "put" one or two of his employees "in"; thathe realized Ford could not afford to "put" into the Unionmorethan"one or two men that [you] can trust" and thatthen "I [Jackson] won't bother to tell the rest of the menand they won't know the difference." When Ford stilldeclined, Jackson said he would be back. At no time didJackson ask how many employees Ford had.Later that month (January 1970) Jackson returned,accompanied by Local 705 representative, George Gil-more,on the samemission.Ford again pointed out that hecould not afford to affiliate with the Union. Saying hewould "have to have [this] station," Jackson placed apreprinted Local 705 contract down on the table for Fordto sign"if you know what's good for you." When Fordasked what Jackson meant by that, Jackson replied, "Wehad a fellow same as you, hardheaded.... so I put himout of business and caused him to lose about $15,000. Hehad to go to a mental institution." Jackson then likewisethreatened Ford to "cut your gas off and put you out ofbusiness,"and advised Ford to talk it over with somefriends before Jackson returned.A few weeks later (February 23, 1970) Jackson againreturned on the same errand,again insistingthat "you[Ford] have to join the union [and] giveme the name of acouple men" and that "I warn you, if you don't sign it, weare goingto tie you up and put you out ofbusiness."WhenFord continued to refuse, Jackson yelled, "All right, men,let's go," proceeding out the station accompanied by twoof the station employees (Russell andnightmanRayford).Jackson then pulled his automobile in front of the station,put a sign on the car, and he and Russell began picketingwith signs stating that the station was unfair to employeesand that Local 705 was on strike. Later, Rayford's car wasalso placed near the station with such asign;still later,employee Douglas' car replaced Jackson's with the sign.Around 11:30 a.m., a heating fuel truck arrived to make adelivery. Rayford, with a visiting relative, approached thedriver and instructed him not to make the delivery. WhenFord told him to complete the delivery, Jackson ran overfrom across the street and, telling the truckdriver that "thestation [is ] on strike by Local 705" and that the driverbelonged to the same Union, warned the driver, "Don'tdrop the fuel oil if you know what is good for you." So thedriver left without making the delivery.Around noon, a gasoline tanker pulled into the station todeliver gasoline. Jackson stopped the tanker with his handand told the driver that "Local 705 [is] striking [this]station and [you] could not dump the gasoline . . . You atruck driver, you a member of the same union so you haveto honor the picket sign or be fined." This driver also leftwithout making a delivery. About a half-hour later, a milkdelivery truck pulled in. Jackson approached the truck andtold the truckdriver, "You can't drop the milk-you knowyou belong to a union, too." This driver likewise leftwithout making the delivery. Thereupon Ford summonedthe police, who arrived with five squad cars. After Fordexplained the situation and requested the police to keepJackson off his property, the police directed Jackson andthe other pickets to remove themselves from the stationand not to block the entrances. When employee Faulks("Faust") reported to work as usual around 4 p.m., herefused to go on strike when asked to do so by a picket.When part-time employees Thomas and Travis appearedforwork that evening, the pickets at the curb persuadedthem not to resume work. Shortly before midnight, agasoline delivery truck again arrived to make a delivery;but, after the truckdriver had already removed the receptorcaps to make the delivery, he was approached by a picket(Rayford) and urged not to make the delivery. Aftermaking a telephone call, the driver left without making adelivery.By the end of the day (February 23), five of the stationemployees were not working. At no time prior to this hadLocal 705 agent Jackson or anybody else indicated thatany employee was a member of or wished to belong toLocal 705. At this time, the station had 12 or 13 (8-9 full-and the balance regular part-time) employees: of the fivewho did not work or were "on strike," three were full-timeand two part-time employees; except for those five, allothers continued to work.On the next day (February 24), Ford called Local 705agent Jackson in to "try to work something out."Reminding Ford that he had warned him, Jackson saidFord would have to sign the (preprinted) contract and"put"allof his employees "in" the Union and pay each"strike[r] ... backpay" at the union scale dating back tohis first employment date, amounting to some $4,000 forsuch "backpay"alone.When Ford said he did not havesuch money, Jackson continuedto demandit, stating that TRUCK DRIVERS,LOCAL 705237the "men were entitled to the money whether there was aunion there or not." Ford continued to insist he simply didnot have that much money. Finally, Jackson said that ifFord signed the contract and "put"allof his employees"into"the Union and paid the $4,000, he could eventuallyreduce his union employees to only four.51By the fifth or sixth day after the picketing started-i.e.,by March 1, Ford had laid off all but two employees, sincehe had exhausted his supply of gasoline and was unable toobtainanydeliveries. On March 2 or 3, Local705 BusinessAgent Jackson telephoned Ford at his home and arrangeda meeting at the station.There Jackson(with his associateGilmore) renewed the same demands which have beendescribed.Ford assented to all except the "backpay,"which he simply did not have. Gilmore offered to"bargain" after Ford signed the contract, but Ford pointedout he would then have no negotiating power. Gilmorethereupon suggested that if he signed up and "put" all ofhis employees "in" the Union, they could give him a"break" on the backpay around $1,400, but Ford insistedhe did not have and could not raise $1,400. That evening,aftera further talk with Jackson, the latter dropped the"backpay" ante to $600-$700 and again assured Ford thathe could later reduce the number of his union employees tofour.With Jackson's "permission," Ford spoke to his threestriking employees Russell, Rayford, and Douglas directly,and they agreed to return to work. When the employeesinformed Jackson, however, Jackson started "screamingand yelling," accused Ford of "[taking] advantage of theguys," insisted that he (Jackson) would "not [going to ] letthe men call off the strike, and excoriated the men thatthey were members of Local 705 and that they could not"call off the strike" or they would be fined and have toreturnstrikemoney to the Union. When Jackson yelled atthe three employees, "Let's go," they left with Jackson.This was thefirstintimation Ford had that any of hisemployees was a member of the Union.On March 4, Ford called Jackson to the station,exhibited his checkbook to Jackson, and told him he wouldhave to close the station if he could not settle. At this,Jackson said he would "have" to sign "the contract," "put"allof his employees "in" the Union, and pay $600; andlater reduce his union employees to only four. But whenFord pleaded that he did not have $600, Jackson said hecould pay each full-tune employee $200 and each part-timeemployee $50 by checks to be held by Jackson for 60 to 90days. Ford then did so, for seven employees, and signedthe preprinted Local 705 contract; and he thereafter begandeducting Union dues from his employees' checks.When Jackson visited the station in August 1970 tocollectUnion dues and health and welfare contributions,Ford pointed out to him that only one of his' employees-Harrell, thestationmanager-was in the Union, andFord reminded Jackson of the latter's agreement to reducethe number of employees required to be "in" the Union.Acknowledging this, Jackson instructed Ford to "put" onlyone additional employee "in" the Union. Accordingly,51Later that day, Ford visited the NLRB regional office and filed anelection petition, but was subsequently informed that the Board would nottakejurisdiction because his gross annual revenue was only $300,000 andnot $500,000 He subsequently went to theIllinois StateLaborRelationsBoard,which also turned him away.Ford"put" into the Union the station mechanic(Smith),who signed a union card only because Ford told him to. Atthis time,Ford hadat least eight(six full-time,includingstationmanager Harrell and mechanic Smith, and twopart-time) employees;and from then(August 1970) toDecember 31, 1970,onlytwoof the eight employees (i.e.,StationManager Harrell and Mechanic Smith)were "in"theUnion.At notime during1970 did any unionrepresentative inquire how many employees Ford had.Ford has been a member of GRAMCsinceMarch 9,1970, andon that date also expressly designated it as hisbargaining representative.He has likewise since that dateprominently displayed its distinctive emblem in his stationwindow.In September 1970, on his visit to the station forcollections,Jackson presented Ford with a letter forsignatureby Ford,deauthorizingGRAMCto act as hisbargainingrepresentative.JacksontoldFord thatGRAMC was going around trying to get dealers todisaffiliate from Local 705 although Local 705 had notforced any dealer "in." In October 1970, Jackson againasked Ford to sign the letter deauthorizing GRAMC, aswell as a new 3-year contract with Local 705 "so that noattention would be drawn to [your] station." When Fordsaid he wanted to read it and asked who negotiated it,Jackson replied that "it's just a standard contract ... .We don't negotiate individual contracts." Jackson returnedlater that day for the signed contract, telling Ford, "Justsign it. . . .I don'twant any problems over here . . . . Idon't want anything to happen when the union starts tyingup stations .... Don't worry about it, it's a standardcontract." So Ford signed it. Atthis timehe had eight ornine(six full-time,including Station Manager HarrellandMechanic Smith, the balance, regular part-time) employ-ees,withonly two(StationManagerHarrell and MechanicSmith) "in" the Union. Jackson had been told and knewthatHarrell was the station manager and supervisor, andthat Smith was the mechanic 52Jackson did not ask how many employees Ford had noreven claim to represent a majority. At no time did Jackson,Gilmore, or any other Local 705 representativeclaim thatLocal 705 represented a majority of the employees of theFord station.The gross revenue of the Ford station in 1970 wasaround $320,000 (70 percent gasoline sales).Ford's testimony is totally undisputed by Jackson or anyotherwitness.Crediting it, I find that the complaintallegations concerning Preston Ford have been establishedby substantial credible evidence.27.Instance 27: GarstService Station(2437 S.Laramie St.,Cicero, Ill.)Upon kindred allegations, General Counsel witnessEdward Garst testified without contradiction that after heopened up the Clark Oil servicestationat 2437 SouthLaramie Street,Cicero, Illinois, inOctober 1968, hereceived a visit in January 1969 from Local 705 Business52Ford hadinformed Jackson on the latter's very firstvisit to the stationthatHarrellwas the station manager.Smith succeeded Portay as stationmechanic;although Jackson was informedby Portay aswell as Ford thatPortay was a member of a mechanics union,Jackson nevertheless insistedthatPortaybe put into Local 705 as well 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDAgents "Eddie"Miller and"Eddie" Dicks, who told him,"All the Clarks[i.e.,Clark Oil service stations]are in theunion" and asked him if he would"put" two of hisemployees"in" Local 705.When Garst refused, Millersaid,"We will fix you if you don't put two men in theunion.We can make you put all your men in the union andthe gasoline drivers belong to us,"at the same timephysically grabbing Garst's employee Sebesta and thrust-ing a Local 705 card at him and exclaiming, "Buddy, youare joining the union,sign this."Sebesta refused.Leavingsome Local 705 membership cards,Miller and Dickspromised to be back the next day. After they left, Garstasked two of his employees-Sebesta Sebesta and Grevis-to sign the Local 705 membership cards, and they did.At this time,excluding himself Garst had five(three full-and two regular part-time)employees at the station. On thefollowing day(January 29,1969)Miller andDicksreturned and asked about the union cards they had left atthe station the day before.Saying he had changed hismind,Garst turned over to them the Local 705 cardssigned by Sebesta("Secasta")and Grevis("Gregas") underthe circumstances described,together with a copy of thepreprinted Local 705 "contract"which Garst had alsosigned.At no time had Miller or Dicks asked how manyemployees Garst had,nor indicated they represented amajority or indeed any of the employees;nor was eitherobserved to speak to any employee(other than to Sebestawhen he was manhandled as aforesaid).Thereafter Miller visited the Garst service station each 3months or so to make collections of "dues" and also healthand welfare contributions.Garst had five to seven (fourfull- and three regular part-time), and during 1970 six toeight(half full-and half regular part-time)employees, butnever over two "in" the Union.Some of the "employees"upon whom Garst paid,and Miller collected,"health andwelfare contributions,"and listed on the Local 705"report"sheetswere no longer employed by Garst (anexample is Sebesta, who left Garst's employ in March orApril,1969).At no time did Garst pay the wages called for byhis"contract"withLocal 705,nor did any Local 705representative ever inquire whether he was doing so.Garst has been a member of GRAMC since February1969,executed an express bargaining authorization desig-nation to it on August 5, 1970,and had prominentlydisplayed its distinctive emblem in his service stationwindow since October 1970.Toward the end of November 1970 (i.e.,about a monthafter the 1967-70"contract"had expired), Miller handedGarst a new 3-year preprinted contract, for 1970-73,remarking to him, "What is your excuse going to be for notsigning the contract? ...You guys can'twin." InDecember 1970, Miller returned to see Garst three timesfor the signed new contract.Although he told Garst, "Youcan't win," Garst continued to refuse to sign up. On his lastvisit in December,Miller became incensed and yelled atGarst,"We are going to shut all you guys dawn and putyou fellows out of business who didn't sign the contractand the sh-t is going to hit the fan...after the holidays.... the gasoline drivers belong to us." Garst told Millerto leave.But Miller returned again in January;indeed,three times in one week,repeating to Garst, "You can't win.you are wasting your time."Miller also brought withhim his associate Dicks,who yelled threats to put Garst outofbusiness.When they(i.e.,Miller and Dicks) againreturned thereafter,Garst finally signed the"contract."Miller said Garst had"made a wise decision"and that he(Miller)would be back in a few days to collect but thathenceforth although Garst would be"lucky" and have the"same deal" as before,Miller now wantedthreemen "in"theUnion.At this time-aswell as since November1970-although Garst still had seven or eight employees,onlyone-Tim Rust, thestation manager-supervisor-was"in" the Union.At no time had Miller,Dicks, or any otherLocal 705 representative asked Garst how many employees hehad nor displayed any evidence that any employee belonged toLocal 705, nor claimed to represent any employee.Within aweek following Miller's demand in connection with Garst'ssigning of the "new contract" (1970-73),under the circum-stances described that Garst'put" three men into the Union,Miller`put" two employees"into" Local 705-one of themwasWitsel,who had not been working for him since mid-1970.At no time was Garst asked who his employees were.The gross revenues of the Garst service station in 1970were about$469,000(about two-thirds gasoline sales).As already indicated,Garst's testimony was whollyuncontradicted.Crediting it, I find that the complaintallegations concerning Edward Garst have been estab-lished by substantial credible evidence.28.Instance 28: Gordon Service Station(7059 S.State St., Chicago, Ill.)Upon like allegations,General Counsel witness, MorrisGordon,testified-again without contradiction-that heopened the Standard Oil service station at 7059 South StateStreet, Chicago, in or around 1965, with six new,full-timeemployees.InApril 1968,he was visited by Local 705BusinessAgent Spizzeri,who indicated that Gordon"could put [only]four in the union."Gordon thereupon,inthe presenceof SpizzeriandwithSpizzerifilling in part ofeach card himself printed at least three employees'"signa-tures" (i.e.,those of Gaus[Goss],Locket,Elmore, andChapman53)on Local 705 "membership"cards, without theemployees'authorization,consent or knowledge then,before,or after;and Gordon then signed the usual Local 705preprinted form contract.Upon this basis the employees-were"listed on the [Union's l books" as members. At notime did Spizzeri so much as claim to represent anyemployee.And at no time did Gordonpay anyemployee theunion scale wages calledfor byhis "contract" with Local 705,nor did he observe any other provision of the "contract"--oth-er than to makepayment of `flues" and health and welfare"contributions"on behalf of the employees without theirknowledge-even in 1970, when none was any longer in hisemploy.54In October 1970, Gordon pointed out to Spizzeri-thecollector-that he had been making payments to Spizzerifor years on four employees no longer in his employ.53Three of those cards were produced at the instant teal by Respondent54Goss later returned from the Navy.Union pursuant to subpena. TRUCK DRIVERS, LOCAL 705239Spizzerithereupon allowed Gordon to reduce the numberfrom four to three, to consist of Station Owner Gordonhimself (see G.C. Exh. 386), Gordon's son Paul (see G.C.Exh. 387) who was not then working for him and did notstartworking for him until the spring of 1971, and CalvinLong (SeeGC Exh.388) without asking or telling Long;Gordon himself filled in and signed Long's name and his sonPaul'sname on theLocal 705 "membership" cards, inSpizzeri s presence and with Spizzeri filling in part of thecards.The Local 705 union business agent's reports (G.C.Exhs. 389 & 390) of Spizzeri himself in part corroborate theforegoing.Around November 1970, when Spizzeri presented a new3-year (1970-73) Local 705 preprinted contract to Gordonfor signature, Gordon complained that he could not afford"to pay for four men any more" and that he "couldn'tafford to pay union wages" (as called for by the new"contract").Spizzeri agreed to cut back the requirednumber of "members" on whom he was making collectionsfrom Gordon, from four to three; and he remindedGordon that "Nobody [is] asking [you] to pay unionwages.You pay what you want." Gordon thereupon signedthe"contract."At this time, Gordon had-excludinghimself-five full-time employees, of whom onlyone(i.e.,Long)was-without Long's authorizationor even knowledge,"in" Local 705, his membershipauthorizationcard havingbeensigned by Gordon in the presence of Spizzeri;the othertwo required "memberships" consisted of Gordon himselfand Gordon's son Paul who was not employed at thestation(and whose name Gordon had likewise signed).Except for paying collections to Spizzeri, Gordon at notimeobserved any provision of any of his "contracts" withLocal 705. When Gordon received Long's union "member-ship" card he "buried it somewhere" and never gave it toLong-thus keeping Long in utter ignorance of his union"membership." At no time did Gordon's employees knowabout the 1967-70 or 1970-73 "Union contracts," whichGordon on cross-examination characterized as a "privatedeal" betweenhimself and Spizzeri.55Subsequently, when Gordon informed Spizzeri that he"couldn't afford to pay for three men anymore .... if hewanted me, I'd have to sign for two only . . . . otherwise IgQ out of business," the only "two" on whom Gordoncontinued to make payments to Local 705 were Gordonhimself and his son Paul (see G.C. Exh. 393).Gordon has been a member of GRAMC (as hespecifically informed Spizzeri) since December 1967, withits distinctive emblem prominently displayed on his servicestation'sfront door. On August 26, 1970, he signed anexpress authorization designating it as his bargainingagent.The gross volume of business of his station in 1970was $373,000 (over 80 percent gasolinesales).As has been indicated, none of this was in any waydisputed by Spizzeri or any other Local 705 witness orproof; nor was Local 705's failure to produce Spizzeri, orany other witness or proof, at the trial in any wayexplained.I find that the complaint allegations pertaining to MorrisGordon havebeen established by substantial credibleevidence.29.Instance 29: Gregory Service Station (1810 W.35th St., Chicago, Ill.)On like allegations,General Counsel witness,BonardGregory,testified-alsowithout contradiction-that hehas owned and operated the Clark Oil service station at1810 West 35th Street,Chicago, since June 28, 1969, whenhe took it over from the prior owner (Richard De Maro [?],none of whose employees he retained)and hired four newemployees to run the station on the required round-the-clock basis.On July 21,1969-within a month after going intobusiness-Gregory was visitedby Local705 BusinessRepresentative Spizzeri,who presented him with a pre-printed Local 705 contract,which Gregory signed. AfterGregory signed this "contract"purporting to recognizeLocal 705 as the exclusive bargaining representative of hisemployees,Spizzeri informed Gregory that he "wantedthree men in the union"; when Gregory told Spizzeri thathe was a member, Spizzeri limited the number to two.Gregorytold Spizzeri he had only one man,Maynard; onSpizzeri's instructionsGregory filledin and signed Maynard'sname on the unioncardwhich Spizzeri completedGregoryalso signed a card for himself,and paid the required unioninitiation fees,"dues," and health and welfare`contrib-utions" for a 3-month period. At this time, Gregory hadfour (three full-and one regular part-time)employees. Atno time did Spizzeri claim to represent any of them, noreven ask how many employees Gregory had.Although Spizzeri called at the station regularly each 3months thereafter to make collections,at no time was heobserved to speak to any employee; nor did he ever askhow many employees Gregory had.From September 1969toDecember 1970, the Gregory service station had fromseven to nine(five-six full-and the balance regular part-time)employees,exclusive of Gregory;during the sameperiod,the highest number of employees"in" (as aforede-scribed) the Union was two(exclusive of Gregory himselfuntilNovember 1970, when he dropped out). In the sameway as he had to employee Maynard,Gregory also-againupon advice of and in the presence of Spizzeri-in 1970filled out union cards for his employees Kraus and Doolan(G.C. Exh.89-90), later telling them(as well as Maynard).Save for the "collections"paid to Local 705,at no time didGregory observeany of theprovisions(including wage scales)of his "contract"with Local 705, nor did he so much as readthe "contract",-nor did Spizzeri ever inquire whether thecontract was being observed.In August1970, Gregoryexecuted a bargaining authori-zationdesignation toGRAMC, which he joined inNovember 1970, and has since prominently displayed itsdistinctive emblem in his station window.On November 15, 1970,Spizzeri presented to Gregory..your new contract."When Gregory refused to sign it,Spizzeri pointed to the GRAMC emblem on the stationwindow and said, "That is the damn reason you are notss I sustained Gordon's constitutional plea of self-incrimination concern-ing his payments to the Union See Instance 80 (Wmtercorn),infra 240DECISIONSOF NATIONALLABOR RELATIONS BOARDsigning it."Gregory replied that he could not afford it.Spizzeri thereupon threatened, "If [you don't] sign it thingscouldget awful hotaround the station," pointing out "thatthey'drun a stationon River Road out of business andthey'd do thesame to me,said they cut the guy's gassupplies off and in a few days he was out of gas and he hadto go out ofbusiness."Gregory nevertheless refused to signup. At this time, Gregory had seven to nine (five full- andfour part-time) employees, with only two (plus himself)"in" the Union.When Spizzeri returnedin December(1970) concerningthe new(i.e., 1970-73) Local 705 "contract," Gregory stillrefusedto sign it. Spizzeri indicated that although he couldnot picket "right now because [I am] too busy," he would,and warnedthat he would "run [you] out of business" ifGregory did not sign up, adding that "[I've-i.e., Spizzeri ]always been straight with [you] . . . . let you get by withtwo or three guys in the union, [I ] never give [you ]trouble," and that this deal could continue if Gregorysigned up. Gregory replied that Local 705 did nothing forthe employees and that Gregory didn't like it. Spizzeri'sresponseto this was that Gregory was "crazy" and that hewould go broke if he had to pay for all employees. Gregoryagreedthat if he were required to do so, he would have togo out ofbusiness.The following colloquy ensued:[Spizzeri]: If you don't sign it we are going to runyou out of business .... [like we ] run the station outof business on River Road . . . . because the owner gotsmart with us . . . . the Gasoline Retailers Association[i.e.,GRAMC] didn't give the guy on River Road adamn thing . . . . it was no good... .[Gregory]: I [have] never negotiated a contract.[Spizzeri]: It [is] not your place to negotiate ... .[The] major oil companies . . . . negotiated a contractand okayed it and it [is] up to [you] to sign it . . . . If[you don't] sign, [we'll] put the pickets up and run[you] out of business . . . . The major [oil] companieswill absorb the increase... .[Gregory ]:When I [get] an increase in my money[from the oil company], I'd consider signing thecontract.Spizzeri returned a number of times in January 1971,continuingto press Gregory to sign the new contract, butGregory persisted in his refusal. Spizzen informed Gregorythat Spizzeri's boss,Peick, had sent him and warned that ifGregory did not sign up Local 705 would picket and "run[you] out of business-[you] wouldn't have nothing tosell."When a nearby employee asked Spizzen why hedidn't get out and leave Gregory alone, Spizzeri told him to"Shut up, [you have] nothing to do with it."When Gregoryrefused to sign a contractunless hisemployeessigned unioncards, Spizzeri informedhim that hisemployees "had nothingto do with it," it was only between Gregory and Spizzeri.When Gregory reminded Spizzeri that his employees hadnever wantedto belong to the Union and that he had put them"in"onlyatSpizzeri's insistence,Spizzeri threatened"[We'll] spenda zilliondollars to run [you] out of business"and that if Local 705 picketed Gregory would have"nothing to sell," and would meet the same fate as servicestationowner ElijahMcCoy.56Gregory neverthelessrefused to sign up and stopped making payments to Local705 thereafter. (At this time, Gregory hadseven tonine-five to six full- and the balance regular part-time--employees.)Gross revenues of the Gregory station in 1970 were$442,000 (70 percentfrom gasoline sales).Again,Respondent without explanation failed to, pro-duce any witness to contradict any of Gregory's testimony,which I credit.Ifind that the complaint allegationsconcerning Bonard Gregory have been established bysubstantial credible evidence.30.Instance 30: Guglielmino Service Station(1213N. Central Ave., Chicago, III.)Upon similar allegations, General Counsel witness, JohnGuglielmino (Gugliemino), whose Shell Oil service stationat 1213 North Central Avenue, Chicago, grossed over$400,000 in 1971 (80 percent in gasoline sales),testifiedthat he opened that station on and has owned and operateditsinceOctober 1, 1970, withseven(six full- and onesporadic part-time) employees in addition to himself. AlsoinOctober 1970, he joinedand has sincebelonged toGRAMC and designated it as his authorized bargainingagent,and has prominently displayed its distinctiveemblem in his station window.At the trial, it was admitted by Respondent bystipulation upon the record that in November 1970, as wellas January and February 1971, Local 705 through variousof its agents "threatened Employer John Guglielmino athis business location in Chicago, Illinois . . . . in that theagents made statements to the effect that if Guglielminodidnot sign a collective bargaining agreement withRespondent [Local 7051 the service station Guglielminowas operating at the time would be picketed and would notreceive any gasoline deliveries." It was further stipulatedby Respondent that the agreement referred to was itspreprinted form 1970-73 agreement (Joint Exh. 1); andthat in connection therewith Respondent's agent stated toGuglielmino in January 1971, "You don't have to put allyour men in the Union. Just put one in, and then no onewill bother you."Guglielmino never signed a contract with Local 705, nordid any of his employees become a member of that Union.The testimony of Guglielminowas in noway disputed;hewas not cross-examined.Upon the basis of histestimony and Respondent's described stipulations, I findthat the complaint allegations concerning John Guglielmi-no have been established by substantial credible evidence.31.Instance 31: Halliburton Service Station (50E.North Ave., Villa Park, Ill.)Upon similarallegations,GeneralCounselwitnessThomas Edward Halliburton, whose former Martin Oilservice station at 500 East North Avenue, Villa Park (aChicago suburb), Illinois, grossed $588,000 (90 percentgasoline sales) in 1971,testifiedthat heoperated thatstation from July 31, 1970, to February 9, 1972. Hallibur-56Infra,instance 51 TRUCK DRIVERS, LOCAL 705241ton took the station over from former owner Al "Gold-berg," retaining all five of the latter's employees andadding two more (his father, Edward Halliburton, andJerry Cass). Goldberg had no union contract nor were anyof his employees Local 705 members.InOctober 1970, Halliburton was visited at his newstation by Local 705BusinessAgent Peter Alex, who saidthat when the station had been "company-operated" it hadsome union members,and read off some names of allegedmembers,none of whom Halliburton knew anythingabout. Alex told Halliburton that he would "have to jointheUnion and put your employees in the Union."Halliburton said he was new and could not afford it. Alexaskedhow many employees Halliburton had and Hallibur-ton said seven.Alex left after saying he would look into thesituation.A few days later, Halliburton was informed byseveral of his employees that they wanted nothing to dowith Local 705, would not pay initiation fees or dues, anddid not need its health and welfare program.During the next month (November 1970), Alex returned,again askingHalliburton to "sign up" with Local 705, butthis time warning that if he did not do so he could set up apicket line and stop gasoline deliveries to the station.Halliburton asked Alex to leave the contract so that hecould look it over. Alex replied that he could not leave thecontract but would (and did) leave six or seven Local 705union dues-checkoff authorization forms and told Halh-burton that he "wanted me [Halliburton] to put two guysin the Union right now, me and Jerry Cass [the full-timeassistant manager of the station and a supervisor within themeaning ofthe Act] . . . . and have them ready for [me]when [I,Alex] come back." After Alex left, Halliburtongave Cass the Local 705 card; Cass wrote on the card,"Don't want no Union." The other cards were distributedamong the rank-and-file employees.On November 30, 1970, Alex returned. Halliburton gaveAlex the Local 705 cards which Alex had left for signature;the employees had written thereon, "Don't want Union,""Union not wanted," or "Get lost." Nevertheless, Halhbur-ton signed the Local 705 "contract" put before him byAlex when the latter (1) threatened that if he failed to signithisgasoline supplies would be "shut off," and (2)reassured him that if he signed it then and there, only hehimself(owner Halliburton)and Cass(assistant managerand supervisor) need be "in" the Union and that theywould be "all it would be enforced on." When he left,however, Alex left more union authorization cards. At thistime,Halliburton had eight (five full- and three regularpart-time) employees. At no time did Alex so much asclaim to represent any employee, nor did he inquire as towages being paid, nor did he discuss the "contract"; norhasAlex ever been observed talking to any of theemployees other than Assistant Manager Cass, who-al-though he made it clear to Alex that he wanted no part ofLocal 705-was told by Alex that "sooner or later" Cass..was going to sign up."Notwithstanding his signature oil the "contract" withLocal 705, at no time did Halliburton pay any dues,initiation fees, or health and welfare contributions onanybody; nor did he in any way observe any provision ofthe "contract."When Alex returned again in January 1971for the "authorizationcards,"Halliburtoninformed himthathismen "didn'twant the Union."Alex againthreatened that Halliburton would "have to jointhe Unionand have [your)men sign up;otherwise,[your]gasdeliverieswould be stopped."Alex again revisited thestation inMarch (1971) on thesame mission.Halliburtonagain toldhim thathe was unable to givehim any signedunion cardsbecausehismen did not want theUnion. Atthis time,Alex told Halliburtonthat theMartin OilCompany wouldmake it possible for three or four men tobe in the Unionby increasingHalliburton's margin on thegasoline;Halliburton replied thatifthiswere done, itmightbe possible.When Alex returned on thesame errandin April (1971),essentially the same scene wasreplayed,as it was again inJuly (1971),except that on the latter occasion HalliburtontoldAlex he wantednothing todo with his Union.Halliburton had joined GRAMC and executedexpressbargaining authorization credentialsto it on August 3,1970,with twoof its distinctive emblemsprominentlydisplayedon each of his station's doors at all times.Duringone ofAlex's early visits to the station, Halliburtonpointedout to Alex that he (Halliburton) had designated GRAMCto bargain for him.Halliburton's testimony, which,again,stands uncontro-verted,iscredited.Ifind thatGeneral Counsel hasestablishedthe allegationsof thecomplaint pertaining toThomas Edward Halliburton, by substantialcredibleevidence.32.Instance32:AndrewHamblen Service Station(2500W. Peterson Avenue, Chicago, Ill.)On similar allegations,General Counsel witness, AndrewHamblen,testified that after he had been manager of theMartin Oil service station at 2500 West Peterson Avenue,Chicago,he took over its ownership and operation inMarch 1970 with Ronald Cook as partner,retaining threeout of the nine existing employees and hiring some newemployees. In November (1970) the partnership wasdissolved,leaving Hamblen as sole owner-operator, with 10(7 full- and 3part-time)employees.Meanwhile, Hamblenhad joined GRAMC in May 1970,since then itsdistinctiveemblem has been prominently displayed at the station.On January 13, 1971, business agents of Local705-identified by their distinctive "705" automobilelicenseplates-visitedHamblen's station to obtain hissignatureon a contract with that Union.Hamblendeclined,stating that he could not pay union scale wagesor would have to go out of business.When he also said hewould call GRAMC,he was toldby the Local 705representative, "Gasoline Retailers is not the ones thatbrings your gas. 705 is!" At this time, displaying a list ofnames-but without displaying any union cards or otherauthorization credentials,or in any way even claiming torepresent any of the listed individuals-the Local 705representative asked Hamblen how many on that list wereemployed at the station.Hamblen said three.At no timedid any Local 705 representativeindicate he representedany of the three; nor did any of the three, or any otheremployee,ever tell Hamblen he belonged to Local 705.Early the next month (February 1971), Local 705 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDBusinessAgent Harty, accompanied by an associate,visitedHamblen and instructed him to just "put your keyman in."Under these circumstances,Hamblen signed theLocal 705 preprinted "contract." Harty left additionalunion cards,stating,"Pick out the employees you want inthe unionand have them sign. Your representative will beback in 30 days to pick it up." At this time Hamblen hadnine(seven full-time,including Station Manager McDan-iel,and two regular part-time)employees.At no time didHamblen obtain a signed union membership or applicationcard fromevena single employee.In early April 1971, the Local 705 business agent whohad accompanied Harty returned and asked for signedunion cards and dues.Hamblen refused.The Local 705representative then reminded Hamblen,"You've got acontract now." Hamblen telephoned GRAMC and re-ferred theLocal 705 representative to GRAMC; immedi-atelythereafterthe Local 705 representative was observedspeaking to Hamblen's employees.He left soon thereafterand has not been seen at Hamblen's station since. At notime has Hamblen paid any employee the wage scalescalled forby the "contract" he signed with Local 705, norhas he paid any money to Local 705. At the trial,Respondent Local 705 stipulated on the record that it hadnot received any application for membership (nor otherevidence of desire for union membership or bargainingrepresentation) from any of Hamblen's employees at leastduring any time here material(January 1, 1970-July 31,1971), nor any dues, health and welfare, or any paymentspertaining to any of them.The gross revenues of Hamblen's station in 1970 werearound$790,000,about 80 percent from gasoline sales.Again, Hamblen's testimony is uncontradicted. Creditingit, I find that the complaint allegations concerning AndrewHamblen havebeen established by substantial credibleevidence.33.Instance 33: John Hamblen Service Station(6256 N.HarlemAve., Chicago, Ill.)On like allegations, General Counsel witness John R.Hamblen (also known as Richard Hamblen)testified thathe opened the Martin Oil service station at 6256 NorthHarlem Avenue, Chicago, in July 1966 and owned andoperated it until May 1972. In the fall of 1967, Hamblenwas visitedat his station by Local 705 representativeDonald Heim,who asked hun, "How long you been here?"When Hamblen told him sinceJuly 1966,Heim said, "Howdid you get away from us this long? ... You got to sign aunioncontract and we have to have three men out of yourstation ....We have to have three men." WhenHamblen inquired as to how it was that other servicestation dealerscould "get by" with it,Heimindicated theywere paying off "the union dues" to Local 705 out of theirown pockets.Soon after the foregoing episode,in September 1967,Heim returned on the same mission,this time accompaniedby Local 705 representative "Danny" Ligurotus andanother.When Hamblen argued that his employees hadnot been employed at the station long enough to be "putin" Local 705, Ligurotussuggestedhe placehimself (i.e.,owner Hamblen) "in" along with his brother Andrew (whonever worked for him and was not even there), and heplaced one employee "in"-Dawson.Thereupon,Hamblenhimself signed the name of his employee Dawson on the Local705membership application card without ever obtainingDawson's permission or telling Dawson about it.Hamblenthen began paying Local 705 "dues" on the foregoing threepersons "in" the Union (i.e., himself, his brother Andrewwho did not work there, and his employee Dawson withoutDawson's consent or knowledge); however, Hamblensigned no contract with Local 705. At this time, Hamblenhad seven (five full- and two regular part-time) employees,exclusive of himself. At no time did the Union inquire howmany employees he had nor what wages he was paying,nor claim to represent any employee, nor discuss anyproposed contract provision; nor did Hamblen pay unionscale.At the instant hearing, Respondent Local 705produced, under subpena, a union card with the nameJohn Hamblen on it,but Hamblen swore without contradic-tion that the "signature" on it was not his and that he had atno time signed it or any other such cardInApril 1968, Local 705 Business Agent Ligurotuspresented a preprinted Local 705 contract to Hamblen,with the Local 705 officials' signatures already on it, andtold Hamblen that he "had to sign" it. Although Ligurotusdid not ask how many employees Hamblen had, nor claimto represent any, nor ask what wages Hamblen was payingany of them, nor discuss any proposed contract provision,Hamblen signed the preprinted exclusive bargaining agentrecognition contract containing the union-security provi-sion.However, at no time did Hamblen observe anyprovision of that "contract," although he paid to Local 705"dues" on himself and the aforedescribed two otherindividuals,neitherofwhom belonged to the Union.Ligurotus was never observed to talk to any employee.InMarch 1969, Hamblen informed Local 705 represent-ative Heim that several other Local 705 agents had calledat the station and insisted that all employees be "put in"theUnion. Heim told Hamblen, "Forget about it ... .Give me one more [man ] and we will forget about it."Thereupon, in Heim's presence, Hamblen signed the nameof another employee-Kyle-to a Local 705 card and paidLocal 705 its "dues" on him. At no time did Hamblenobtain Kyle's permission to sign his name on the card nordid Hamblen ever inform Kyle he had done so. At thistime, Hamblen had seven (five full- and two regular part-time) employees, exclusive of himself.In late November 1970, Local 705 Business AgentLigurotus presented a new preprinted 3-year (1970-73)exclusivebargaining-recognition"contract,"with theLocal 705 officials' signatures already on it, to Hamblenfor signature. Hamblen pointed to the distinctive emblemof GRAMC-which he had joined and designated as hisbargaining agent on October 10, 1970-in his stationwindow. Ligurotus exclaimed, "These are a bunch ofa-holes." At this time, although he continued to haveseven (five full- and two regular part-time) employees,exclusive of himself,Hamblen was paying Local 705"dues" and health and welfare "contributions"only onhimself and on none of his employees.Ligurotus did not askhow many employees Hamblen had, nor ask what wagesthey were receiving, nor claim to represent any, nordiscuss TRUCK DRIVERS, LOCAL 705243any proposed contract provision. Hamblen signed the1970-73 "contract." However, he never observed any of itsterms.Nor was Ligurotus ever observed talking to anyemployee.In January 1971, Ligurotus informed Hamblen, in thepresenceof station employee Gramse, that hewas "goingto put pickets up." Hamblen told him to go ahead.Ligurotus asked Gramse if he worked there. When Gramsesaidyes,Ligurotus told Gramse he could not work thereunlesshe joined the Union. Gramse refused to join.Ligurotus returned to the station later that month(January 1971) and informed Hamblen that he "had tocarry four union cards." (At this time, Hamblen was stillmaking payments to the Union only onhimself.)HamblentoldLigurotus he could not afford it. Ligurotus askedwhether he could do so if Martin Oil Company increasedhisgasolineprofitmargin by I cent a gallon. WhenHamblen said he could do so in that event, Ligurotusstated to Hamblen that Local 705 official Peick was at theMartin Oil Company office right then negotiating that verything.Under thesecircumstances,Hamblenhimself signedthreeof his employees' names on Local 705 cards.This time,however, he told the employees he was doing so--employ-eePick (Pike),who refused to pay dues, and whomHamblen promised he (Hamblen) would pay his "dues";and employees Forshee and Gramse, after each of themhad first said, "P-ss on the union."57The John R. Hamblen service station had a grossrevenue of approximately $776,000 (80 percentgasolinesales) in 1970.Onceagain,as in all othercases, the testimony of JohnR. Hamblen iswholly uncontroverted, Respondent havingfailed-without explanation-to dispute it in any way.Crediting it, I find that the complaint allegations concern-ing John (also known as John R. and as Richard) Hamblenhave been established by substantial credible evidence.34.Instance 34: Hooks Service Station (3357 W.Harrison St., Chicago, Ill.)On like allegations, Rev. James C. Hooks testified that hehas owned and operated the Clark Oil service station at3357 West Harrison Street, Chicago, since February 29,1968, when he hired an entirely new crew ofnine(six full-and three regular part-time)employees in addition tohimself.InMarch 1968, within a monthafter opening,Rev. Hooks was visited by a Local 705 representative 58who announced to him, "This is a union station and[you'll] have to put three men into the Union," handinghim a preprinted Local 705 contract and three blank unionmembershipapplicationdues-checkoffauthorizationcards. Rev. Hooks gave the cards to three of his employeesin the presence of the Local 705 representative, who had atno time even claimed to represent any employee. Rev.Hooks instructed the three employees-one of whom washis brother, the assistant manager of the station and asrHamblen testified on cross-examination that he made a claim againstthe union health and welfare plan on his own behalf or for a familymember;and that he deducted Local 705 "dues" from the wages of onlythose employees who would "letme."seAlthough Rev Hooks was unable to identify him by name, it was thesame individualwho subsequently called to make "collections" on behalf ofsupervisor within the meaning of the Act, "[You are] goinginto the Union,"so they signed the cards. (At this time,Rev. Hooks continued to have nine regular employees asaforesaid.)Each month thereafter,the union businessagent called to make"collections"of "dues" and health-welfare"contributions,"which Rev. Hooks paid. When theLocal 705 business agent subsequently informed Rev.Hooks that an "operation of [your]size. . .requires fourmen in the Union,"Rev. Hooks"put into" Local 705 hisemployeeWillieHawkins; when employee Walker leftRev.Hooks'employ, Rev. Hooks "put"himself"into"Local 705.Rev.Hooks joined GRAMC on or about April 25,1968, since then he has prominently displayed its distinc-tive emblem in the front window of his service station. OnAugust 5,1970, he executed an express formal authoriza-tiontoGRAMC tobargain for him. In November 1970,Rev. Hooks was visited by three individuals who asked himifhe was ready to sign a new,preprinted Local 705contractwhich theypresented to him.Inquiring who hadnegotiated it, Rev.Hooks declined to sign it. Later thatmonth (November 1970) four Local 705 representativescalled on Rev.Hooks, again displaying the same 3-yearpreprinted Local 705 contract. WhenRev. Hooks againdemurred,he was warned, "I'd hate to see you tied up .. .[which]means picketed where you cannot get gasoline." Atthis time,Rev. Hooks still had nine regular employees, butwas payingLocal 705 "dues" and health and welfare"contributions" on onlyonerank-and-file employee, Hearn(in addition to himself and supervising Assistant ManagerSweeny Hooks-Rev.Hooks'brother).When Local 705Business Representative James Jackson visited Rev. HooksinDecember 1970, again with the "new contract" for Rev.Hooks to sign, Rev. Hooks again inquired who hadnegotiated it, pointing out that GRAMC had not. AgainJackson warned him, "I hate to see you tied up." WhenJackson returnedagain on the same errandin January1971 and Rev. Hooks continued to refuse to sign up,Jackson told him, "GasolineRetailers[i.e.,GRAMC][doesn't] represent [you]."Meanwhile at or around thistime Jackson and others were picketing a Sunoco stationacross the street; and Rev.Hooks also saw two othernearby stations (the Jervierservice station and, later, theAshcraft service station) being picketed by Jackson andothers.When Jackson persistently revisited Rev. Hooks inFebruary,March, and April 1971,insistingupon hissigning the "new contract" with Local 705 and continuingto warn him that "[I'd] hate to tie [you] up, "Rev. Hooks,observing the neighboring service stations being picketedby Jackson, finally signed up in April (1971). Atthis time,although he had around 10 (6 full- and 4 part-time)employees, only two (and he himself) were "in" theUnion.59Rev.Hooks' service station had agross business ofover $750,000 (around 80 percent gasolinesales) in 1970.Local 705, which were paid by checks of Rev Hooks which cleared thebank account of Local 705.59Rev.Hooks deducted Local 705"dues" from these employees'wages.He himself paid to Local 705 the -required health and welfare"contri-butions" on them. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDRev.Hooks' testimony, again wholly uncontroverted, iscredited.I find that the complaint allegations concerningRev. James C. Hooks have been established by substantialcredible evidence.35.Instance 35: Iverson Service Station(7781W.Lake St.,River Forest, Ill.)On like allegations,General Counsel witness,RaymondJ. Iverson,testified that he has owned and operated twoservice stations in River Forest(a suburb 12 miles west ofChicago),Illinois-(l)a Shell Oil service station at 7781West Lake Street,since August 1953,and (2)a StandardOil service station at 8001West Lake Street,only fromFebruary 1,1%8, to February1,1971. Thestations arethree blocks apart and Iverson,as sole owner,shiftedemployees from station to station as required. TheStandard station was opened on February 1, 1%8, with acomplement of seven(three full-time,includingMikeKonwinski,formerly a full-time employee at the Shellstation,who was made manager of the Standard stationand was a supervisor there within the meaning of the Act ; 60and four regular part-time)employees;at that time, theShell station had a complement of eight(five full- andthree regular part-time)employees.Around February 1,1%8, Local 705 representativeDicks informed Iverson that since he would"have to have"another man"in" the Union, "You [Iverson]might as wellgo in as anybody else to get the benefits from the healthand welfare,"81 and at the same time to keep Konwinski(who had been promoted to the job of supervising managerof the Standard station)"in"at the Shell station,notwithstanding the fact that Konwinski was no longeremployed at the Shell station.Accordingly,Dicks' sugges-tions were carried out by Iverson.In 1%8, the Shell stationactually had eight(three full- and five regular part-time)employees, excluding Iverson,and of course excludingKonwinski who was no longer employed there;at the sametime,the Standard station had six (two full- and fourregular part-time)rank-and-file employees plus Supervisor-Manager Konwinski.Around November 1970,Local 705 Business Representa-tiveDicks presented Iverson with two new Local 705preprinted 3-year contracts(one for each station) forsignature.When Dicks returned on the same mission about2 weeks later,Iverson asked him about his bargainingrepresentative GRAMC.62 Dicks said,"In no way are weaffiliatedwith those bums." When Iverson told Dicks hedid not think he wanted to sign the contracts, Dickswarned him,"Quit loafing or quit holding back, [you]know [I] can stop the gasoline"and to have them signedwhen he returned.Iverson did. However, although at thistime exclusive of himself Iverson had eight (three full- andfive part-time)employees at his Shell station,not a singleemployee there was in the Union;only Iverson.timself was"in" the Union.At the same time,of a total of seven (twofull-time rank-and-file,four regular part-time, and Supervi-sor-Manager Konwinski)employees at Iverson's Standardstation,not a single employee there other than Supervisor-Manager Konwinski was "in" the Union.(TheonlyLocal705 membership application produced by it, pursuant tosubpena,at the instant trial, was that of Konwinski.) Atnotime sinceFebruary1, 1968, has any individual at the Shellstation other than Iverson himself been"in" the Union.Around December 1970, Iverson told Local 705 Repre-sentative Dicks that it would be a good idea to straightenout thesituation of union membership at the"wrong"station(i.e., involving Standard station Supervisor-Manag-er Konwinski being carried as a rank-and-file employee atthe Shell station).Dicks advised him not to worry about it,since if anything "came up,"he (Dicks)would"straightenitout."And Dicks continued to make "collections"regularly on this basis.When the Standard station closedon February1,1971,and Konwinski left Iverson'semployment,Iverson thereafter carried himself as theonly"Union man" at the Shell station.InApril or May 1971, IversoninformedLocal 705Representative Dicks, at the service station on his regularcollection call, that he (Iverson)had been advised byGRAMC not to make further payments to Local 705.Dicks exclaimed,"[Are you] going to be a stupid jerk likethe rest of these guys and not pay?"Iverson indicated hewouldawait the outcome of proceedings before theNational Labor Relations Board.Dicks threatened himthat "When this [is] all over and when [you] lost the suit... [I am] going to come back and put everybody in[your] station in the union and [I am] going to bury [you]people."In 1970,the approximate gross volume of business atIverson'sShell stationwas $250,000; at his Standardstation, $175,000.Upon the basis of Raymond J. Iverson's uncontradicted,credited testimony I find that the allegations of thecomplaint concerning him have been established bysubstantial credible evidence.36.Instance 36: Ivy Service Station (7100 [South]King Drive, Chicago, Ill.)Upon similar allegations, General Counsel witness, JeffIvy-again,as invariably-without contradiction-testi-fied that he acquired and has owned and operated the Arco(i.e.,Atlantic-Ridgefield; formerlySinclair) service stationat 7100 [South] King Drive,Chicago, since August 28,1968.When he took the station over from the previousowner (Robinson, who had had a contract with Local705),63 he retained two of the tatter's employees(StrongandMcDougall[McDougle]), but they stayed onlytemporarily(McDougall for only about a month andStrong untilMarch1969). Ivyalso brought in his twobrothers,Lawrence and Fred,as equal partners; all threebrothers thus owned and operated the station as equalpartners.In or about September 1968-within a month after IvysoKonwmslu authoraedly gave station employeesorders; and, althoughpaid it duesand has prominentlydisplayeditsdistinctive emblem in thathe had no power to hire and fire,his recommendations on that score carriedstation's front window since at least 1969, and signed a formal, expressconsiderable weight.bargaining authorization designation to it on September21, 1970.Si Iverson had been a member ofLocal 705 for 15 or more years.ss Seefn. 23, supra82 Iverson had first joinedGRAMC at hisShell station(only) in 1%3, TRUCK DRIVERS,LOCAL 705acquiredthe station-he was visited by Local 705BusinessAgentsJackson and Gilmore, who urged him to sign upwith that Union. Ivy asked for "time." The two returned aweeklater, telling Ivy it was time or else they would "stopthe gas trucks from coming in the yard." Ivy pleaded formoretime. They returned the following week on the samemission,this time additionally demanding that Ivy "give[us) at leasttwo men"or elsethey would "stop your gastrucks from coming in and put pickets across the drivewayso thetrucks can't come in." Under these circumstances,Ivy signed the preprinted Local 705 "contract" which wasurgedupon him.64 At no time did Gilmore, Jackson, or anyother Local 705 representative claim to representanyemployee.After Strong left his employ in March 1969, Ivy (i.e., JeffIvy) placed himself "in" the Union as the union "member"replacementfor Strong. AtnotimesinceMarch 1969, hasany employee at the station been a member of Local 705;the only members were Jeff and Fred Ivy, part owners ofthe station. In the latter part of 1969, Local 705representativeGilmore remarked to Ivy that he knew thatIvy had more than two employees but would "go along"with the existing arrangement since "you are a good guy."Ivy had joined GRAMC around September or October1968 and on February 25, 1970, executed a formalauthorization expressly designating it as his bargainingrepresentative; and he displayed its distinctive emblemprominently in his front window until it was broken in1972.In November 1970, Local 705BusinessAgent Gilmorevisited the station a number of timespressingfor renewalof the "contract" until Ivy's other brother, Edmund (a one-third partner), signed it. Thereafter, on Gilmore's demandthat Jeff Ivy sign it because Edmund Ivy was "not on thelease," Jeff Ivy signed it. At this time, in addition to thethree Ivy brothers who owned the station, the station hadfour full-time employees,noneofwhom belonged to theUnion-although they knew the station had a "contract"with Local 705; the only members being Jeff and Fred Ivy,as shown by the Local 705 Business Agent's own reportsand remittance forms. The station's gross business volumein 1970 was approximately $200,000 (65 percent fromgasoline sales).Upon the basis of Jeff Ivy's uncontradicted creditedtestimony, I find that the complaint allegations concerninghim and his service stationhave been established bysubstantialcredible evidence.37.Instance 37: Jackson Service Station (147 W.79th St., Chicago, I11.)On like allegations, the uncontradicted testimony, ofGeneral Counsel witness,Ray Jackson,establishes that heopenedand has owned and operated the Clark Oil servicestation at147West 79th Street, Chicago, since May 1966,at which time he hired two full-time employees. AroundAugust 1966 Jackson received a visit at his station fromLocal 705BusinessAgentGeorgeGilmore,with apreprinted Local 705 contract "for [you, Jackson ] to sign it" At Gilmore's insistence, Ivy gave hun the names of his brother, Fred(a one-third partner), and his mechanic, Strong (who left his employ in245and that was it . . . the otherdealers [have] already signedthe contract, so therefore [you] mightas well sign it." SoJackson signed it. At thistime none of Jackson's employeeswas in the Union and Gilmore didnot even claim torepresent any of them.A month later (September 1966) Gilmorereturned,announcing that Jackson's employees"would have to jointhe union." Jackson demurred,calling in hisemployeebrother, who said he did not wish to join. Gilmore toldhim, "In order for you to workhere, [you'll have]to jointheUnion." Jackson's employeesdeclinedto join Local705.When Gilmoreagain revisited the station in Decem-ber, this timewarning Jacksonto "have [your] men fill outthese cardsor else,"Jackson directedfour of hisemployees that they "must sign them" and they did. At thistime, Jackson had 11 (7 full- and4 regular part-time)employees.Around November 1970, Gilmorepresented Jacksonwith a new preprinted Local 705 contract for 1970-73, forsignature.At this time Jackson had only twoemployees"in" the Union and told Gilmore hehad heard that someother stations had onlyone employee"in" the Union.Gilmore replied thatJackson need not have more than two"in" as he then had. So Jacksonsignedthe 1970-73"contract"; at thistime,he had nine(fivefull- and fourregular part-time)employees,with only two"in" theUnion.Although Jackson had paid thewage scalesdescribed in the 1967-70 contract,he did not pay thewages specified in the 1970-73 contract. At any rate in1970, Jackson himself paid to Local 705"dues" for hisemployees-including former employee Seymore,who wastoGilmore's knowledgeno longer in Jackson's employ--without deductingit from their wages.Jackson has been a member of GRAMC since1966, andon August 17, 1970,he executedan expressbargainingauthorization designation to it. The gross volume of hisstation's business in 1970 was around$700,00080percentfrom gasolinesales).Upon the basis of Ray Jackson's credited uncontradictedtestimony, I find thatthe complaint allegations concerninghim have been established by substantial credibleevidence.38.Instance 38:Jervier Service Station (Jackson& Kedzie, Chicago, Ill.)There areanalogous allegations in the complaintconcerning DennisJervier,whose testimony is, once again,uncontradicted.Jervier owned and operated the Shell Oilservicestationat Jackson and Kedzie(228 South Kedzie),Chicago, from April 1968 toSeptember 8, 1971.In February 1970, afterJervier had learned from two ofhis employeesthattheyhad repeatedly refused to joinLocal 705 whensolicitedto doso at the station by Local705 Business Agent Jackson,Jervierwas himself ap-proached at the station byJackson who announced to himthat he "would haveto have a man from that station jointhe union." Jervier toldJackson he would talk it over withhis father, which he did. Later thatmonth or early the nextmonth (March 1970) Jackson telephoned Javier and toldMarch 1969). 246DECISIONSOF NATIONALLABOR RELATIONS BOARDhim that he was "in hot water over the station [and] musthave a man from that station [in the Union]." Jervierreplied that it was up to the employees. About a week later,Jervier asked his employee Reed to wash a car. Reedrefused, claiming to be ill. Jervier told Reed to go home ifhe was ill. Reed left, saying, "[I'11] show [you] something"and would "fix" Jervier. When Reed returned later thatday, Jervier told him he was fired. Reed thereupon toldJervier he could not fire him since he had joined theUnion; however, he displayed no evidence thereof. Laterthatday,Local 705BusinessRepresentative Jacksonvisited Jervier, informed him that Reed (who had beendischarged) had joined Local 705, and demanded thatJervier sign a contract with Local 705. Jervier refused.Jackson thereupon pulled his car to the curb in front of thestation (but not so as to block the entrance), with a "Local705 IB of T on strike-unfair labor practices" sign, joinedby Reed who commenced picketing with a similar sign,continuinguntilmidnight.At 6 a.m. the followingmorning,Reed was there again with the same sign. Around6 p.m., Jackson came in (with Reed still outside) and againstated to Jervier that Reed had joined the Union and thatJervier would have to sign a contract with Local 705 andputReed "back to work" and pay Reed's Local 705initiationfee and Local 705 health and welfare feesretroactivelyto January 1, 1970. Under these circum-stances,Jervier signed the preprinted Local 705 contract,which was in no way negotiated, and restored Reed to hisjob, at the same time complying with Jackson's demand topay aninitiationfeeaswell as health and welfare"contributions" to Local 705 on ReedretroactivelytoJanuary 1, 1970. Jackson subsequently called regularly atthe station for collections and to speak with Reed.In October 1970, Jackson presented a new preprinted 3-year contract to Jervier for signature. Stating thatGRAMC-which he had by express writing on September21, 1970, designated as his bargaining representative, andwhose distinctive emblem was prominently displayed in hisservice station window-was bargaining for him, Jervierdeclined to sign it. Jackson said that GRAMC had lost orwould lose its case and warned that "the union alwayscomes out first, comes out on top." In November 1970,Jackson returned, again for Jervier's signature on the "newcontract," this time also presenting to and asking Jervier tosignapaper deauthorizingGRAMC to act as hisbargaining agent.After a telephone conversation with aGRAMC official, in the presence of Jackson, Jervierrefusedto sign either the deauthorization slip or thecontract. Jackson warned him, "There is no win and whatdoes around, comes around . . . . [You're] not doing[your]self any good for not signing." Soon thereafter(December 9, 1970)-still in the context of continuingrefusal by Jervier to heed Jackson's demands to sign a..new contract"with Local 705-Jervier instructed hisemployee, Reed, to supply customers with dimes at theirrequest when needed for the use of the restroom; but Reedrefused.Later,when a woman-apparently a regularcaller-telephoned Reed again and Jervier asked her not tocall so often, Reed called Jervier a "dirty black f--ter."When Jervier consulted his attorney as well as a GRAMCexecutive about this, he was advised to fire Reed; whenJervier reported it to Local 705, he was warned to "becarefulwith that guy." Nevertheless, Jervier decided todischargeReed that evening and arranged for policeprotection.When Reed was then discharged by Jervier inthe presence of the police, Reed (who lived across the streetfrom the station) insisted he could not be fired because hewas a member of Local 705 and that he would let the"union put [you] out of business."When Local 705Representative Jackson called at the station on DecemberII about Reed, and Jervier explained the situation to him,Jackson told Jervier that Reed "cannot be fired except fortheft"and Jackson insisted that Reed be reinstated.Jackson was unimpressed when Jervier read him the Local705 contract provision (G.C. Exh. 5, p. 5, art. XVI)regarding the employer's right to dismiss an employee formisconduct, but added that "a hundred dollars could solvethe whole problem." When Jackson telephoned Jervier onDecember 14 and again insisted that Reed would have tobe reinstated or that he would file a charge with the NLRB,Jervier again declined to reinstate him. On December 17,however, Jackson drove up to the station with a carequipped with a sign stating "Local 705 of IB of T, onstrike for unfair labor practices," and Reed started topicketwith a like sign. This continued, from 6 a.m. tomidnight, until January 6, 1971-with Local 705 BusinessAgents Jackson and Gilmore visiting Reed and otherpicketers there.During this period,early one morningaround Christmas, as a gasoline truck was about to turninto the station, Reed joined by three or four otherindividuals approached the gasoline truck driver and stoodin front of the truck-interdicting its entrance to thestation-and told the driver, "Call your supervisor," at thesame time handing him a card. Jervier called the police.When Reed nevertheless continued to try to halt the truck,he was physically restrained by the police andthe gasolinedelivery was made. Other attempts were made by Local705 to halt deliveries to Jervier's station; on threeoccasions, fuel oil deliverytrucks were interfered with andstopped, and on one occasion Reed in the presence ofGilmore, threatened to shoot Jervier. During this period(December 17, 1970-January 6, 1971) the station's businessdeclined 50 percent. Meanwhile, also around Christmas,Jervierwas visited by IGDA official, Jacobs,65 whoindicated that he had better "settle" and that the Unionwanted $2,800 "backpay" for "his" employees on a listdisplayed by Jacobs. However, nobody on that list exceptone part-time youngster was in Jervier's employ; Jerviersaid so and refused to pay. Shortly thereafter Local 705Representatives Jackson and Gilmore-seated in a carwithReed-told Jervier that he would obtain gasolinedeliveries at once if he signed the contract with Local 705;but Jervier continued to refuse.On January 6, 1971, Jervier was told by IGDA official,Jacobs-who had also told Jervier thathe wasformerly anagent of Local 705 and had "connections" with Local 705,and that the GRAMC emblem on Jervier's station windowhad caused Jervier a "lot of trouble" which could be endedifthe emblem were removed-that Local 705 ExecutivePeick had indicated that the $2,800 demand would be65 See fns. 29 and 30,supra. TRUCK DRIVERS,LOCAL 705247dropped if Jervier signed the union contract. However,Jervier continued to refuse to sign the contract. Thereupon,Jacobs called in a Shell Oil representative; and when thelatter-in the presence of Jacobs, Jackson, and Gilmore-advised Jervier to sign the contract, Jervier-who hadbeen totallywithout gasoline for almost a week ormore---capitulated and signed up. Jacobs then repeatedthat"the sticker[i.e.,GRAMC windowemblem] is [what iscausing you] a lot of trouble . . . . Once the sticker isremoved, [you] will have no more trouble," and assuredhim that all "charges" would be dropped if Jervier joinedIGDA, which Jervier thereupon did. At this time,noneofJervier's employees was in the Union. Reed was neverreinstatedinto his employ. However, since Local 705Representative Jackson had told Jervier that he "must puta man in [the Union but you] won't have to pay this manunion wages," Jervier "put" his employee, Randall, "into"Local 705, paying hisinitiationfee as well as dues.68Jervier's gross 1970 receipts at the station were around$193,000 (80-85 percent from gasoline sales).Upon the basis of the foregoing credited67 testimony ofDennisJervier, uncontradicted byanywitness, I find thatthe allegationsof the complaint concerning him have beenestablished, in sufficientmaterial essence as there setforth,68 by substantial credible evidence.39.Instance 39: Jones Service Station (18101 S.Halsted St., Homewood, I11.)On similar allegations,General Counsel witness, RexJones,testified to an account substantiallythe same asmost ofthe other gasoline service station dealers. Jonesopenedthe Shell Oil service station at 18101 (or 10081)South HalstedStreet,Homewood, Illinois. in June 1967with a brand new complement of employees, and hasowned and operatedit since.In the summerof 1967, shortly after Jones opened thestation,he was visited by two Local 705 emissaries. Pattinga blue snubnosed revolver which he carried in a belt holsterand displayed to Jones in the presence of Jones' son,David,one of the Local 705 emissaries-Jacobs-said toJones,"Everybody on the street [is ] in the union and [youare] goingto be whether [you] liked it or not." Jacobs thenaskedfor a "get together" with Jones' employees, to whichJones acceded.When this took place, the employees,however, indicated they did not want to join Local 705 andwould not pay dues to it. Jacobs nevertheless threatenedJones thatif he did not sign up with Local 705 he wouldpicket andalso causeJones expense at Jones' other station.Although Jones had told Jacobs he had five (three full- andtwo part-time) employees-aside from himself-at thestation,Jacobs agreed that Jones could have only oneunion member at the station and that this could be Jones'son, David, who, on hearing this, was "ready to fight aboutit."Nevertheless, Jones paid his son's "dues"-withoutdeducting it from his salary-to Jacobs or the other Locales Jervieralsopaid for a vacation for Reed, who, as stated, neverreenteredhis employ87 I haveconsidered the contents of Jervier's pretrial statements,given,as explainedby him without contradiction, while he was inthe process ofwaiting on customers at his service station68Respondent'smotionto dismissin whole or in part paragraph "XII705 collector each 3 months, in cash.Jones had not signedthe 1964-67 "contract" with Local 705 sinceitwas aboutto expire; but later that year (1967) he was presented with a1967-70 contract to sign. When Jones declined tosign it,he was told by the Local 705 spokesman that if he (Jones)wanted a "sweetheart contract"like the other dealers, withonly one employee as union member and to avoidpicketing, he had better sign, so he did.Although Jones has continued to have a workforce offive or six (three or four full- and two part-time) employeesat the station,at no time has any employee other than hisson, David, been a "member" of Local 705. And, althoughhis son, David, has been away in England with the U.S. AirForce for 3-1/2 years, Jones has continued to pay "dues"to Local 705on him(and him alone)as a station employee.Jones has been a member of GRAMC since 1967 at hisaforedescribed station; and, additionally on April 30, 1970,executed an express authorization designation to GRAMCas his bargaining agent. In the fall of 1970, Local 705BusinessRepresentative Spizzeri-who had been told byJones or knew that Joneswas a memberof GRAMC-in-formed Jones that there was a "problem" between Local705 and GRAMC and that if Jones withdrew frommembership in GRAMC "you [Jones] would bein a muchbetterposition to keep [your] status withsweetheartcontracts . . . . you'd still be able to keep [only] oneemployee [as a union member]" instead of a "fullcomplement"of union members.Spizzeri at the same timegave Jones a withdrawal form for Jones to sign, withdraw-ing from GRAMC. Jones declined to sign it. Spizzerithreatened to picket the station if Jones did not "go along."Jones signed the new Local 705 contract for 1970-73, inFebruary 1971. He then had five (three full- and tworegular part-time) employees, with his son, David, stilloverseas and the only union "member." 69The gross volume of Jones' business at the foregoingstation in 1970 was approximately $392,000; and the costof his gasoline purchases there for the same period wasabout $269,000.Rex Jones' testimony also was totally uncontradicted,Respondent wholly unexplainedlyfailingto produceanywitness to controvert it in any way. Crediting Jones'testimony, I find that the complaint allegations pertainingtohim have been established by substantial credibleevidence.40.Instance 40: Kallas Service Station (246 W.Lake St., Addison, Ill. and 502 South Fifth Ave.,Maywood, Ill.)On similar complaint allegations,GeneralCounselwitness, Eugene ("Gene") Dennis Kallas, testified that hehas owned and operated the Clark Oil servicestation at246West Lake Street, Addison (a western suburb ofChicago), Illinois, since November 4, 1970; and that priorthereto he owned and operated a Clark Oil Service Station(ccX3)" of the complaint, whichwas and is accordingly deemed amended toconform to the litigatedproof,was denied at the trial.89 Jones was unable to identify an alleged signatureon a Local 705 dues-checkoff card, producedat the hearing, as that of his son,David.However,Jones testified that he made regular payments, out of his own pocket, to theUnion forDavid's "dues." 248DECISIONSOF NATIONALLABOR RELATIONS BOARDat 502 South Fifth Avenue,Maywood(also a westernsuburb of Chicago),Illinois.Kailas opened the Addisonlocation with six (2 full and 4 regular part-time)employees.Toward the end of January 1970 Local 705 BusinessRepresentativeDicks visitedKailas at hisMaywoodstation(which Kailas had recently opened)and notifiedhim that he "should have two men in the union."Dicks didnot claim to represent any employee.When Kailasexplained he was new, he and Dicks"agreed to have [only]one man"in the Union.Kailas accordingly gave hisemployee,Cooper,a Local 705 card(which Kailas hadreceived from Dicks)to sign,tellingCooper that "theunion wanted one man represented out of my station andthat [you] would be the one man." Coopersigned.About 3months later,Cooper was replaced at the station byemployee Loucks,who on Kailas'instruction but aftersome hesitancy also signed a Local 705 card.At this time,Kailas still had six employees,only Loucks being"in" theUnion as aforedescribed.Kailasjoined GRAMC in January 1970 at the Maywoodlocation;when he moved to the Addison location(November 1970),he continued as a member,and has atall times prominently displayed on the station door thedistinctiveemblem of GRAMC. Additionally, on August5, 1970,he executed an express authorization designatingGRAMC as his bargaining agent.In October 1970, at the Maywood station, Local 705RepresentativeDicks asked Kailas if he had "anyemployees to put in the union."Kailas said no. Dickspresenteda 1970-73 preprinted Local 705 contract forKailas'signature,warning him that if he failed to sign it theUnion would set up a picket line and there would be nogasolinedeliveries to the station since the gasolinetruckdrivers belonged to the same Union,Local 705. Laterthatmonth,Dicks returned and asked Kailas if he had aman to"put in"theUnion.Kailas thereupon asked hisemployee,Connors,ifhe wished to join the Union;Connors said no. Dicks warned that Local 705 would"make trouble"for Kailas if he did not sign up, specificallymentioning picketing.Kailas informed Dicks he wasmoving to the Addison location.At this time,none ofKallas' employees at Maywood belonged to the Union;and atnotime had more than one employee there been"ins' the Union.On November 4, 1970, Kailas moved to the Addisonlocation,takingwith him his two full-time employees(Connors and Curly)from Maywood,and hiring four part-time employees.Kailas did not take over any employee ofthe formeroperation at Addison. A few days after heopened Addison,Kailas was visitedby Local705 BusinessAgent PeterAlex, whoaskedifhe had anymen in theUnion.When Kailas said no, Alex presented a preprintedLocal 705 contract to him and said if he did not"put" twomen "in"the Union he "would have a picket line formedand no gasolinedeliveries."Referring to the GRAMCemblem-in the station window, Alex said a sign like thatwas "misrepresenting members and misleading you in a lotof directions[and] would cause more harm than good to bea member of this association.... Witha sign like thatthere in the windowcouldcause a broken window," andthatitwould be "to [your] best interest[to]withdrawmembershipand [you]wouldn't have any problem." Alexand Kailas agreed that Kailas need"put in"the Uniononly one employee.When Alex returned a week later,Kailas gave him a union card for Connors(who hadreluctantlyplaced his signature on it only on Kallas'expressdirection to do so) and signedthe 1970-73contract.At thistime,Kailas had six(two full-and fourpart-time)employees,with Connors as aforesaid the onlyone "in" the Union.At no time had Alex even claimed torepresent any employee.In mid-March 1971,on a call tothe Addisonstation tomake collections,Local705 Spokesman Alex asked Kailasto "put"another man or Kailas himself"into" the Union.When Kailasreplied that he could not afford it and alsothat he himself should not be in the Union,Alex said,"Okay,we will letitbe withConnors" but that"[I'll]beback ata later date."Kailas has not seen Alex or any otherLocal 705emissary since then.7°The drossrevenues of the Addison station for 1971 wereapproximately$312,000 (70 percent from gasoline sales).Upon the foregoing credited uncontradicted testimonyofEugene Dennis Kailas,Ifind that the allegationsconcerning him have been established,essentially as setforthin the complaint,by substantialcredible evidence.41.Instance41:King & Abron Service Station(5733W. North Ave., Chicago, Ill.)The Shell Oilservice stationat 5733 West NorthAvenue,Chicago,has been ownedfrom April 30, 1970 (since whichtime until the end of that year it grossed around $150,000,about 80-85 percent from gasoline sales,on the basisthereof havinga projectedannual gross revenue of around$225,000), by Nora King and CharlesAbron as equalpartners. Both testified without contradiction.Within about 2 weeks after Kingand Abrontook overthe station in question(with some of its employees, noneknownto be unionmembers), they were visited by Local705 BusinessAgentJames Jackson with a preprinted Local705 contract.In response to Jackson'squestion,Kinginformed him that he had three full-time employees.Jackson thereupon said that he would"have to have atleast two into the union."When Jacksonmentioned thewages, King refused,stating he could not affordit.A fewweeks later, around June 1, 1970,Jackson returned and theforegoing scene was essentially replayed,with the additionthis time,however, that Jacksonyelled to the employees(not byname)the questionwhether theywanted to join theUnion;one (Jimmie Irons)did not answer, and the other(Mike Williams) said no.King did not sign the contractand asked Jackson to leave.Severalweeks later-around mid-June 1970-Jacksonreturned,this time accompanied by another individual,and again asked King to signthe Local 705contract. AgainKing refused.Jackson thenwarned King that he wouldpicket thestation and "stop the gasoline deliveries fromcoming across the drive,"mentioning another stationTOAs has been mentioned,the onginal charge herem was filed onNovember 18, 1970. TRUCKDRIVERS,LOCAL 705where he had done this, but that if King signed thecontract he "would let [you] go for one man being in theunion for the time being." Once again King asked Jacksonto leave. However, when Jackson returned around July 1,renewing the proposed deal that if King signed the contractthe station need have only "one man in the union," Kingsigned up.Thereupon, when Jackson asked King "Whatemployee did [you] want[ed] to put in" the Union, Kingdesignated hismechanic,Jimmie Irons,who was thusassigned into the Union.Jackson then informed King thatKing would "be responsible for paying the [union] dues ofthis employee." At this time, the station had three full- andtwo part-time employees. Irons, inducted into the Union asdescribed, remained in the station's employ for only about8 or 10 months; but he (Irons) was the only unionemployeeat the station. At no time did Jackson in any wayindicatehe represented any of the station employees, nordid he ever state the station's previous owner had had acontract with the Union.On September 11, 1970, King became a member ofGRAMC and designated it as his collective-bargainingrepresentative, and he has since then continuously dis-played its distinctive emblem prominently in the stationwindow.In January or February 1971, Local 705 Business AgentJacksonvisited the station with a new 3-year preprintedLocal 705 contract which he asked King to sign. WhenKinginquired and Jackson informed him of the pay scale,King refused to sign.Jackson returned a few weeks laterwith an associate whom he identified as another unionbusiness agent.Thistime Jackson spoke to King's partner,Charles Abron, who likewise refused to sign the contract,until Jackson threatened to picket and cut off gas deliveriesto the station, whereupon Abron signed up, without anydiscussion of the contract terms or provisions. At this time,the station had three full- and two part-time employees,withonly one employee-O. B. Marshall-"put in theUnion" by King to replace Irons after the latter left.Respondent produced no witness and adduced no proofto controvert any of the foregoing.Crediting the described testimony of General Counselwitnesses,Nora King and Charles Abron, I find that thecomplaint allegations concerning them and their gasolinestationhave been established by substantial credibleevidence.42.Instance 42: Kobler Service Station (5753 W.North Ave., Chicago, Ill.)On like allegations, General Counsel witness, GeorgeKobler, testified that he has owned and operated the ShellOil service station at5753 West North Avenue, Chicago for21 years and has been a member of GRAMC during all ofthat time, displaying its distinctive membership emblem onthe window of his station's front door for some years untilitwas broken a few months ago; and that on September 16,1970,he signed an express bargaining representativedesignation to GRAMC.Around the end of October 1970, Teamsters Local 705BusinessAgent Daniel Ligurotus visited the station anumber of times with a 1970-73 preprinted contract forKobler to sign. Kobler each time told Ligurotus he would249not do so until an upcoming meeting with GRAMC. Onthe third such visit,Ligurotus warned Kobler,"Ihavealways left you alone,I have never bothered you, so youbetter sign the contract. . . . [We] wouldn't bother [you)ifyou sign[ed]the contract.... [I]would leave youalone... [otherwise I] could shut off [your] gasdeliveries."Under these circumstances,Kobler signed the"contract."Ligurotus did not claim to represent a majorityof, or indeed any,employees.At this time,Kobler had five(two full-and three regular part-time) employees,with onlyone (Colarrous,who did not want to join,but did so onlyon Ligurotus'insistence that he"had to have one man inthe union"),in Teamsters Local 705.During all of 1968and 1969,Kobler had likewise had not more than oneemployee in the Union,out of a complement of five or six(two full-and three or four part-time) employees. At notime did Ligurotus ask Kobler how many employees hehad.Atnotime has Kobler observed any provision(includingrequiredwages)ofhis"contract"withLocal705-including"Union wages"to Colarrous.At no timehasLigurotus been observed talking to any of theemployees; however,he called at the station quarterly topick up"collections" from Kobler.Although Kobler paidthese"Union dues"for Colarrous,at no time did he deductthem from Colarrous' pay.In the year 1970,Kobler's station produced a grossrevenue of $ 180,000(85 percent from gasoline sales).George Kobler's testimony was uncontradicted and iscredited.I find that the complaint allegations concerninghim have been established by substantial credible evidence.43.Instance 43: Kool Service Station(3541 S.California Ave., Chicago, I11.)Uponsubstantially identical allegations,General Coun-selwitness,Milton Kool, Jr., testified that he owned andoperated the Clark Oil service station at 3541 SouthCalifornia Avenue,Chicago,from September 24, 1970, toApril 21,1972, and joined GRAMC on November 12,1970.In early October 1970,Local 705 Business Agent GeorgeWhite called at Kool's station and asked him if he was"going to get into the Union."Kool responded affirmative-ly.Whiteasked him if he belonged to any dealers'association.When Kool said no,White produced amembership card in IGDA("IllinoisGasolineDealersAssociation"-supra fns.29 and 30), and told Kool thatLocal 705 and IGDA got along well. Kool left the IGDAmembership form along with other papers for Kool'ssignature. At this time,Kool told White that Kool was andwanted to continue as a member of Local 705,but Whitetold him not to worry about it and that he need not be; andKool made a Local 705 "health and welfare" contributionon one of his employees, Wolf. The following day, Koolwas visited by representative Blair of IGDA,who informedhim thatLocal 705Business Agent White had called andnotified Blair that Kool was"available for membership."Blair told Kool that he (Blair)and White had "a very goodworking relationship."Kool thereupon made an initialdues payment to Blair.In mid-November 1970, Koolattended a meeting of GRAMC with some other dealers 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDand joinedGRAMC. Kool has sincethenmaintainedmembershipin GRAMC, and has hadno association withIGDA.In late November and in December 1970, Kool wasapproached three or four times by Kool to sign a 1970-73contractwith Local 705. Kool refused, notwithstandingWhite's threatsto picket and "tie you up" and "dry[ing]you up." On about the third such visit, among other things,WhitecalledKool a "hardnose punk" and again threat-ened to picket, "dry [you ] up," and force him to pay "backdues" andother moneys "on all [your] employees." Kool,however, continuedto refuse to sign up, stating to Whitethatitwould beillegal sinceLocal 705 did not representany of his employees. At no time did White indicate herepresentedany of Kool's employees. At this time(September-December 1970), Kool had six or seven (threefull-and threeor four regular part-time) employees.Although this is uncontroverted, it is stipulated that onJuly 9, 1970-i.e.,prior tothe timeKool tookover the station-Local 705 hadin its possessionone (and only one)membership and representation designation card, that ofWolf, who continued to work for Kool only until July1971; and that Kool had been a member of Local 705 onlyprior to his taking the station over in September 1970.Kool's stationgrossed about $85,000 from September 24through December 1970; and around $350,000 in 1971.At no time did Kool sign a contract with Local 705.The foregoingfacts areestablished by the uncontradict-ed testimony of Milton Kool, Jr., which is credited. Uponthe basisthereof, I find that the complaint allegationsconcerningKool have been established by substantialcredible evidence.44.Instance 44: Lacefield Service Station (503 S.Mannheim Rd., Bellwood, Ill.)Upon similar allegations,GeneralCounselwitnessRobert ("Bobby") Lacefield testified that he has ownedand operated the Martin Oil service station at 503 SouthMannheimRoad, Bellwood (a suburb of Chicago),Illinois,since February 12, 1970, prior to which he wasmanagerthereof for Martin Oil Company. At the time Lacefieldtook the station over, he kept all eight employees, who(togetherwith Lacefield) were members of Local 705,which had a contract with Martin Oil Company coveringthem.In February 1970, Lacefield was visited by Local 705BusinessAgentWilliam ("Gene") Dicks, who informedhim that he (Lacefield) had "inherited the union contractfromMartin Oil," and presented him with a Local 705contract which Lacefield signed. As of thistime, seven ofLacefield's eight employees (four full- and four regularpart-tune; excluding himself) were or had been members ofLocal 705. Although Lacefield indicated that he wouldkeepemployees in the Umon, he told Dicks he could notafford to pay union scale. Dicks indicated that this as wellas who would be kept or placed into the Umon "is between[you] and [your] men." Dicks did not state he representedany of the employees, but left union dues-checkoff cardsfor them to sign. Thereafter, Lacefield presented one ofthesecards to his employee Trumble, who in signing thecard stated toLacefield that he was doing so to "keep theunion off [your] back." In asking his employees Setek,Chirbas, and Thompson to sign the union cards, Lacefieldexplained to them that he "needed to put somebody in theunion to keep them off my back." Setek, Chirbas, andThompson signed the union cards for Lacefield, stating toLacefield that they were doing so "as a favor to (you]."Employee Nendze likewise signed a Local 705 card.Atnotime did Lacefield observe any provision of hiscontract with Local 705. However, he paid his employees'Local 705uniondues, which Local 705 Business Agent Dickscalled periodically to collect.Lacefield joined GRAMC in August 1970, designating itas his bargaining representative and since then displayingprominently in his station window its distinctive member-ship emblem.In October 1970, Lacefield stopped paying union duesand health and welfare contributions to Local 705 on hisemployees (at that time, Lacefield's "dues" payments onthem were effective through December, but the health andwelfare contributions only through October 1970).Lace-field so informed his employees and they did not object.InNovember 1970, Dicks visited at the station and,placing a preprinted Local 705 contract on the desk withno suggestion of bargaining, told Lacefield it was "contracttime again." When Lacefield asked him to leave it for hisperusal,Dicks said he could not do so but would return.Dicks returned later that month with the preprintedcontract. Lacefield informed him, "No way . . . . I can'tafford to pay the union scale." Dicks told Lacefield that he(Lacefield)would have to "get the increase from the[MartinOil]company."After calling the Company,Lacefield told Dicks that he was unable to obtain it fromthe Company. At this time, Lacefield had 10 (6 full- and 4regular part-time) employees.On January 13, 1971, Dicks revisited the station andagain asked Lacefield to sign the preprinted Local 705contract.When Lacefield continued to insist that he couldnot afford it, Dicks again suggested that Lacefield call theMartin Oil Company, which Lacefield again did withoutsuccess,soinforming Dicks. Dicks thereupon stated,"Well, we will just have to picket the station"; but afterspeaking to several employees, Dicks told Lacefield that itwould be necessary "to get some outside help to take careof the picketing [since] none of [your] boys will picket."Subsequently Dicks continued to press Lacefield to signthepreprinted contract,withLacefield continuing todecline.At these times, Dicks did not claim to representany of Lacefield's employees (eight or nine, five full- andfour regular part-time; it will be recalled that Lacefield haddiscontinuedpaying dues on them in the precedingOctober).Without claiming to represent any of theemployees,Dicks nonetheless warned Lacefield that hewould eventually have to sign the contract with Local 705since the Union's lawyers "would make asses out of theGRAMC lawyers." Although Lacefield was unable torecall or account for signing a 1970-73 preprinted contractwith Local 705, nevertheless such an allegedly signeddocument was produced and identified.It is, however,totally undisputed that at no time did Lacefield pay any of hisemployees the wages called for by this or any other Local 705"contract" or observe any other provision thereof,and that he TRUCKDRIVERS,LOCAL 705251himselffor a period oftimepaidemployees' "Union dues"withoutdeduction from theirwages. (Lacefield's incometax returnshows theamount of$1,363 paid in part to theUnion.)Lacefield'sgross incomefor 11 months of 1970 at thestation wasapproximately $750,000 (80-85 percent fromgasoline sales).Upon the foregoing facts, established by creditedtestimonyofRobert Lacefield, uncontradicted by anywitness,Ifind that the allegations of the complaintconsistentwith the foregoing have been established bysubstantialcredible evidence.himself (i.e., La Fata) was the only "Union member." Atno time did the Union indicate it represented any of hisemployees. At no time did La Fata observe any provisionof any of the "contracts" he signed with the Union; at notime did the Union indicate it was enforcing any contractprovision.La Fata's gross business revenue at his station in 1970was $70,000 (about 60 percent from gasolinesales).PaulLa Fata's testimony was uncontradicted anduncross-examined, and is credited. I find that the com-plaint allegations concerning him have been established bysubstantial credible evidence.45.Instance 45: La Fata Service Station (5362W. Division St., Chicago, Ill.)Upon complaint allegations of the pattern described,General Counselwitness,Paul La Fata, Jr., testified that hehas ownedand operated the Arco Oil service station at 53WestDivision Street,Chicago, for about 11 years.OriginallyPaul La Fata owned the station in equalpartnership with his brother Philip La Fata, who remainedfor only a year and a half but while there became amember of Local 705 although neither of the station's twoemployeesjoined.When the partnership was dissolved andPhilip La Fata stepped out and left the station-about9-1/2 years ago-Paul La Fata became and has sinceremainedthe only station "member" of Local 705; at notimehas any of his two employees been a member of Local705.And La Fata has been entering into the usualpreprinted "contracts" with Local 705 recognizing it as theexclusive"collective bargaining representative" of all of hisemployees,while paying to it dues and health and welfarecontributionson himself alone.In December 1970, La Fata was visited by a Local 705spokesman with a "new contract" (1970-73), telling LaFata it was "contracttime."When, this time, La Fatarefused to sign it, he was warned, "[You will ] have to signit . . . [otherwise we will] sign [up] all [your] employees... and it would cost you more, [while ] now . . . it wouldjust take [yourself ]" and "if [you] didn't sign that the truckdrivers were union members and they wouldn't come-they wouldn't drive,come acrossa picket line and [you]wouldn't get any gas deliveries." La Fata neverthelesscontinuedto refuse to sign up. A few weeks later (mid-January 1971), the Local 705 spokesman returned-thistimeaccompanied by an associate-and demanded that LaFata sign the preprinted new "contract" under threat thatotherwisehe would be picketed and receiveno gasolinedeliveries.When La Fata pointed out that he belonged toGRAMC (he had joined in October 1965, displayed itsdistinctive emblem prominently in his station since 1969,and executed an express bargaining authorization designa-tion to iton October 15, 1970), the Local 705 spokesmanremarked that "They are on their way out, they won't do[you] much good pretty soon',- and, further, threatened tosign up all of La Fata's employees as Local 705membersand that La Fata would then have to pay dues and healthand welfare contributions on all of them instead of just onhimself.Under these circumstances, La Fata signed up. Atthis timehe had two full-time employees, neither of themthen or at any time were members of the Union, and he46.Instance 46: Lee Service Station (2675 E.75th St., Chicago, Ill.)On like complaint allegations,General Counsel witness,William Lee, swore that he has owned and operated theClark Oil service station at 2675 East 75th Street, Chicago,since February 26, 1968, when he took it over with onlyone of the previous owner's employees (i.e., previousowner's brother, John Shellafax), who remained for only 3weeks. Lee hired four (two full- and two regular part-time)employees.About a week after he took over the station, Lee wasvisited by Local 705 Business Agent Jerry Spizzeri whoannounced to him that he "want[ed] three men in theunion." In compliance with this demand, Lee "put"himselfand John Shellafax in, a few weeks later adding-atSpizzeri's renewed insistence-employeeMitchell,whorefused to join but whom Lee told he would "have to jointhe union" and "[You are]in the union."Lee thereaftersigned Local 705's contract. When, shortly thereafter, JohnShellafax left Lee's employ, Lee "put" his employeeConnor "into" the Union in Shellafax's stead.At no timehad Spizzeri even claimed to represent any employee, norwas he ever observed talking to any employee.When, subsequently, employees Mitchell and ConnorsleftLee's employ, Lee "put" others into the Union instead;on one occasion, after Lee gave Spizzeri the name of anemployee,Lee saw Spizzeri himself signthe union member-ship card for him. Lee also--in Spizzeri's presence-signedanother employee'sname(William Crush) on another Local705 card.From 1968 to 1970, exclusiveof himself,Lee hadfiveor six (three full- and 2-3 part-time) employees.Lee had joined GRAMCinMarch 1968 and has beendisplaying its distinctivemembership emblem at hisstation,and on April 21, 1970, he signed an expressbargaining agent designation to it. Around the beginningof October 1970, Spizzeri told Lee he was "nuts for stickingwith the Gasoline Retailers" (i.e., GRAMC) and put beforehim for signature a resignation form from GRAMC.In January 1971 Spizzeri presented to Lee a newpreprinted Local 705 contract, which Lee refused to sign.Spizzeri thereupon threatened the Union would picket thestation and "force [you] to pay health and welfare on [allthe employees]" and told Lee that "Most of the otherdealers weresigning."Lee thereupon signed the contract.At this time, Lee had six (three full- and 3 part-time)employees, with only one (Ronez or Romez) and Leehimself "in" the Union. A contemporary UnionBusinessAgent's report in Spizzeri's handwriting shows proprietor 252DECISIONSOF NATIONALLABOR RELATIONS BOARDLee himselfand only employeeRonez asLocal 705members.At no time had Spizzeri asked how manypersons wereemployed at the station.Lee grossed$418,000(75 percentgasoline sales) at thestationin 1970.Again,as in the caseof all of General Counsel'switnesses,Lee's testimony was uncontradicted. Creditingit, I find thatthe complaintallegations concerning WilliamLee have been established by substantial credible evidence.47.Instance 47: Levin Service Station (2700 W.Tuohy, Chicago, Ill.)Upon similar allegations, uncontradicted testimony ofGeneral Counsel witness, Ben Levin, establishes that hehas since1961 owned and operated the gasoline station at2700West Tuohy, Chicago, and since then has beensigning"collective bargaining contracts" with Local 705each3 years. Since 1961, aside from himself he has had two(I full- and I part-time) employees, with never over one inRespondent Union.At no time has Respondent ever inquired how manypersons wereemployed at the station, nor was any unionrepresentative observed talking to any employee, nor wasany "contract" provision discussed, nor did the Union evereven claimto represent any employee.In 1967, station owner, Ben Levin, made his son, FredLevin, his equal partner in the station's ownership; andFred has remained such. According to Ben Levin'stestimony, he saw his son, Fred, at the station on theSaturday prior to the instant hearing, for about an hour,doing the books; prior to that, he saw his son there about 2months before, to relieve him (his father, Ben) for a fewdays.In 1968,Local 705 Business Agent Frank MarkerpresentedBen Levin with a new, preprinted 3-year"collective bargaining agreement" for his signature. BenLevin signed it. At this time, he had two station employees:Owens full-time and Ludwick part-time.Neitheremployeewas in the Union, nor did Local 705 Business AgentMarker ask if they were nor claim that they were; nor didMarker inquire as to how many employees there were, norwas he observed to speak to any; nor did Marker evenclaim to represent any employee. At this time, theonlypossible "member" of Local 705 was Ben Levin's son, FredLevin, who was not even on the payroll. (Fred Levin put inonly 10 hours per month at the station in 1968, not on thepayroll. It will be recalled that station owner Ben Levintook his son Fred in as an equal partner in 1967; in 1968,Fred put in only 10 hours per month at the station.)Itisuncontroverted that the Local 705 "membership" card of FredLevinproduced by Respondent under subpena-is not signedby nor otherwise in Fred Levin's handwriting.In 1970, when Local 705 Business Agent Markerpresented him with a new preprinted "collective bargain-mg" contract to sign, Ben Levin, before signing it, toldMarker that his son, Fred Levin, carried his own insuranceand that he, Ben Levin, would "like to get in on the healthand welfare." Marker said he would find out and let himknow. Subsequently, Marker informed Ben Levin that thiswould be all right, but to have his son Fred Levin sign thecontract so asto indicate that "Fred is the employer andyou are the employee."At this time,no station employeewas a member of Local 705(the station had twoemployees--Owens and Ludwick);however,Ben Levinwas paying"health and welfare"contributions on his sonFred Levin-a 50-percent owner who put in only 10 hourspermonth at the station in 1970.Again,as previously,Local 705 in no way inquired how many employees therewere,nor was observed to have any contact with anyemployee;nor was any provision of the contract negotiat-ed.And at no timedid Levin observe any provision of this (orof anyprevious) "contract"with Local 705, although he madesuch paymentstoLocal 705as it required and regularlycollected from him.There is no indication whatsoever thatthe station employees were ever even aware that a"collective agreement"had been entered into for their"benefit"or in any way affecting them.Levin has been a member of GRAMC from 1961 to1971, but dropped out in the latter year when GRAMCbrought suit againstLocal 705;in 1972, Levin removed theGRAMC emblem from his station window. In 1970, theLevin station's gross receipts were around$130,000 (90percent from gasoline sales).As has been indicated,Ben Levin's testimony standsuncontradicted.Crediting it, I find that the complaintallegationsconcerning him have been established bysubstantial credible evidence.48.Instance 48: Leschkies&Berggren ServiceStation (800W. Cermak Rd., Chicago, Ill.)Substantiallysimilar complaint allegations are estab-lished through, again,uncontradicted testimony of GeneralCounsel witnesses,Erwin Leschkies and Reinhold Berg-gren(Berggreen),who have owned and operated theStandard Oil service station at 800 West Cermak Road,Chicago, in partnership since around April 1969. Prior tothispartnership,Leschkies had been employed at thestation by Berggren,who was then in partnership with onePemberton;when Leschkies took over the station'sownership in partnership with Berggren there was nohiatus in its operations. At that time (April 1969), therewere three persons at the station-Berggren,Leschkies,and employee Flores. All three were "in" the Union:Leschkies having been "put in," without payment of fees ordues at any time, under the previous station ownership(i.e.,Berggren&Pemberton)when employee Messner hadleft;and Flores, who was "put in" the Union whenLeschkies became an owner-partner.Local 705 "uniondues" were collected regularly by BusinessAgent JerrySpizzeri, who never inquired how many employees therewere.Employee Flores left the station's employ in December,1969 and was replaced byErichLeschkiesas a mechanic.Station owner Erwin Leschkies told this to Local 705Business Agent Jerry Spizzeri when he called at the stationin January 1970. Spizzeri thereupon asked station ownerErwin Leschkies, "Who you going to put in the Union rightnow," telling him that "There had to be three [in theUnion]."So, Erwin Leschkies told Spizzeri to "put" ErichLeschkies into the Union and Spizzeri did so. At no timedidErwin Leschkies ask Erich Leschkies whether hewished to become a member,nor inform Erich he had been TRUCK DRIVERS,LOCAL 705made a member, nor did Erich ever sign a membershipcard.However, payments to Local 705 were thereaftermade upon him (Erich Leschkies),as well as upon stationowners Berggrenand Erwin Leschkies.InOctober or November 1970, Spizzeri presented apreprintedLocal 705 "contract" for 1970-73 toBerggren,telling him,"Here,sign it." Berggren signed it withoutdiscussion.At that time, there continued to be threepersons at the station-owners Berggren and ErwinLeschkies, and employee Erich Leschkies who had neversigned a union application nor been asked nor been toldabout union membership, but upon all three of whomBerggren and Erwin Leschkies were making regular"payments" to Local 705,withoutcheckoff or wagededuction or authorization of employee. Other than such`payments,"at no time did the station owners ever observeany of the "contract" terms. 71The station-which grossed around $250,000 (about75-80 percent in gasoline sales) in 1970-had associateditselfwith GRAMC in September 1969 and commenced todisplay its distinctive membership emblem in its window in1970-71. In the latter part of 1971, Berggren notifiedSpizzeri that he would make no further payments to Local705. The following day, Spizzeri returned with somebodyidentified as "a big guy ... six-two, six-three, 200, 220,"and invited Berggren into a car. There, Berggren repeatedthat he would make no further payments to Local 705,giving as his reason that he had been unable to obtainpayments on health and welfare coverage for his child.However, when Spizzeri showed him picket signs in the carand threatened to picket the station and stop gasolinedeliveries, Berggren agreed to continue to make paymentsto Local 705.On July 14, 1972, a week before testifying at the instanttrial,Berggren told Spizzeri that after taking the matter upwiththe National Labor Relations Board he would makeno further payments to the Union. Spizzeri replied that"The Labor Board [has] nothing to do with the union" anddemanded to know the name of the person Berggren hadspoken to there. Berggren declined to supply this informa-tion.The foregoingis,once again,totallyuncontradicted.Crediting it, I find that the complaint allegations concern-ing Erwin Leschkies and ReinholdBerggrenhave beenestablishedby substantial credible evidence.49.Instance 49:Marshall Service Station (11555S.Michigan Ave., Chicago, Ill.)Upon the familiar allegations, 11555 South MichiganAvenue, Chicago, Clark Oil service station Owner RobertC. Marshall testified that he has operated that station sincehe acquired it in November 1968 from the former owner,who had a contract with Local 705 and whose sevenemployees Marshall took over.Prior to this,Marshall had operated another servicestation on South Stony Island, also in Chicago. Marshalldescribed a previous experience there with Local 705BusinessAgent Robert Jacobs who placed two Union71However, StationOwner Erwin Leschkies invoked "health andwelfare" coverage-presumably designed for employees as intendedbeneficiariesof usual workmen's union representation-m February 1970.25.1"contracts"down on the table,opened up his coatdisplaying two guns, and asked,"What's it going to be?"Marshall signed the "contract"and placed himself as wellas an employee into the Union as "members."In November1968, soon after he took over his newSouth Michigan Avenue location,Marshall was visited byLocal 705Business Agent George White,and presentedwith a new preprinted"contract"for signature.White didnot ask him how many employees he had nor did he claimto represent any. Marshall signed up and began makingpayments to Local 705 on all seven employees.From then(November 1968) to December 1970, although the numberof station employees ranged from 7 to 10,the number ofLocal 705 employees dropped to 1; when a Local 705employee left the station's employ, Marshall invariablyreported it on his remittance forms to the Union, butreceived no response or comment from the Union.When Local 705 Business Agent White called at thestation at the beginning of November 1970, observing aGRAMC emblem in the window, he remarked, "Youjoinedthat?.... [You] should know better than to joinan outfit like that."(Marshall had been a member ofGRAMCsince 1961,and executed an express bargainingauthorization designation to it on February 22, 1967.)White told Marshall that the new contracts with Local 705were "being printed up." Marshall asked him who hadnegotiated it.White replied,"It's just being printed up."When Marshall said, "I hope the contract reads the rightway now,"White said,"Don't worryabout it,just keepworking the way you are working." At no time did Whiteinquire how many employees Marshall had nor what wageshe was paying them,nor did White claim to represent any.About 2 weeks later (i.e., November 15, 1970), Whitereturned and presented the preprinted"new contract"(1970-73)with Local 705 for Marshall's signature.WhenMarshall pointed out that it contained a provision (i.e., 48hours straight-time instead of time-and-a-half pay after 40hours) which Marshall regarded as being in contraventionof Federal law,72 White began speaking of closing anotherdealer down who had demurred about signing the new"contract."UponWhite'sreturn a few weeks later,Marshall signed the new "contract."At that time, he had10 (6 full-and 4 regular part-time) employees.However, asestablishedby hisremittance form to the Union, inNovember 1970 he made payment to Local 705 on onlyone employee (Kennedy), and in December 1970 partiallyon only three employees (dues and health and welfare onpart-time employee Jones; dues only on full-time employeeBrown;health and welfare only on sporadic part-timeemployee Riley).The gross income of the Marshall Service Station in 1970was approximately$650,000(80 percent gasoline sales).Upon the foregoing uncontradicted,credited testimony,Ifind the complaint allegations concerning Robert C.Marshall established by substantial credible evidence.72Marshall testified that he paid time-and-a-half wages to his employeesfor hours in excess of 40 even though the Local 705 preprinted contract didnot so require 254DECISIONS OF NATIONAL LABOR RELATIONS BOARD50.Instance50:McCann Service Station (3749N. Ashland, Chicago, Ill.)Upon substantially identical complaint allegations,William Blair McCann, Sr., testified-again, as in all otherinstances, without contradiction by any witness of Respon-dent-that he has owned and operated the Citgo servicestationat 3749 North Ashland, Chicago, since October1967, when he took it over from its former owner and hireda completely new crew of employees. In addition to sellinggas and oil, McCann rents trailers at the station. McCann,who had had a previous contract with Local 705, with twoemployees (one of them his son, William McCann, Jr.) inthat Union, on or about April 20, 1968, signed a 1967-70contract with the Union, but at no time did he observe thewageor any other provision thereof.When Local705 BusinessAgent Frank Marker visitedthe station in April 1969, McCann asked him if Ire (stationownerMcCann, Sr.) could replace his son (employeeMcCann, Jr.) as Local 705 union member and obtainhealth and welfare coverage instead of his son. Markerthereupon arranged to substitute on the union contract thenameofMcCann, Jr. (employee), as the (purported)station owner so as to indicate the father (McCann, Sr., thestation owner) was an employee of the son (McCann, Jr., astation employee).73 Accordingly, when the new (1967-70)preprinted Local 705 contract was prepared, it showedMcCann, Jr., as owner;but it is undisputed thatitwasMcCann, Sr., who signed the name of McCann, Jr.From May 1969 until early 1971 the only two Local 705"members" were McCann, Sr., himself (the station owner)and employee Merkland or Merklin (rehired and a memberagain in May 1969), although the station had (exclusive ofMcCann, Sr.) six (four full- and two regular part-time)employees.McCann had been a member of GRAMC since longbefore owning the station in question, and conspicuouslydisplayed its distinctive emblem in his station windowexcept at such times as the window was broken. InNovember 1970 Local 705 Business Agent Marker present-ed a new,1967-70 contract to McCann (Sr.) for hissignature.This time, McCann expostulated that employeeswere not signed up as members of Local 705, which wasnot entitled to represent them, and that GRAMC was"fighting this thing."Marker's response was, "We havealways cooperated with each other like in the case of thehealth and welfare . . . . I don't think the association[GRAMC] is going to get anyplace with their fight." So,McCann (Sr.) signed the new contract; however, he signedthe name of his son (McCann, Jr.),although that son was nolonger even connectedwiththe station.At this time, exclusiveof himself, there were six (four full- and two regular part-time) station employees, with only one employee (plusMcCann himself) in the Union. Likewise, again, Marker inno way inquired concerning the number of employees,theirwages,or otherwise, nor did he even claim torepresent them.And at no time has McCann observed thewageor other provisions of the 1970-73 Local 705 "contract. "The 1970 gross income of the McCannservice stationwas approximately $150,000, of which 40percent was fromgasoline sales.Crediting the uncontradicted testimonyof William BlairMcCann, Sr., I find the complaintallegations concerninghim established by substantial credible evidence.51.Instance 51:McCoy Service Station (4701 S.State St., Chicago, Ill.)On like complaint allegations, General Counsel witnessElijahMcCoy testified that for about 12 years until hewent out of business on April 15, 1971, he owned andoperated the Clark Oil service station at 4701 South StateStreet,Chicago.Around Christmas 1967,McCoy wasvisited by Local 705BusinessAgents Jerry Spizzeri andJames Jackson, who presented him a preprinted "contract"for his signature. McCoy refused to sign it withoutat leastreviewing it. He was, however, informed by the Local 705spokesman that "there is nothing to review.It's the regularprocedure,usually every three years."When McCoycontinued to refuse to sign it without readin* it, the unionspokesmen left, but not without Jackson telling McCoy to"put more men in the Union . . .at leasthalf . . . [I'd] bedoing [you] a favor by only having two [in the Union]."When Jackson and Spizzeri returned a few weeks laterand McCoy continuedto refuseto sign the contract, theywarnedhim, "Yougoing to sign it . . . if not[we] going toput [you] out of business." When thesame two againreturned inMarch 1968, McCoy signed up (1967-70"agreement").At this time, McCoyhad at least sevenemployees, with only two-to the knowledge of Spizzeriand Jackson, since McCoy had allowed them to speak toall employees-in the Union.McCoy hired UnionBusinessAgent Jackson's brother(George Jackson)as an employee in 1970.Respondentconcedes that records indicate no evidence of union member-ship of any McCoy employeeat anytime fromJanuary 1,1970, to July 31, 197174, although throughout 1970 he had 8to 13 (9 full-time) employees.75McCoy has been a member of GRAMC since the early1960's,with its distinctive emblem displayed in his stationwindow; in 1970 he was elected to its board of directors. InSeptember 1970, he was visited by Spizzeri, who presentedhim with a paper to sign deauthorizing GRAMCto act ashisbargaining representative, stating that this would"eliminate you from many problems of the [GRAMC]Association."McCoy declined.Spizzeri thereupon calledhis fellow Local 705 Business Agent Jackson, who cameover, and they both (i.e., Spizzeri and Jackson) threatenedMcCoy that they would strikehim, cut off his gasolinedeliveries,and put him out of business,if he did not signthe GRAMC deauthorizationform.Theythen invited himtoa restaurant,where this process of"persuasion"continued,with the Local 705 spokesmen threateningMcCoy to "make an example out of you . . . since youhave been elected to the board of directors of theGRAMC, we know that we got to make an example out of73Accordingly, McCann's remittanceform to Local 705 for DecemberMcCann, Sr (father), as union member.1968 (G.C. Exh. 458) shows McCann, Sr (father), as the "Employer" and74 It will be recalled that McCoygave up the businesson April 15, 1971.McCann,Jr. (son),as union member,whereas his remittance form for April75Apparently McCoy wasunder the impression that he had only two,1969 (G.C.Exh. 459) shows McCann, Jr (son), as the "Employer"andand never over three, employeeswho were union members. TRUCK DRIVERS, LOCAL 705255you first and we set an example with you ... and we willnot have any problem with the rest of the Clarkdealers."McCoy, however, persistedinhis refusalto sign theGRAMC deauthorization paper, as he continued to dowhen the two Local 705 spokesmenagain returned someweeks later.InNovember 1970, Spizzeri and Jackson enteredMcCoy's service station, "threw" a preprinted Local 705"contract" for 1970-73 on his desk, and demanded that hesign it.When McCoy refused, they warned him that if hedidn't they would "put you out ofbusiness."The twocontinued periodically to visit McCoy and to renew theirwarningsand threats for the remainder of 1970 and theearly months of 1971 to "put [you] out ofbusiness," joinedin 1971 by a third Local 705BusinessAgent, Gilmore, whotoldMcCoy, "I don't want to see you get hurt ...." TheLocal 705 agents threatened thatMcCoy'sgasolinedeliveries would be cut off if he did not sign the preprinted"contract."Nevertheless,McCoy continued to refuse tosign.The Local 705 spokesmen stated, "We just going tohave to make an example out of you for the others." ButMcCoy never signed up. He went out of business in April1971, and becamean insurancerepresentative. Althoughhis gross revenues from his service station in 1970 werearound $750,000 (90 percent from gasoline sales), with anet incomeof $25-30,000, he gave up his service stationbusiness(without compensation for goodwill but only forrepayment of merchandise by Clark Oil Company)because, in his words, "I had gotten tired of the threatsfromthese fellows, from Jackson and Spizzeri andGilmore,"aswellas the accompanying anonymoustelephone calls, parked cars in front of his station, andfears "forthe safety of my family."Upon the foregoing credited testimony of Elijah McCoy-as usual,whollyuncontradicted-I find that thecomplaintallegationsconcerning him have been estab-lishedby substantial credible evidence.52.Instance 52:Megaris Service Station (5955W.Higgins, Chicago, Ill.)Upon now familiar complaint allegations,GeneralCounsel witness, Michael George Megans, testified that hehas owned and operated the Clark Oil service station at5955West Higgins, Chicago, since January 1970. Soonthereafter, inMarch 1970, he was visited by Local 705BusinessAgent "Danny" Ligurotus-whom Megans de-scribes as about 6 feet, 5 inches, tall and weighing about235 pounds-who, presenting him with a preprinted Local705 "contract," announced to him, "This station hasalways been a union station and [I want] two men to join."When Megaris asked what would happen if his employeesdid not want to join, Ligurotus repeated that he "want[ed]two men . . . in the union" and warned Megans that he"would have a hard time getting gas for [your] gas stationbecause the truck drivers are in the union and . . . theycan't deliver to non-union stations." Ligurotus did notclaim torepresent any employee nor did he indicate whomhe "wanted" in the Union, but he merely left two Local 705membership application cards with Megaris. At this time,Megans hadfour (two full- and two regular part-time)employeesat the station. On the same afternoon,Megarisspoke to two of his employees about joining Local 705.One (Mammosser),expressing reluctance to join, did soonly at Megaris'insistence that he was"in a jam"; theother (Mains),at first refusing,also did so only on Megaris'urging,explaining that "I'lldo it as a favor to you[Megans ]."When Ligurotus called for the membershipapplication cards the next day,Megaris turned them overto him and signed the"contract" but simultaneously toldLigurotus that he would not pay the wage rates therebyrequired.Ligurotus merely shrugged off the question orcomment.Nor did Megariseverpay that "contract" wagescale.When Megaris' employee, Mammosser,left his employabout a month thereafter,Megaris made payments to theUnion on employee Mains only (out of four stationemployees). On a visit to the station in July 1970, LigurotustoldMegaris that he "want[ed] another man to join theunion" and gave Megaris another union card.However,Megaris was unable to get any other employee to "join"Local 705, until,aftera lengthydiscussion and on Megaris'insistence,one part-time employee-Lumb, a 16-year-oldhigh school student-finally agreed only afterMegansgave him a 15- or 20-cent hourly increase.This made two(Mains and Lumb) employees, out of four, in the Union.Megaris had become a member of GRAMC on May 4,1970, with its distinctive emblem prominently displayed inhis station windowat all times since. In November 1970,Ligurotus presentedMegaris with a preprinted "newcontract" for 1970-73. After looking through it,Megarisremarked, "This is really a whole lot of money for me to bepaying guys to be pumping gas. Do they really expect meto pay this kind of bread?" Ligurotusreplied, "Nobody isreally too worried about it" as he "shrugged his shoulders."Other than eventually to Mains,Megarisnever paid to anyemployee the wage scale required by his "contract" withLocal705.Megaris'gross income at the station in 1970 exceeded$260,000, of which about 80 percent was from gasolinesales.Michael George Megaris' testimony was uncontradictedand is credited.I find the complaint allegations concerninghim established by substantial credible evidence.53.Instance 53:Mohr Service Station (7400 W.Harrison St., Forest Park, Ill.)On like allegations, General Counselwitness,Thomas R.Mohr, testified that he has owned and operated theStandard Oil service station at 7400 West Harrison Street,Forest Park (a Chicago suburb), Illinois, since January 1,1969,when he took it over from his father (Howard R.Mohr), retaining four (two full- and two regular part-time)employees. A few days after he took thestationover, hewas visited by Local 705BusinessAgent William Dicks,who, without asking how many employees he had oranything else about them and without claiming torepresent any employee, announced to Mohr that he would"have to carry two people in the Union" and that healthand welfare payments were "mandatory." When Dicksreturned a few weeks later and the same discussion wasrepeated,Mohr signed a preprinted 1967-70 "contract" 256DECISIONSOF NATIONALLABOR RELATIONS BOARDwith Local 705 and placed himself and one employee(Nicholson)into the Union,so informing Dicks.During all of 1969 and 1970,with four station employees(two full-and two regular part-time)excluding himself,there was only one employee(Nicholson;later,Teets) inthe Union,and also Mohr himself.At no timedid Mohr payunion wages nor observe any other provision of his "contract"with Local 705,except to make payments on himself andone employee to Local 705, which were collected regularlyat the station by Dicks,who at no time spoke to anyemployee,nor inquired how many employees there werenor who they were,nor what wages they were being paid.At the end of November 1970, when Dicks presented anew preprinted 3-year"contract"(1970-73) to Mohr forsignature,telling him again that he"would still have tohave two people in the Union and . . . have to carry healthand welfare,"Mohr again signed the new"contract"without any discussion and without so much as reading it.Mohr then"put" employee Teets(Nicholson's replace-ment)into the Union without asking him;Mohr later toldTeets that he (Mohr) would be "carrying his dues" for him(Teets).At this time,Mohr had four(two full-and tworegular part-time)employees,exclusive of himself. At notimedidMohr deduct from employees'wages thepayments he made to Local 705, nor did he tell them hehad a 1970-73 contract with Local 705.Mohr has been a member ofGRAMC and hasprominently displayed its distinctive membership emblemon his station door since he took the station over inJanuary 1969. His gross volume of business in 1970 wasaround $160,000, two-thirds fromgasoline sales.Upon the foregoing uncontradicted and credited testi-mony, I find that the complaint allegations concerningThomas (R.) Mohr have been established by substantialcredible evidence.54.Instance 54:Monroe Service Station(3248W.FullertonAve., Chicago, Ill.)Upon substantially similar allegations,General Counselwitness James(Jimmy)W. Monroe testified that he hasowned and operated the Martin Oil service station at 3248West Fullerton Avenue,Chicago,since December 1, 1970,for about a year prior to which he had been the station'sassistantmanager for its previous owner,Paul Napier.When Monroe took over the station,he retained all nineemployees there,including Napier himself, of whom four(Napier,Monroe,Bostic,and Cornwell) were Local 705members with dues checked off. Early in December 1970,Local 705 Business Agent Sam Dibenardo asked Monroeto sign a new union contract(1970-73)and Monroe did so,informingDibenardo that he had kept all of Napier'semployees.Dibenardo told Monroe that he would have tokeep four employees in the Union at all times.At this time,Monroe had nine(seven full-time and two regular part-time)employees,and he began paying union dues onthreeof them;viz,AssistantManager Napier who was clearly asupervisor within the meaningof the Act,Bostic ("Spas-tic")who also had supervisory authority and who tookNapier's place as assistant manager when Napier left in thelate spring of 1971,and employee Cornwell; and MonroealsopaidUnion dues on himself.At no time didDibenardo claim to represent any employee nor discussany termof the contract.At thistime,Monroe was amemberof GRAMC,with its distinctive emblem displayedin thestation window. (Knowing that he was soon to takeover thestation,Monroe had also executed to GRAMC anexpress bargaining authorization designation on August 14,1970.)When Dibenardo visited thestation in January 1971, heremarked to Monroethat the GRAMCemblem in hiswindow"[isn't]worth the piece of paper it[is ] printed on,"and asked Monroe why he had joined it. Returning later inthe spring or early summerof 1971,Dibenardo informedMonroe thatalthough he(Dibenardo)was picketing anearbyMartin Oil station,he would not picket Monroe"till furthernotice."Soon thereafter Dibenardo instructedMonroeto "put" somebodyin the Union to replace Napier(assistantmanager)who had left.Monroe informedDibenardothat nobodyhad been hired to replace Napierand that,furthermore,the employees had told him they didnot want the Unionany longer,or deductions to be madefrom theirwages for dues or health and welfare, since theUnion didnothing for them. When Dibenardo returnedthe followingmonth (July 1971)for collections,Monroetoldhim thesame thing.Dibenardo warned that ifanythinghappenedto anyemployee's child,the employeecould sue Monroe;and Dibenardo threatened Monroewithpickets and to stop gasoline deliveries.Monroe toldDibenardo to contact GRAMC.The grossincome of the Monroe station for 1970 wasapproximately $745,000,of which 80 percent was fromgasoline sales.Upon the foregoinguncontradicted and credited testi-mony of Monroe, I find that,except for the allegation inparagraph XII,(Y),(2) of the complaint concerning threatsby Dibenardoto Monroe in December 1970, the remainingallegationsof thecomplaint,substantially as there alleged,concerning James(Jimmy)W. Monroe,have been estab-lished by substantialcredible evidence.55.Instance 55:Morgan Service Station(10301 S.CottageGrove Ave.,Chicago, Ill.)Upon likeallegations,General Counsel witness, ArthurMorgan,testified that in 1965 he and a partner acquiredthe Shell Oil service station at 10301 South Cottage GroveAvenue,Chicago, and that a year later he bought hispartner out.Within a month after Morgan and his partneracquired the station,they received a visit from Local 705Business Agent George Gilmore,who told them to "putsomebody in the Union." Morgan said that since therewere only himself and his partner there,they could notafford it. A few weeks later, however, several Local 705spokesmen came to the station and told them to "putsomebody in the Union"or else they would"cut [your] gassupply off."At this time,there was only one employee atthe station and he was part-time. Faced with the indicatedthreat,Morgan signed a "contract" with Local 705 and hispartner went into that Union, remaining"in" until he leftthe partnership and station a year later,at which timeMorgan himself replaced him as the station's"Unionmember."Around the end of 1966,Gilmore informedMorgan to get outof the Unionand "put somebody [else] TRUCK DRIVERS, LOCAL 705in."Accordingly, inMorgan's words, "I picked him[Rasudo]"andmerely gave his (Rasudo's)name toGilmore and "I told him[Rasudo] I was putting him in."There is no indication that Rasudo eversigned a Local 705membership card and none was produced by RespondentLocal 705 at the instant trialnotwithstanding asubpoenaserved uponit.Atthe time Rasudo's name was thus given toGilmore,Morgan had two employees---one full and oneregular part-time.At no time did Gilmore even claim torepresent an employee.From 1974-72 the station usually had four (two full- andtwo regular part-time)employees.However,since 1%9station owner Morgan himself has been theonly person atthe station who has been a member of Local 705. WhenGilmore presented Morgan with a new 3-year preprintedcontractwith Local 705 for 1970-73, in November 1970,although Morgan had four (two full- and two regular part-time)employees,nonebelonged to Local 705, nor didGilmore even claim to represent any; Morgan himself wasthe only member of Local 705. Morgan signed the 1970-73contract. At notime hashe observed any provision of thator his previous "contract" with Local 705 in respect towages or otherwise;he pays less than union scale. At notimedid he ever tell any of his employees that he hadsigneda contract with Local 705 or about any ofits terms.But hepaid Local 705 "dues" and "health and welfarecontributions"on himself.7eMorgan joinedGRAMC on June 14, 1966,and hasdisplayed its distinctive membership emblem in his stationwindow prominently since at least 1969 or 1970; andaround June 1970 he also executed to GRAMC a formalbargainingauthorizationdesignation.His 1970 grossrevenue at the station was approximately$304,000, 75-80percent from gasoline sales.Upon the foregoing uncontradicted,credited testimonyofArthurMorgan,Ifind the complaint allegationsconcerninghim established by substantial evidence.56.Instance56:NestorService Station(6720 N.Ridge Ave.,Chicago, Ill.)Upon substantially identical allegations, the owner-operator of the Clark Oil service station at 6720 NorthRidge Avenue, Chicago, John M. Nestor (Nestor), testifiedthat he acquired that station on September 6, 1968, from aprevious owner,none of whose employees he took over.Later that month (September 1%8) Local 705BusinessAgent Harty visited the station and asked how manyemployees Nestor had. When Nestor said two, Harty sa"I will let you ride for the time being."Harty returned around January 1969, and again askedNestor how many employees he had. When Nestor toldhim he had two full-time and one part-time,Harty told himto "putone inthe union." (At no time then or prior to thenhad Harty claimed to represent any of Nestor's employ-ees.)Harty handed a union card to Nestor,who "picked"Sylvester Scott to be "in" the Union;thereupon, in Local705 Business Agent Harty's presence, Nestor signed Scott'sname on theLocal 705union membership application dues-257checkoff card and returnedit toHarty.That night, whenScott came on duty at the station, Nestor toldhim he was"in" the Union. At notimedid he askScott whether hewanted to be in the Union. Thereafter,Harty visited thestation regularly for Local 705 "collections,"which Nestorpaid to him.In July 1969 Nestor hired a newemployee to replace one(Kurth) who had left. The newemployee was Freddie Scott(Sylvester Scott's brother).When Local705 Business AgentHarty called later thatmonth to make his collections, heasked Nestor how manyemployees he then had. WhenNestor informedhim that he had three full- and one part-time,Harty told him he would"haveto putanother one inthe union." Although Nestorfirst said he could not affordit,he neverthelesslater agreedto do so;whereupon, Hartygave Nestor a Local 705 cardand Nestor again-as in thecaseof Sylvester Scott, describedabove-without askingFreddie Scott whether he wished to be in the Union,signed(i.e.,Nestor signed) Freddie Scott's nameto the Local 705card in the presence of Local 705 Business Agent Harty andgave it to Harty.When Freddie Scott's employment at thestationterminated in the summer of 1970, he was replacedby John Fishbein,leavingonlyemployee Sylvester Scott intheUnionthen and since then,since Hartynever askedNestor to place anybodyelse in the Union instead ofFreddie Scott.Nestor has accordingly since then beenmakingpayments to Local 705with relationto SylvesterScott only. At no timedid Nestor deduct from the pay ofSylvester orFreddieScott anpayments of "Union dues"he (Nestor)madetoLocal 7055 inrelation to them.InNovemberorDecember 1970-when Nestor hadthreeregular employees,with only one(Sylvester Scott) intheUnion-Hartypresented a new 3-year preprintedLocal 705 "contract"to Nestor for signature.Nestor didnot sign it,saying he was unableto paysuch wages. WhenHarty returnedaweek later,a similar interchangeoccurred, but this time, without furtherdiscussion or ado,Harty indicated that thespecifiedwage rates"doesn'tpertain to you [Nestor],"whereupon Nestor signed the"contract."And in fact Nestorhas neverpaidthe wagescalled for by any Local 705contract.Nestor rejoined GRAMC in 1%9, since when he hasremained a member, continuouslydisplaying its distinctivemembershipemblem in his station window,and on August4,1970,he executeda formal collective-bargainingauthorizationdesignationto it.The gross income of hisservice station in 1970 was around$270,000,approximately85 percent from gasoline sales.Again withoutexplanation,as in the caseof every othergasoline service station dealer,Respondent produced nowitnessto contradictNestor inany way.Crediting thedescribed testimony of JohnM. Nestor,Ifind thecomplaintallegationsconcerninghim established bysubstantialcredible evidence.57.Instance 57: Niewinaki Service Station (3519W. IrvingPark Rd.,Chicago, Ill.)Again upon substantially identicalallegations,Joseph76He made a claim,relating to his wife,against the union health andwelfare coverage,which was paid. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDNiewinski ("Niewinski"), owner of the Shell Oil servicestationat 3519 West Irving Park Road, Chicago, testifiedthat he acquired that station ("Irving Park"), keeping someof its employees, on February 1, 1969, from its formerowner,Mrs. Virginia Hoffman, who had a contract withLocal 705. On March 15, 1971, Niewinski acquired asecond Shell Oil service station at 3349 West Montrose("Montrose") about 5 or 6 blocks away, at which he madehis father, Joseph J. Niewinski, the manager.In April 1969-shortly after Niewinski acquired IrvingPark-he was visited by a large, heavyset individual who,identifying himself as a business agent ofLocal 705,77presented Niewinski with a preprinted "book form" whichhe asked Niewinski to sign and to "put" a man into theUnion. According to Niewinski's totally uncontradictedtestimony, what he describes as the "book form" placedbefore himby the Local 705BusinessAgent was opened tothe signature page only and was not explained or describedby the Local 705BusinessAgent to be a contract, soNiewinski signed it-but he never, then or later, received asignedcopy of it. With regard to "putting" anybody intothe Union, however, Niewinski said he would first have totalk to his employees about that. Although the Local 705business agentdid not inquire, at this time Niewinski hadsix (three full- and three part-time) employees. AfterspeakingtoemployeeMay, with the permission ofNiewinski, the Local 705 business agent stated that hewould return subsequently "to talk about putting a man inthe union."After the Local 705 business agent left, his employee,May (to whom the Local 705 business agent had spoken, asdescribed above), notified Niewinski that he (May) did notwish to join the Union unless Niewinski paid his dues.Niewinski thereupon asked his employee, Borucki, whetherhe would join the Union, paying dues but obtaining healthand welfarebenefits; but Borucki replied that he alreadyhad health and welfare coverage and did not wish to jointhe Union.About 2 weekslater, in early May 1969 the Local 705businessagent returned. Niewinski reported to him thatnone of his employees wished to join the Union but thathe, Niewinski himself,could be "put into the union." Thisparticular business agent-unlike others,as shown above-took the position that Niewinski could not join theUnionsince he wasan employer. Niewinski then inquiredwhether the Union could supply him with an employee ifhe needed one at the station and the business agent saidno. Niewinski thereupon asked, "What good is the Unionto me?"The business agent's response was that Niewinskihad signed a contract with the Union, but Niewinski saidhe had no idea that he had done so. The business agentinsistedthat Niewinski had "better have somebody to putin the union" when he returned.About a monthlater,the same businessagent returnedand again insistedthat Niewinski "put [somebody ] into theUnion" without further ado. Soon thereafter, in July 1969,Local 705BusinessAgent Sam Dibenardo dropped in onNiewinski and demanded that Niewinski put "somebodyin the union." Niewinski again pointed out-as he had tothe other business agent-that he was unable to do so sinceno employee was willing to join. Dibenardo left, only toreturn shortly thereafter (July 1969)and statebluntly toNiewinski, "I am tired of coming around and clowningaround with you ... we are going to picket you and cutoff your gas deliveries." At this, Niewinski indicated hewould attempt to persuade his father (Joseph J. Niewinski)to sign up and become a member of Local 705. Niewinski'sfather-who drove a tow truck 90 percent, and was anattendant at the station only 10 percent, of the time-ag-reed and signed a card for his son. Accordingly, Niewinskibegan making payments to Local 705 of union dues andhealth and welfare contributions on his father.On November 30, 1970, Local 705 Business AgentDibenardo presented Niewinski with a new, preprinted 3-year (1970-73) contract for signature. This time Niewinskiinsisted on reading it first, and Dibenardo reluctantly left itwith Niewinski at the latter's insistence, explaining that thiswas not the Union's normal practice. After two more visitsby Dibenardo, Niewinski signed the contract in December1970.At this time, Niewinski had six regular (three full-and three part-time) employees, with his father theonlymember of the Union. There had been no discussion ofany contract provision and Dibenardo made no assertionor claim that the Union represented the employees or amajority of them.On March 15, 1971, Niewinskiopened his Montrosestation and installed his father as its manager. Although atno time from then on did Niewinski's father work at theIrving Park station, Niewinski continued to make pay-ments to Local 705 on him-and on him alone-at IrvingPark just the same as if he were there. That the Union wascognizant of the second (Montrose) station isshown byuncontradicted testimony that a few weeks after that(Montrose) station was opened, a u, for representativecalled there and demanded of Niewnnek o',, tattier (themanager there) that a "man [be put] in the union at theMontrose station . . . you belong at Irving Park."Following up on this, in early June 1971 Local 705BusinessAgent Dibenardo demanded of Niewinski atIrvingPark that he put into the Union an (i.e., any)employee at Montrose, but Niewinski refused. Later thatmonth (June 1971) Dibenardo returned to Irving Park andtoldNiewinski, "We have been pretty easy on you up tonow.We have never enforced the contract. All we haveasked for is one man. We have never asked to see anypayroll recordsto seewhat you are paying your men oranything."Nevertheless,Niewinski refused to "put" anIrving Park employee into the Union.At no time has Niewinski observed any provision of his1967-70 or 1970-73 "contract" with Local 705(exceptpayments on his father as aforesaid).Niewinskiwas a member of GRAMC at all of theforegoing times and has prominently displayed its distinc-tivemembership emblem in his window since 1970. Hisgross revenues at Irving Park in 1970 were approximately$328,000.Upon the basis of Joseph Niewinski's uncontradicted,77Although the name of this individual has not been established, it isundisputed by Respondent that hewas one of its business agents TRUCKDRIVERS,LOCAL 705259creditedtestimony I find the complaint allegations con-cerning himestablished by substantial credible evidence.58.Instances 58 and 59: Partipilo Service Stations("Vito's Standard Service Inc.," 1004 S DesPlainesAve. and 1602 S. Michigan Ave., Chicago, Ill.)Upon the familiar allegations, General Counselwitness,Vito Partipilo, testified that he owns and operates twoChicago Standard Oil gasoline and service stations underthename of Vito's Standard Service, Inc., or Vito'sStandard: one since 1960 at 1602 South Michigan Avenue(South Michigan) with eight (six full- and two regular part-time) employees, and the other since 1962 at 1004 SouthDesPlainesAvenue (DesPlaines) with 12 (10 full- [includ-ing the manager,his son Peter Nicholas Partipilo] and 2regular part-time) employees.In April 1968 at the behest of Local 705 Business AgentJerry Spizzeri, Partipilo signed a preprinted 3-year contract(1967-70) covering each of his stations. Spizzen displayedno union membership cards or other evidence that Local705 represented any of the employees at either of thestations,nor did Spizzeriso claim norask how manyemployees there were.Spizzerimerely "told me to sign thecontract and he said to give him four men for each place."(As already indicated, at this time Partipilo had 8 regularemployees at South Michigan and 12 regular [includingson, manager]at DesPlaines.) Thereupon, Partipilo calledfour employees in at South Michigan and they gave theirnames toSpizzen; and Partipilo gave Spizzen the names offour employees at DesPlaines.In response to General Counsel subpena, RespondentLocal 705 produced at the triala total of onlysixunioncards for Partipilo's employees. It is undisputed that of thesenot a singlesignature was authenticated; a card bearing thepurported signature of V. Partipilo was not in fact signed bynot infact signed by Partipilo's son; and former employeeOscar Lee Brown was noteven alivein April 1968.Partipilo has bee,i a member of GRAMC since 1946, hasprominently displayed its distinctive membership emblemin the windows of each of his service stationssince at least1970, executed an express bargaining authorization desig-nation toit on September 16, 1970, and has beena memberof its board of directorssince1971. Later in September orOctober 1970, Local 705BusinessAgent Spizzeri presenteda documentto Partipilo deauthorizing GRAMC to act ashis bargainingrepresentative, and stated to Partipilo thatGRAMC could not do anything for him and to drop it andsign the proffered document (a card) to that effect. WhenPartipilo replied that he wished GRAMC to bargain forhim with Local 705, Spizzeri's response was, "There isnothing they could do for you, they have very few peopleleft, you might as wellsignit..... [I'11] see you do sign it[I'll] talk to the big man about it.... If [you] don'tsign thiscard, [I'll] see. . . all [of your employees] belongto the Union." At this, Partipilo invited Spizzen to talk tohisemployees and that it was agreeable with him(Partipilo) if they wished to join the Union.In December 1970 Spizzeri returned to see Partipilo. Thistime Spizzeriwas accompanied by two others. Partipilotold them to " Let out" and "leave me alone." At this time,Partipilo had nine (seven full- andtwo regular part-time)employees at South Michigan and wasmaking "health andwelfare" payments to the Union on three; and with 12 (10full- and 2 regular part-time) employeesat DesPlaines hewas paying Local 705 "health andwelfare" ononly two,one of whom was his son, the stationmanager there.When Spizzeri returnedagain inJanuary 1971 with anew "contract" for Partipiloto sign,Partipilo declined todo so. He made no further payments to Local 705after theexpiration of his 1967-70 contract,nor has any employeemade any inquiryabout it.At no time had he deducted out ofany employee's wages any "Union dues"remittedby him toLocal 705. At no time had he paid the wages called for by his"contract" with Local 705, nor did Spizzeriever inquire.The gross volume of Partipilo's businessat bothstationsin1970was approximately $1million($600,000 atDesPlaines and $400,000 at SouthMichigan),of whichabout 80 percentwas from gasoline sales.Upon the foregoing uncontradicted testimony of VitoPartipilo,whom I credit, I find the complaintallegationsconcerning him established by substantialcredible eviden-ce.59.Instance 60: Ratz Service Station (662 E.111th St., Chicago, Ill.)Upon substantiallysimilar allegations,General CounselwitnessDonald Ratz testified that hehas owned andoperated the Clark Oil service station at 662 East 111thStreet,Chicago, sinceDecember 30, 1968,when heacquired it from previous dealer Langford,retaining two ofthe latter's employees and hiring five new employees tocomprise a total workcrew of seven (five full-and 2 regularpart-time) employees. One of previous owner Langford'semployees remained for only about a month.In the first week of January 1969, shortly after he tookthe service station over, Ratz was paid a visit by Local 705Business Agent George White, who presented to him forsignature a preprinted Local 705 contract for 1967-70 andasked him to "put a man in the union." Although Ratzsigned the "contract," he did not then "put aman in theunion," explaining to White that he hadjust opened thestation but to come backlater.At thistime, Ratz had five(three full- and two regularpart-time) employees, withnonein the Union. At no time did Whiteask how manyemployees Ratz had nor did Whiteclaim to represent any.About a month thereafter (i.e., February1969) Local 705Business Agent White returnedand reminded Ratz that he(White) "needed a man in theunion."So, Ratz himselfdesignated one of his employees to be "the union .. .man," "just pick a man [and] I told the man he'd have tobe in the union."In 1969 and 1970, Ratz had six or seven (four orfive full-and two regular part-time) employees,with never morethan one employee in the Union, except for1month whenthere were two. And Ratz had informed White(in responsetoWhite's inquiry)-who called regularlyat the Ratzstation for "collections"-that he hadseven employees.Ratz joined GRAMC on March 5,1969, signed anexpressbargaining authorizationdesignation to it onSeptember 13, 1970, and has been displayingits distinctivemembership emblem prominently in his servicestation DECISIONSOF NATIONALLABOR RELATIONS BOARDwindow since 1970. Late in 1970, Local 705 Business AgentWhite together with IGD 78 Representative Blair ap-proached Ratz at the latter's service station, and onWhite's recommendation Ratz signed up also with IGD,which, however, to his knowledge has at no time bargainedon his behalf.In late December 1970, when White presented Ratz witha new 3-year preprinted contract (1970-73) for signature,Utz told him to "stick it up [your] a-." Undeterred,White returned in January 1971, informed Ratz that "allbut a couple" of the gasoline dealers had signed it and thistime threatening Ratz that "if you don't [sign], you could,too, be picketed." Under these circumstances Ratz signedit.At this time Ratz had six or seven (four or five full- andtwo regular part-time) employees,with only one in theUnion.At no time did Local 705 representative Whitedaim to represent a majority of Ratz's employees nor askfor more employees "in" the Union. At no time did Ratzpay the wage rates specified in the 1970-73 "contract," nordid he tell his employees what those rates (or any otherprovisions of the "contract") were, although he did tellthem he had signed the union contract. And he deductedthe union "dues" from such wages as he paid his union"member" employees.The gross income of the Ratz service station in 1970exceeded $550,000, of which 80 percent was from gasolinesales.As usual, the foregoing testimony, in this instance ofDonald Ratz, stands uncontradicted. Crediting it, I findthe complaint allegations concerning Donald Ritz estab-lished by substantial credible evidence.60.Instance 61: Lester Reddick Service Station(855W.95th St.,Chicago, Ill.)Upon like allegations,General Counsel witness,LesterReddick,testified that he owned and operated the ClarkOil service station at 855 West 95th Street,Chicago, fromJanuary 25,1971, to March 1,1972.When he acquired thestation,he retained one employee of former ownerWinford and hired nine new employees.On the day he took the station over(January 25,1971),Reddick was visited at his new station by a Local 705representative who presented him with a preprinted Local705 contract for his signature and informed him he had tohave two "in"the Union"and that one of them could bemyself [i.e.,Reddick],"or else gasoline deliveries could bestopped b pickets.So, Reddick signed the"contract" andhe himselJYbut no employee,"joined" the Union.The Local705 spokesman showed no evidence that any employeebelonged to the Union,nor did he claim to represent anyemployee.In August 1971,the Local 705 representative returned tothe station to "collect"moneyfor "Uniondues" and"health and welfare"and threatened to stop gasolinedeliveries to the station if payments were not made. ButReddick did not pay.At no time in the 13 months that heoperated the station has Reddick paid any money to Local705.In response to General Counsel's subpena,Respondentstated on the record that it has no union authorizationcards pertaining to the Lester Reddick service station.Reddick has been a member of GRAMC and hasprominently displayed its distinctive membership emblemat his service station continuously since April 6, 1971. Thegross volume of business of his station for 11 months of1971was approximately $600,000, of which about 75percent was fromgasoline sales.Upon the basis of the foregoing uncontradicted, creditedtestimony, I find the complaint allegations concerningLester Reddick established by substantial credible eviden-ce.61.Instance 62:William Reddick Service Station(8100 S.Racine,Chicago, Ill.)Upon similar allegations,the owner-operator of theClark Oil station at 8100 South Racine,Chicago, sinceApril 25,1%9, William Reddick,testified that in May 1969he received a caller there,Local 705 Business A ent JerrySpizzeri,who told him he "had to join Local 705.'Reddickhad inherited two union and four nonunion men from thestation's previous owner;and he had hired three additionalemployees, thus rounding out the station's workcrew tonine employees. Spizzeri told Reddick that he wanted himto carry three members in Local 705,and that these couldbe Reddick himself and his father or other relative (i.e.,any three persons,so long as it was three).Reddick said hethought it was unlawful for an owner to belong to the sameUnion as his employees. Spizzeri indicated this was not soand threatened to picket the station if Reddick did notcomply with Spi'sdemands.Under these circum-stances,Reddickgeed the preprinted Local 705 3-year(1967-70)"contract" proffered by Spizzeri.At this time,only the two union employees(Jesse James[Jones] andJohn Matthews[Matthew] whom Reddick had inheritedfrom the former owner were in the Union.When one ofthem(James)left in June 1970 (he had also not workedthere from around June to September, 1%9), thereremained and since then there has beenonly oneemployee(Matthew)in the Union, out of eight(five full- and threeregular part-time) employees.Union dues and health andwelfare contributions on this one(originally two, asexplained above)employee were either picked up byCollector Spizzeri or mailed by Reddick to the Union.Reddick joined GRAMC in May 1%9 and has remaineda member since then,continuously displayer its distinc-tivemembership emblem in his station window; and onAugust 5,1970, he executed to it a formal bargainingauthorization designation.In December 1970 Reddick waspresented by Spizzeriwith a new,3-year(1970-73)preprinted Local 705 "newcontract"to sign.Reddick refused. SpizzeriwarnedReddick that he would have to or he would have"troublewith the union,picketing and closing the station down ...cut the gas supply off,the gasoline truck drivers would notcross the picket line." Reddick remarked that he wouldwait until a pending GRAMC proceeding was resolved.Spizzeri responded that GRAMC oilose,and that hewould picket and cut off Reddick's gasoline supplies, likeIs See fns. 29 and 30,supra TRUCK DRIVERS,LOCAL 705the picketing and stopping of the gasoline supplies of thestation across the street. Reddick said he would wait.Soon thereafter, in January 1971, Spizzeri returned,again demanding that Reddick sign the 3-year preprintedcontract. Spizzeri also told Reddick that GRAMC had lostits case,showed him contracts allegedly signed by otherdealers, and told Reddick to place three men "in" theUnion, threatening to picket otherwise. Under thesecircumstances,Reddick signed the wholly unnegotiated"contract," but henever"put" any employee into theUnion, thus having onlyoneout of nineemployees in theUnion.79 Shortly before this, in December 1970, Local 705BusinessAgent James Jackson, on a visit to Reddick'sstation to make "collections," told Reddick that if hebought a wristwatch from him for $25 he (Jackson) wouldtake care of any labor problem Reddick had with hisemployees. (Reddick did not buy the watch.) During thepreceding July 1970, Jackson had also requested from ordropped a hint to Reddick about "some vacation money"for himself.At no time has any Local 705 representative askedReddick how many employees he had nor who they were,nor has any representative been observed talking to anyemployee.Reddick's station grossed around $603,000 (at least75-80 percentfrom gasoline sales) in 1970.Upon the foregoing uncontradicted testimony of WilliamReddick, whom I credit, I find the complaint allegationspertaining to him established by substantial credibleevidence.62.Instance 63: Reynolds Service Station (6856W. Ogden Ave., Berwyn, Ill.)Upon the familiar complaint allegations, the owner-operator of the Clark Oil service station at 6856 WestOgden Avenue, Berwyn (a Chicago suburb),Illinois, sincearound 1960, Marvin Reynolds, testified-also withoutcontradiction-that he has been signing 3-year contractswith Local 705 since thattime,although the Local 705BusinessAgent (Adams, from 1960-68) at no time showedhim any union authorization card signed by any employee,nor claimed to represent any employee,nor inquired aboutor discussedwages,nor observably talked to any employee.During the same period (1960-68), although Reynolds hadan average ofsevenemployees,at no time were there morethantwoemployees (plus himself) in the Union. And at notime did Reynolds observe any of the "contract" provi-sions.Reynolds had signed the Local 705 preprinted 1967-70contract at the request of itsBusinessRepresentative Ray("Red") Kolb, at that time with only two employees (oneReynolds' brother) in the Union out ofseven(three full-79The Local 705 "healthand welfare" contributions report for thestation forthe periodending January1, 1971, in Spi zerr's handwriting,shows only one employee(Matthews)as the only union membersoThe words "owner-partner"were addedby someunknown person tothe documentReynoldssigned.91Reynolds accountedfora seeming discrepancy in his pretrialstatementthat he hadonly five employees then,by explaining that thepretrial statement was given while in the course of waiting on customers athis station.AfterobservingReynolds'testimonial demeanor I am satisfiedthat his explanation is truthful,particularly since he enumerated and261and four regular part-time)employees.When Kolbpresented a new preprinted 3-year (1970-73) Local 705contract toReynolds for signature in October 1970,Reynolds said he could not afford to pay thewages itcalled for-indeed,he had not even been paying allemployees the wages called for by the former(1967-70)"contract."Kolb returned in November 1970, this timethreateningReynolds that unless he signed the contract"you aregoing to get the gas shut off and [I'll] picket thestation."Reynolds said he would sign up only if Kolb gotthe neighboring stations to sign up.Kolb returned later inthe same month,however,threateningReynolds that"[You're] going to have to sign the contract."Under thesecircumstances,Reynolds signed80-"If I went broke,I'djust close the place up. . . ."At this time,Reynolds hadseven(three full-and four regular part-time)employees,with only two (one Reynolds'brother)employees (plusReynolds himself)in the Union.81At no time did Kolbdisplay any union card or offer evidence that he represent-ed, nor did he claim to represent,Reynolds'employees;nor did Reynolds observe any provision of the"contract."When Local 705 Business Agent Kolb came to make"collections"inMarch 1971,Reynolds informed him thathe would make no further payments of "Union dues" or"health and welfare"contributions to the Union since hecould no longer afford to do so.Kolb promised to be back.When Kolb returned in April 1971, Reynolds again refusedtomake payments,this time informing Kolb that he(Reynolds)was (also)acting on advice of GRAMC (whichhe had joined in 1960,and to which he formally executedan express bargaining authorization designation on Sep-tember 10, 1970).82The gross volume of Reynolds'business at the station in1970 was $473,000.Upon the basis of the credited uncontradicted testimonydescribed,I find that the complaint allegations concerningMarvin Reynolds have been established by substantialcredible evidence.63.Instance64: Friendly Three Service Co.(Robinson) Service Station (800 W.59th St.,Chicago, Ill.)General CounselwitnessPercyRobinson,Jr., testified atthe trial uponlike allegations.He has been a principalofficer of Friendly Three Service Co.,an Illinois corpora-tion83 since1961, from when it has owned and operatedtwo Shell Oilgasoline service stations in Chicago, one at59th and Throop (since 1959) (Throop)and the otherapproximately 1 mile awayat 59th and Halsted(since July1966) (Halsted).Halsted isoperated by Robinson, ThroopbyEarselHall (another principalof the foregoincorporation; the third corporateprincipal,Hiram Hill,identified by name-without contradiction or countervailing evidence ofany land-the seven employees in question.82At the trial,I sustained Reynolds'plea of constitutional freedom fromself-incrimination when Respondent sought to cross-examine him concern.mg whether or not he had deducted his previous payments toLocal 705from his employees' wages.83Complaint(paragraph XIV) accordingly amended to that corporatename at the trial, in placeof PercyRobinson,Jr., and listing moved fromAppendix B to Appendix A of complaint. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDstepped outin 1962).Both stationsare operatedas a singleintergrated enterpriseand both obtaintheirgasolinesupplies from the sameShell depot in Argo, Illinois. Thegross volume of business of the stationsin 1970 wasapproximately$529,000 (of this around $200,000 atHalsted),withabout 75 percentthereof from gasoline sales.In 1963,Local 705BusinessAgent George Gilmorevisited theThroop station (whereRobinson and thecorporation were thensolely located) and announced thathe wanted to sign up some men forthe Union "if you don'twant any troubleand . . . picketing ...." Gilmore didnot ask howmany employees there were, displayed noevidencethathe representedany employee, and did noteven claim to representany employee. Under the circum-stances,however,Robinson, acceding to Gilmore's de-mand,"put into" the Unionhimselfand the stationmanager andsupervisor (Frank Gattis) but no rank-and-file employee.At this time, the station had four (three full-and one part-time) employees. Robinson then commencedmakingpayments regularly, on himself and the stationmanager only, to Local 705. In 1966, Robinson moved tothe Halsted station whenthat location was acquired by hiscorporation, which continued making the aforedescribedpaymentsto Local 705.InMarch 1968,Local 705BusinessAgent Gilmore,presentinga preprinted 3-year (1967-70) "contract" toRobinson for signature, told him it"is time for[you] tosign the contract" but that "this time" there was to be"some additional-we have what you call the health andwelfare."Robinson signed itand commenced makingadditional"health and welfare" payments, still limited tohimselfand StationManager-SupervisorGattisonly,although atthis time he had six (four full- and two regularpart-time)employees. From 1968 to 1970, these pay-ments-still limitedto principal Robinson and ManagerGattis-were continued,with regular collections by Gil-more,who was never seen to talk to any of the employees.When Local 705 Business Agent Gilmore presented anew 3-year (1970-73) preprinted contract for Robinson'ssignatureonDecember 3, 1970, Robinson told himbusinesshad "dropped completely" and things were "kindof rough," but he nevertheless signed it. The contractprovisions were at notime in any way discussed, nor didGilmore evenso much as claim that he represented anyemployee.At thistime,withsix (four full- and two regularpart-time) employees excluding himself,Robinsonhimself wasthe only"member" of the Union,since Robinsontold Gilmorethat businesswas bad and Gilmore agreed to "go along" anddropGattis(the stationmanager)so that Robinson (thestationowner principal) himself would be the onlyone at thestation carried as a union"member."84The distinctive membership emblem of GRAMC hadbeen prominently displayed on the front door of thestation or stationssince the Robinson enterprise joined andauthorizedit to bargain collectively for it on July 10, 1968.Upon the basis of the credited uncontradicted testimonyof PercyRobinson,Jr., I find that the complaint allega-tions(as amended) concerning Friendly Three Service Co.84This,again,as in other instances, is substantiated by Union businessagent'sand union "health and welfare" reports in the Local 705 business(asamended from Percy Robinson, Jr.) have beenestablished by substantial credible evidence.64.Instance 65: Root Service Station (631 N.LaSalle St., Chicago, I11.)On the familiarallegations,General Counselwitness,HerbertRoot, testified-againwithoutcontradiction-concerning the Standard Oil Service Station at 631North LaSalle Street, Chicago (LaSalle),owned andoperated by him with his brotherSherman Root as officersand equal shareholders in S & H Root, Inc., doingbusinessas Root Brothers Standard Service Center since early 1970,and prior thereto as a partnership under thefirm name andstyle of Ontario & LaSalleServiceStation. For about 20years until November 1969 the Root brothersalso ran aStandardOilgasoline service station at 601NorthDearborn Street, Chicago (Dearborn), about 2 or 3 blocksfrom their LaSalle station.Around 1962-64, Local 705BusinessAgent James Harty(Hardy) visited the Roots at Dearborn and, inresponse tohis inquiry, was informed by the Roots there that they hadsix or four (or less) employees, whereupon he told them,"[You] would need two men from the station to belong totheunion."The employers (i.e., the Roots) thereupon"decided who we wanted in the union" and enlistedoneemployee to sign a membership dues-checkoff card forLocal 705; the other card was signed by employerShermanRoot himself. Thereafter, Local 705BusinessAgent Hartycalled regularly, about every 3 months, at timespersonallycollecting "dues" and "health and welfare" contributionsfrom Root, paid by the employers' checks althoughat notime withheld from any employee's pay.Atnotime did theRoots pay union scale as required by their "contract" withLocal 705; they only made payments, as aforedescribed, toLocal 705. As late as 1968-69 (the final year of theDearborn operation), excludingthemselvesthe Roots hadsix (four full- and two regular part-time) employees atDearborn, of whom only one (McQuiston)was a memberofLocal 705.With the Roots' acquisition of LaSalle,Dearborn was closed in August 1969, when two of theDearborn employees (McQuistonand Sims)were trans-ferred to LaSalle and most of the employees of the formerowner of LaSalle were retained there by the Roots but leftsoon afterwards.Soon after the Roots took over LaSalle-probably inAugust or the first half of September 1969-Local 705BusinessAgent Harty had a talk with the Roots,mention-ing his Union's contract with the previous owner there andthat the station had had four out of eight employees in theUnion, and stating to the Roots that "Now that you havetaken it over, we will requirefour men fromyou in theunion at thestation."At this timethere were,aside fromthe Roots, at least 8 to 10 or more employees, probably allfull-time, employed by the Roots at LaSalle. Accordingly,the preprinted 1967-70 "contract" of Local 705 whichHarty presented for signature was signed (on September18, 1969) and Harty gave Herbert Root four Local 705membership-Union dues checkoff cards, whereupon Rootagent's-in this case, Gilmore's-own handwriting, filled out in theEmployer's presence.This is totallyuncontradicted upon the record. TRUCKDRIVERS,LOCAL 705263"chose who we wanted to sign the cards," designating threeemployees(McQuiston, Fields, andMedia85); and thefourth card was signed by Employer Sherman Root (a one-half partner).From 1969 to the beginning of 1971, LaSalle had amaximum offour (apparently including owner ShermanRoot) "in" the Union, out of an employee complement of10 to 15 (of whom all except perhaps one or two were full-time).Harty continued to call every 3 months or so tomake collectionsof "dues" and "health and welfare"contributions,which the Employer paid (by checks) withoutdeduction from any employee's pay. At no time did theEmployer pay the union scale wages required by the"contract" with Local 705,nor did any Local 705 represent-ativeinquire on that subject, nor was that agreementobserved in other respects, nor was Local 705 "servicing"BusinessAgent Harty ever seen talking to any employee.At no time did Harty even claim to represent anyemployee; at no time did any employee become a memberof Local 705 in any way other than by the Employerenlistingor "putting" him "into" that Union.The Employer has been a member of GRAMC for over10 years, during which period of time GRAMC has beenitsdesignated collective-bargaining representative; fromaround 1964-70, Herbert Root was an officer thereof andmember of its board of directors; and in August 1970, aformal express bargaining authorization designation wasexecutedto it.At all times since shortly after openingLaSalle (August 1969), the distinctive membership emblemof GRAMC has been conspicuously displayed in its frontwindow.In October or November 1970, Local 705 Business AgentHarty presented to the Roots a new 3-year (1970-73)preprinted Local 705 contract for signature. Herbert Rootrefused tosign, indicating that GRAMC was its bargainingrepresentativeand that there was a pending NLRBproceeding.Harty stated that the NLRB proceeding"wouldn't amount to anything" and urged that he savehimself "alot of problems, aggravation by signing thecontract now." When Root continued to decline, Hartypromisedtobe back. At this time, that station (i.e.,LaSalle)had between 10 and 14 employees (probably allfull-time),with only three employees (McQuiston, Fields,and Media)plus owner, Sherman Root, "in" the Union(the same as at all timesin 1970 and 1971).True to his promise, Local 705 Business Agent Hartyreturned later in November or December 1970 and askedHerbert Root (in the presence of his brother, Sherman)whether he had changed his mind about signing thecontract, stating that GRAMC had "lost" its "case." Hartywarned Root that if he signed the contract then, it wouldgo "easier" for Root, stating that "every other dealer [is]doing so, so why don't [you]," and threatened that if Rootdid not sign it Harty could "put" all the men in the unioninstead of the four that [you] now have; and that Root"could be made an example of" as a GRAMC official, andthat he would or could easily picket "to stop gasolinedeliveries."At this time, the station still had 10 to 12employees, but Harty neither inquired how many therewere nor asked for more than the existing three plus Rootto join the Union. When Harty returned a week or twolater,thistime accompanied by another Local 705emissary, and again demanded that Root sign the newpreprinted 3-year contract, under the describedcircum-stancesRoot did so and also resigned his office inGRAMC. At this time, the station had ten to fourteenemployees, probably all full-time, with only three (plusowner Sherman Root) "in" the Union.Root has never seen Local 705 "servicing"BusinessAgent Harty for any purpose other than to demand that hesign preprinted "contracts" and to make "collections."The 1970 gross revenues of LaSalle were around $1million. That station sells over 150,000 gallons of gasolineper month at an average price(ca.1970) of 42 cents pergallon.Upon the described uncontradicted, credited testimonyof Herbert Root, I find the complaint allegations concern-ing him and Sherman Root and the service station inquestion established by substantial credible evidence.65.Instance 66: Rosman Service Station (4425 W.63d St., Chicago, Ill.)Uponsimilar allegations,General Counsel witness PaulRosman testified-also without contradiction-that sinceNovember 1956 he and his brother, Norman,have as equalpartners owned and operated the Arco Oil service stationat4425West 63d Street, Chicago, with Local 705"contracts" every 3 years.The Rosman brothers entered into their first "contract"with Local 705 in 1955 (they then operated anothergasoline station,across the street),after they received avisit from Local 705BusinessAgent Andy Lezoretti, whoannounced to them, "[You have] to join the union." TheRosman brothers demurred, pointing out that they werethe only two persons at the station, that they were theowners, and that they belonged to GRAMC. This fell ondeaf ears,Lezoretti threatening that if they did not sign upthey wouldreceive no gasoline deliveries since all of thegasoline truckdrivers belonged to Local 705. When PaulRosman asked what benefit he would get from the Union,Lezoretti replied, "When you drop dead, your wife will get$400 . . . . I will be back in a couple days." When hereturned a few days later,PaulRosman signed the"contract" and joined the Union. In 1960, when theRosmans inquired of Lezoretti whether Norman Rosmancould "put himself in" instead of the constant turnover ofcarwashers they then had, Lezorettisaid,"Fine," soNorman Rosman joined, making the two owners the onlyones in the Union. At no time did Lezoretti claim torepresent any employee or discuss any provision of any ofthe "contracts."InMarch 1968, Local 705BusinessAgentJames Hallpresented a new preprinted 3-year Local 705 contract,which Paul Rosman signed. At this time, also,noneof thestation's six (all regular part-time) employees belonged totheUnion, but theRosmans were making payments toLocal 705onlyon themselves(the station owners). At noesAlthough, according to Root and in fact, mechanics are not includedin the Local 705 collective agreement,two of these three employees-Mc-Quiston and Fields-were mechanics. 364DECISIONSOF NATIONAL LABOR RELATIONS BOARDtime did Hallinquire how many employees there were, norwas he seento speak to any employee, nor did he claim torepresent any employee, nor did he discuss any contractprovision; nor did the Rosmans observe any provision oftheir "contract" with Local 705. However, the Rosmanscontinued making payments to Local 705 on themselves.In January 1971, Local 705 Business Agent Hall visitedthe stationwith a new preprinted 3-year (1970-73)"contract" for signature. The Rosman brothers declined todo so upon the stated ground that GRAMC-of whichthey had been members continuously since 1948 (with itsdistinctive membership emblem conspicuously displayed attheir station, and with Norman Rosman on its board ofdirectors from around 1960 to 1967) and to which they hadon September 14, 1970, executed a formal bargainingrepresentation designation-had told them to hold off.Hall's response was that GRAMC had "just about had it"and that "If you were smart you'd join Bobby Jacobs andhis IGD Association."m Under the indicated circum-stances,Norman Rosman signed the proffered "contract."At this time, also,noneof the Rosman brothers' five (onefull-and four regular part-time) employees were in theUnion, but the Rosmans (owners) were making paymentsto Local 705 on themselves only. On this occasion also, ason all others, Local 705 emissary, Hall, did not inquire howmany employees there were, nor what pay they werereceiving, nor claim to represent any employee, nor discussany provision of the "contract." Nor did the Rosmanbrothers ever observe any provision of that "contract." Theonly thing the Rosman brothers did was to make regular"dues" payments to Local 705 on themselves (the stationowners) only, and the only thing Local 705 did was tocollect those payments. (The Rosmans paid only "dues" toLocal 705.When Hall had asked them in 1968 to make"health and welfare" payments also, they declined becausethey already had Blue Cross. Hall thereupon said, "I'll letyou go now," and never brought the matter up after that.)At no time since 1960 has any employee of the Rosmanbrothers been in Local 705, their ostensible "representa-tive" and bargaining agent under the described "contracts"between Local 705 and the Rosmans.The 1970 gross revenue of the Rosmans' service stationexceeded $300,000, of which 75 percent was from gasolinesales.The foregoing testimony of Paul Rosman was, again,totally uncontradicted; indeed, not even cross-examined.Crediting it, I find the complaint allegations concerningPaul and Norman Rosman established by substantialcredible evidence.66.Instance 67: Shimko Service Station (6757 W.26th St., Berwyn, Ill.)Upon like complaint allegations, Thomas Shimko, ownerand operator of an Arco Oil service station at 6757 West26th Street, Berwyn (a Chicago suburb), Illinois, testifiedthathe has owned and operated that station sinceSeptember 2, 1958, with 3-year "contracts" with Local 705since shortly thereafter.From 1958 to 1968, although Shimko had (exclusive ofw Soo Ins. 29 and 30,suprahimself)four(one full-and three part-time)employees atthe station,he made payments to Local 705 of union duesand health and welfare contributions on onlyoneemployee(Preseda), who spent 75 percentof his time asa mechanicand was also a supervisor within the meaning of the Act,and also on himself(Shimko,the owner).When,on March26,1968,Local 705 Business Agent Edward Millerpresenteda new3-year (1967-70) preprinted Local 705"contract"to Shimko for signature,Shimko signed it. Hethen had two employees (Supervisor Preseda and one otheremployee).Likewise,when in October 1970, Millerpresented another 3-year(1970-73)preprinted Local 705"contract,"Shimko signed that,too.At that time,Shimkohad four(Supervisor Preseda and three regular part-time)employees,but was paying union dues and health andwelfare contributionsto Local 705on himself(Shimko)and Supervisor Preseda only. At no time did Miller or anyother Local 705 Business Agent inquire as to the number ofemployees or their wages, nor was he seen talking to anyemployee,nor did he claim to represent any employee. Hemerely came around to make collections from Shimko,who made payments on himself and his supervisor only butobserved no provision of the"contract"with Local 705. Atno time did Shiniko tell any employee(other thanSupervisor Preseda) that he hadsigned a contract withLocal705.Shimko (who has been a member of GRAMC sinceApril 1969,with its distinctivemembership emblemprominently displayed on his station's front window sincethen) did a gross business in 1970 at his station of over$200,000 (half from gasoline sales).Uponthe credited uncontradicted testimony of ThomasShimko, I find the complaintallegations concerning himestablished by substantial credible evidence.67.Instance68: Sims Service Station(9155 S.Stony Island Ave., Chicago, Ill.)Upon similar complaintallegations, the uncontradicted,credited testimony of GeneralCounsel witness, John R.Sims, establishesthat he has ownedand operated the ClarkOil servicestation at9155 South StonyIsland Avenue,Chicago, since 1969, aftertaking it over from former ownerHamilton (who had hada union contract)and retainingtwo of the former employees (one a union member).On October 15, 1969, Local 705BusinessAgent JerrySpizzerimadea call on Sims at his new station, handedhim a preprinted Local 705 3-yearcontract to sign, andtold him he "had to havethree men in the union."Pleadingthat he had just taken over thestation, Sims said,"I only[have]one manto put in theunion."Spizzeri told Sims toput himin and also himself(i.e.,Sims, the station owner).At thistime,Simshad nine (five full-and four regular part-time) employees at the station.Sims thereupon sinned the"contract"-which was in no waynegotiated or discussed,or even read by Simsr-and,in the presenceof Spizzeri, toldhis employee, Morrellis, to join the Union;when Morrellissaid he did not want to join,Sims told him he would haveto join or he wouldn't have a job.Under these circum-stancesMorrellisbecamea "member" of Local 705. At no TRUCK DRIVERS, LOCAL 705time had Spizzeri shown Sims any evidence that herepresentedany of Sims' employees nor did Spizzeri evenmake such a claim.From April to June 1970-as corroborated by writtenreportingforms to Local 705-Sims paid to Local 705union dues onhimself(the owner)only.In July 1970, Local705 BusinessAgent (Reverend) James Jackson appeared atSims' servicestation and told Sims he (Jackson) wantedmore employees in the Union. Sims thereupon summonedhis employee McKay and told him-in Jackson's presen-ce-that he would "have to join the union," even thoughMcKay said he did not want to. When, 2 days later, Local705 spokesman, Spizzeri, called with a union card forMcKay to sign, McKay signed it in Sims' presence.Sims became a member of GRAMC and designated it ashis collective-bargaining agent on August 14, 1970, sincewhen he has continuously displayed its distinctive mem-bership emblem prominently in his station window.In January 1971, Local 705BusinessAgent Spizzeripresented to Sims anew 3-year (1970-73) preprinted Local705 "contract" for Sims' signature. Sims refused to sign.Spizzeri askedwhy. Sims replied that it was on advice ofGRAMC (his bargaining representative). Displaying 10 or15 alleged "contracts" which he said other gasoline dealershad signed, Spizzeri pressed Sims who, however, wasadamant. Spizzeri then threatened "to put pickets up andstrike the station." Sims continued to refuse to sign. Laterthat month (January) or early in February (1971), Spizzerireturned and again demanded that Sims sign the "con-tract" under threat of "pickets and strike." Sims refused. Afew days later, Local 705 spokesman, (Reverend) JamesJackson, accompanied by still another union representa-tive, visited Sims on the same mission. Continuing to refuseto sign the "contract," Sims told them he could not operatethe station under the "contract." At this time,noneof Sims'seven(four full- and three regular part-time) employeeswas in the Union.Sims' grossrevenue at the station in 1970 was approxi-mately $393,000, about 80 percent from gasoline sales.Upon the basis of Sims' foregoing credited testimo-ny-which, again, is totally uncontradicted-I find thecomplaint allegations concerning John R. Sims establishedby substantial credible evidence.68.Instance69: John H. Smith Service Station(2008W. Madison St., Chicago, Ill.)Upon similar complaint allegations, the Clark Oil servicestation owner-operator at 2008WestMadison Street,Chicago, John H. Smith, testified that after working therefor awhile, on March 1, 1967, he took the station over fromthe former owner, Bolden, retaining all four of Bolden'semployees, none of whom (nor Smith) was a unionmember.Within a few weeks, however, only one of theformer employees remained, and Smith had (except forthat one remainingformer employee) a workcrew of fournew employees.Around April 1967-a month after he started operatinghis servicestation-Smith was paid a call by Local 705BusinessAgent Danny Ligurotus, who told him someone"would have to join the union" and it could be "you" (i.e.,owner Smith).So,Smith signed the preprinted 3-year265(1964-67) "contract" of Local 705 and puthimself(i.e.,Smith, the owner) into the Union, paying Ligurotus in casha $25 "initiation fee," plus $12 "Union dues" for 2 months.Although the Local 705 emissary indicated he wanted asecond person also in the Union, when Smith pointed outthat he was new there the union spokesman was content toleave it at that, with Smith alone "joining" the Union. Atno time did the union representative display any evidencethat he represented, nor did he even claim to represent, anyemployee. Smith had informed him that he had five full-time employees, exclusive of himself.In October 1967 the same Local 705 spokesman returnedand told Smith that he would "have to put another man inthe union so I [Smith] agreed. I put another man in theUnion . . . . Henry Spencer." Although Smith then hadfive employees (all full time), employee Spencer therebybecame and until August 1968 remained the only employeein the Union. When a Local 705 emissary presented apreprinted 3-year (1967-70) Local 705 contractto Smith'for signature around March 1968, Smith signed it.He thenhad seven full-time employees (excluding himself), withonly one (Spencer) plus Smith himself "in" the Union. OnAugust 6, 1968, a second employee (Tyrone Lewis) wasplaced into the Union; this was accomplished bySmith':signing Lewis' name on a Local 705 unioncard, in thepresence of the Local 705 representative. When employeeand Local 705 "member" Spencer left Smith's employ hewas replaced on October 1, 1968, by Henry Leachman whowas similarly put into the Union bySmith'ssigningLeachman's name on a Local 705 union card in thepresence of the Local 705 representative. From then untilthe end of 1970, of seven (all full-time) employees therewere only two (Lewis and Leachman, put in as aforedefscribed by Smith himself, signing theirnames)who were"members" of Local 705, plus Smith himself.In 1969, (Reverend) James Jackson took over as theLocal 705 business agent "serving" the Smithservicestation.Although in September or October Jackson toldSmith that Smith "had to get another man into the Union"because Jackson's "boss [is] cracking down on [me,Jackson]," apparently Smith's objections sufficed to allayJackson-who had even suggested that Smith "put a manin for a month and kick him out the next month."Smith had been a member of GRAMC since March 17,1967, with its distinctive membership emblem prominentlydisplayed in his station window. He also executed a formalcollective-bargainingauthorizationdesignationtoGRAMC on September 11, 1970, and has been a memberof its board of directors since 1971. Around January 1971,Local 705 Business Agent (Reverend) James Jackson and acompanion called at the station and, in the presence ofLewis and Leachman-the station's only two employeeswho were Local 705 "members"-announced to Smith thatitwas "time to sign the new contract," a 3-year preprinted"contract" for 1970-73. Smith refused. Stating that"Gasoline Retailers [i.e., GRAMC] done lost the case,"Jackson at once got picket signs out of his car and he andhis companion began picketing. A crowd gathered. Lewisand Leachman-the only employee union "members"-didnotjoin, in the picket , by Jackson, and his 266DECISIONSOF NATIONALLABOR RELATIONS BOARDcompanion,who left shortly thereafter when they observedSmith at the telephone.Smith's gross revenue at his service station in1970 was inexcess of$500,000, approximately 60 percentfrom gasolinesales.Uponthe basisof the uncontradicted and uncross-examinedtestimony of John H. Smith, whom I credit, Ifind the complaint allegationsconcerning him establishedby substantial credible evidence.69.Instance70:Paul Smith & Aubrey DavisService Station (5200 S. Lake Park Ave., Chicago,Ill.)As amended and further amended at the trial, thecomplaintalleges(par.XII(fff),XV, and Appendix A),concerningPaul Smith and Aubrey Davis and the gasolineservice stationthey operate, as GRAMC members, underthe tradename ofD & S Shell Service at 5200 South LakePark Avenue, Chicago, that on certain dates in 1971Respondentdid not represent a majority of their employ-ees, but neverthelessthreatened to stop their gasoline andother deliveries and close the station down unless theysigned an-unlawfulcollectivebargainingagreement(par.XII(ffJ) );and that, knowing Davis and Smith weremembers ofand had designated GRAMC as theircollective-bargainingrepresentative,Local 705 as thecollective-bargaining representativeof the D & S stationemployees,in or around November 1970, threatened topicket and stop gasoline and other deliveries to the station,unless thestation owner signed a collective agreement withLocal 705, without affording or intending to afford thestation owners an opportunity to bargain (either individu-ally or through GRAMC), and that Respondent attemptedthrough strike and picket to enforce the agreement exactedunder those circumstances(par.X V ).General Counsel witness, Aubrey Davis, one of thestation owners, testified without contradiction in proof ofthese allegations.Davis testified that he and Smith haveowned and operated the station since April 1970, under thetradename of D & S Shell Service, starting out with 12employees (2 full-time mechanics, and 5 full- and 5 part-time gasoline attendants; exclusive of the 2 owners, Davisand Smith), of whom 8 had worked for the station'spreviousowner, Bell, who did not tell the new owners hehad a unioncontract nor which if any employees wereunion members.In the samemonth they took over the station, Local 705BusinessAgent Jerry Spizzen paid a visit and presented aLocal 705 contract to Davis for signature. Davis refused tosign it.Spizzeri told him he would "have to sign it because[former owner] Bell have most of the guys in the station inthe union." When Davis continued to refuse to sign it, aftersome discussion,he and Spizzeri arrived at the "compro-mise" understanding that there need be only five men inthe Union, so Davis signed the contract. At this time, thestation had 12 (7 full-time, including 2 mechanics, and 5part-time) employees. Davis and Smith then commencedpaying Local 705 dues and health and welfare contri-butions on five-in any event less than a majority, andincluding two mechanics (Sato and Pette)not in thebargaining unit-employees (Sato, Pette,Smith,Jones, andBall).At no time have Davis and Smith made any payments toLocal 705 on any other employees.87In November 1970, Local 705Business Agent Spizzeripresented Davis with a new, preprinted 3-year (1970-73)Local 705 contract for signature. Davis refused to sign.Spizzeri threatened that if he did notsign, the station'sgasoline supply would be"cut off" and that the stationwould be picketed. However,Davis continued to refuse tosign. Returning to the station late that month (November1970) from a roadcall,Davis heard loud yelling in theoffice,Davis' partnerSmith tellingLocal705 BusinessAgent Spizzeri he would "notsign a g-d damn thing."When Spizzeri presented the contract (1970-73) to Davis,Davis signed it. Neither Spizzeri nor any other Local 705representative had even claimed to represent a majority ofthe station's employees nor had there been any negotiationnor indication that any negotiationwas possible.At thistime, there were (exclusive of Davis and Smith), 12employees at the station,7 to 10 full-time (including 2 full-timemechanics) and 2 to 5 regular part-time, withpayments beingmadetoLocal705 on the same 5(including 2 nonunit mechanics88)employees aforedes-cribed, who were the only employees "in" the Union-or,nota majority.The Davisand Smith service station became a memberof GRAMC in January 1971, with its distinctivemember-ship emblem prominently displayed on the station door.The station has made no further payments to Local 705sinceJuly 1971. WhenSpizzeri dunned Davis for paymentseveral times around November 1971, Davisinformed himthat on advice of GRAMC counselno further paymentswould be made. Saying that GRAMC had no "leg to standon" and thatits"case in court in Washington has been'thrown ] out. . . [by] thejudge,"Spizzeri threatened thatunless Davis paid up the station would be picketed and itsgasoline deliveries stopped.On December 14, 1971, Local 705BusinessAgentSpizzeri visited the station in person to "talk this thingover."The discussion was essentiallythe same as inNovember, but this time Spizzeri indicated that if Davispaid up for only 2 months "arrears,"the balance of the"delinquency" would be excused. Davis refused. Spizzerideclared that in that case there would be a strike, picketing,and "there will be no gas." On December 16, 1971, 2 dayslater,when Davis arrived at the station late in the morning,therewas a picket line of the five(a minority; andincluding the two nonunit mechanics)Local 705 employ-ees, carrying signs stating, "This station on strike. Local705."Allof the other employees(i.e.,the nonunionmajority) worked that day and for the next 4 days duringwhich the picketing continued.The gross revenue of the Davis and Smith service stationfrom April through December 1970, was around $450,000;for 1971, approximately $673,000;in each case, about 80percent for gasoline sales.87At the trial, I sustained Davis' constitutional plea, during cross-88Among other things,the mechanics received about$125 more pay perexamination,against self-incrinunanon as to whether his payments to Localweek than the other full-time employees(who were all gasoline attendants).705 were deducted from the wagesof the employee "members " TRUCKDRIVERS,LOCAL 705Upon the foregoing uncontradicted, credited testimonyofAubreyDavis, I find that the allegations of thecomplaint as amended and further amended concerninghim and Paul Smith and their service station in question,have, essentially as there alleged, been established bysubstantialcredible evidence except that it has not beenestablished(as alleged in par. XV of the complaint asamended) that Respondent Local 705 at any time herematerial hasbeen the exclusive representative of all of theemployees comprising an appropriate bargaining unit ofemployees at said service station.70.Instance71: SpradleyService Station(8732 S.Stony IslandAve., Chicago, Ill.)Upon the usual complaint allegations, General Counselwitness,James Spradley, testified that he has owned andoperated the Clark Oil service station at 8732 South StonyIslandAvenue, Chicago, since August 1969.In early September 1969, right after he started inbusiness,Spradley received a visit from Local 705 emissaryJerry Spizzeri, who told him, "I learned you are a newdealer . . . . This is the contract you will have to sign tooperate . . . . You will have to put your men in theunion."After Spradley informed Spizzeri that he was amember of the Union, Spradley told him to also "put" anemployee "in" the Union. At this time-known toSpizzeri-Spradley had four (two full- and two part-time)employees. Under the circumstances, Spradley signed theagreementand thereafter "put" his son, James, into theUnion, paying his initiation fee, dues, and health andwelfare contributions, without deduction from his pay.Around December 1969, Local 705 Representative(Reverend or "Preacher") Jackson called at the station andwarned Spradley that if he didn't keep up his dues andhealth and welfare payments the Union would "have toclose [you] down." Spradley promised to pay up. About 6weeks laterJackson returned, notified Spradley that he was"still delinquent," and threatened that if he did not pay upJackson would compel him to "put"allof his employeesinto the Union. Reminding him that "fellow, I be nice toyou," Jackson pressed Spradley to buy two watches fromhim at $50 apiece (without showing him the watches).Spradley promised to buy them when he got the money.InAugust 1970, Spizzen came around again to dunSpradley for payments, again threatening to "put all yourmen in" and "picket you and shut you down." Spradleypointed out that he himself was the only "Union man" atthe station since his son had left. At Spizzeri's directionand urging, Spradley "put" another employee, Johnson,"in" the Union and promised to pay his initiation fee, dues,and health and welfare contributions.In October 1970 Spizzen presented Spradley with a newpreprinted 3-year (1970-73) Local 705 contract to sign, thesame"as all the rest of the dealers have." Spradley, whohad associated himself with GRAMC as a member sinceabout the time he went into business at the station (August1969), told Spizzeri that he was unable to pay the wagescale called for by the contract and asked Spizzeri who hadas See instance68,supra90 SubpenaedLocal 705 records showonly twoemployees (Guider and267rsgotiated it. Spizzeri replied, "This is the way it always[has] been done." Spradley did not sign atthat time.In November or December, Spizzeri again brought upthe contract.When Spradley told him that he (Spradley)nad been informed that other dealers had not signed it andthat GRAMC, to which he belonged, had advised him thathe need not sign it, Spizzeri indicated Spradley would"have to sign it." When Spizzeri returned in January(1971), he bluntly told Spradley, "Now you going to haveto sign the contract or else we going to picket you, shut youdown."When Spradley pointed out that his nearbycompetitor, Sims,89 had not signed, Spizzeri replied, "Weare going to shut him down, we will picket him and he willbe shut down in two weeks." Under these circumstances,Spradley signed the 1970-73 "contract." At that time,Spradley had seven (three full- and four regular part-time)employees, withonly one(plus Spradleyhimself) in theUnion. Spradley paid all union dues and health andwelfare contributions every 3 months to a Local 705business agent who called to make collections.Spradley's gross revenues at his service station in 1970were approximately $458,000, mostlyfrom gasoline sales.Following the invariable pattern, Respondent producedno witnesses to contradict or in any way to dispute thegasoline service station dealer's testimony.Upon thedescribed testimony of James Spradley, I find the com-plaint allegations concerning him established by substan-tial credible evidence.71.Instance 72: Stokes Service Station (814 E.87th St., Chicago, Ill.)Upon substantially the same complaintallegations,General Counsel witness Roy Stokes, unemployed at thetime of this trial, testified that he owned and operated theClark Oil service station at 814 East 87th Street, Chicago,from December 1, 1970, to November 31, 1971. Stokesjoined GRAMC and authorized it to bargain collectivelyforhim in January 1971, since whenitsdistinctivemembership emblem has continuously been prominentlydisplayed at his station.Stokes received a visit at his servicestation inFebruary1971 from Teamsters Local 705BusinessAgent GeorgeGilmore,with a preprinted contract to sign.Stokesdeclined.Gilmore said others had signed and that "itwould be a wise thing to do .... If you don't sign youmay have a strike." Returning a few weeks later, Gilmoretold Stokes he need "only have to put in three" (includingStokes himself, or therefore only 2 employees) out of the 12employees Stokes informed Gilmore he had. Gilmore alsotold Stokes that the former owner of the station (all ofwhose employees Stokes had taken over but replaced asnecessary)90 had had a contract with Local 705 and thatStokes need not sign a new one but merely "honor" that ofthe former dealer. When Stokes asked how much it wouldcost him to "put" all of his employees "in" the Union,Gilmore said around $800 per year but not to "worry"about "putting" all of them "in," two would be enough. So,Stokes signed the contract. Gilmore thenleft one unionLittle) of the former owner as members of Local 705. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDmembershipcard withStokesand told him to give it to hisemployee,Guider. At thistime,excluding himself, Stokeshad 12(7 full- and 5 regular part-time) employees, withnowin the Union.Stokes'gross receiptsathis service station fromDecember 1970through November 31, 1971, were approxi-mately$486,000,about 75 percentfrom gasoline sales.Upon the foregoingwholly uncontradicted, creditedtestimony of Roy Stokes,I findthe complaintallegationsconcerning him establishedby substantial credible eviden-ce.72.Instance73:Ukockis Service Station (6801W.87th St., Oak Lawn, Ill.)Upon substantiallythe same complaint allegations,General Counsel witnessPeter Ukockis testified that hehas ownedand operated the Texaco Oil service station at6801West 87th Street,Oak Lawn,Illinois,from June 1965(for the first7 months with a partner) to June 1971. WhenUkockis took the stationover, he reopened it after it hadbeen closedfor about a year.In July 1965, right after he opened the station, Ukockiswas visitedby two Local 705 emissaries who said theywould be back when "[you are] on [your] feet." InNovember,one of thetwo (Rebout) returned (with anothercompanion)forUkockis "to sign a contract with theunion."Ukockis declined. The union emissary (Rebout)told him,"At least one man in the station [has] to be in theunion and itcould be [you] . . . . or [I] would picket thestation."Ukockisdeclinedto sign or join. When the sameLocal705 emissaryagainreturned on December 2, 1965,Ukockis' then partnerfinallysigned the preprintedContract.Neither the emissary nor any other Local 705representativehad ever asked how many employees therewere at thestation,nor claimedto represent any employee,nor was anyemployee a member of the Union.A few dayslater,on December7, 1965,the sameLocal 705 agent(Rebout)returnedand hadUkockis himselfsign a Local705 membershipcard. (Ukockis' partner stepped out about2 months thereafter,leavingUkockis the sole owner of thestation.)From 1965 to1967, another Local 705businessagent(BennyKay) came around each 3 months to make"collections"-for ownerUkockis only, he being the onlyone at the station"in" the Union.In March 1968,Local705 BusinessAgent Hall presenteda new preprinted3-year (1967-70) Local 705 contract toUkockis,which he signed.At no time did Hall ask howmany employees there were nor claim torepresent anyemployee.At this time,excluding himself,Ukockis hadtwo (one full-and oneregular part-time)employees.Thereafter,Hall calledeach 3 months to collect "Uniondues" from StationOwner Ukockis.At no time has anystationemployeebeen a memberof Local 705; only Ukockishimselfhas been a"member" underthecircumstancesdescribedAt notime hasUkockis observed any of theterms,provisions,or conditions of any "contract" withLocal 705.On December 2 or 3, 1970, Local 705 Business AgentHall presenteda new 3-year (1970-73) preprinted Local705 contract to Ukockis to sign. Ukockis refused to sign,saying he was amember of GRAMC (which he had joinedin 1967 and to which on September 2, 1970, he hadexecuted an expressbargaining designation authorization;and whose distinctive membershipemblem he had foryears been displaying conspicuouslyon his station's frontdoor).Hall respondedthat numerous other dealers hadsigned up. Ukockis, however,continued to refuse to sign.Hall thensaid,"I have closed myeyes in the past to thefact you had employeesand I never talked to them aboutsigning into the union,but if you don't sign the contract Iwill go inthe back and talk to theemployees and havethem sign up, too . . . . [and] picket yourstation ....[and] stop gas deliveries to your stationbecause the gastruck drivers are part ofthe unionalso and theywill obeyus." But Ukockis persistedin his refusal to sign. Threaten-ing "masspicket" by the Unionof all stations which hadnot signed up with Local 705,Hall promised to return. (Henever did so.) At this time,as well as during the latter halfof 1970, Ukockis had three(one full- and tworegular part-time) employees. Notwithstanding Ukockis' "contracts"with Local 705, ashas been stated,at no timedid any ofhis employees belong to Local 705 nor didHall ever evenclaim to represent any employee,nor did Ukockis everobserve any provision (including union scale wages) of anyof those "contracts."Ukockis'gross revenue at his service station in 1970 wasapproximately $150,000, of which about70 percent wasfromgasoline sales.Peter Ukockis' testimony was totallyuncontradicted anduncross-examined.Creditingit,Ifind the complaintallegationsconcerning him established by substantialcredible evidence.73.Instance 74: Vance ServiceStation(1590 S.Elmhurst Rd., Mt.Prospect, Ill.)Upon substantially identicalcomplaint allegations,General Counselwitness,Richard Vance,testified that hehas been the owner and operatorof the Standard Oilservice station at 1590 SouthElmhurst Road,Mt. Prospect,Illinois,under thetrade name Mt. ProspectStandard OilService Station, since February 1968. Thatservice station islocatedon a street intersection comer,with other gasstations (Phillips, Enco, and Mobil)on each of the otherthree comers.In July 1968, Vance observed fourmen-three of whomturned out to be Teamsters Local705 Business AgentsSpizzeri, Ligurotus, and Dibenardo-picketing with signsat the Enco stationon one of the other comers; they alsostoppeda truck seeking to enter that station,which theydid not enter. Afterthe men visited the Mobil station onstillanother comer, theyentered Vance's station, whereLocal 705 spokesman, Spizzeri,said to Vance, "Here's thepen, sign on thislinehere."When Vance said that hewanted to speak to his lawyer,Spizzeri answered, "Wehave no time for that"and threatened to stop gasolinedeliveries to Vance's stationby "park[ing]my cars on your[gasoline] fills" if Vance didnot sign then and there. WhenVance pleaded to let him thinkabout it overnight,Spizzerirefused and threatened further that if Vance didnot signtheLocal 705 "contract" (a preprinted 3-yearform for1967-70) then and there "Iwillmakeevery man in yourstation join,"but if he signed then and there only two TRUCKDRIVERS,LOCAL 70520employees would have to join since "Louis wants two."Vance said he only had two full-time employees. (In fact,at this time,excluding himself, Vance had nine employees-one full-time mechanic and eight regular part-timeemployees.) At this, Spizzen said "Tell you what, we willmake it simple, we will call it a partnership, [just] you andyour brother-you take one card and you don't have tofeel sorry for the other fellows then if that is the way wehave to do it"-although Vance never had a partnership orbrother there with him-indeed, his brother lived 200 milesaway. Spizzeri thereupon added the word "PARTNERSHIP"on the "agreement" and Vance signed it. At no time didSpizzeri orany other Local 705 representative indicate inany way that Local 705 represented any employee. Aftersigning this"agreement," Vance paid union initiation feeson himself and on his mechanic, Krueger (not even amemberof the purported "bargaining unit"), as well asunion"dues" and health and welfare contributions (thelatter,but not the initiation fee, withheld from Krueger'ssalary). Shortly after Krueger (the mechanic) left Vance'semploy in July 1969, Local 705BusinessAgent TonyLapiana came around to pick up "collections."WhenVance informed him that Krueger no longer worked there,Lapiana asked who Vance was "putting in" in his place,but Vance refused.InNovember 1970 (while Vance was a member ofGRAMC, with its distinctive membership emblem promi-nently displayed in his station's front window), Local 705BusinessAgent Lapiana put before Vance a new 3-year(1970-73) preprinted Local 705 "contract," telling Vancethat it was"Time to sign the new . . . . contract . . . . youknow what will happen if you don't sign it." Lapiana alsotold Vance that, although he could not "guarantee" it, itwould probably continue to be all right for Vance to "leaveit as just one man" (i.e.,Vance himself) "in" the Union. Atthis time,excluding himself Vance had nine (two full- andseven part-time) employees,noneof whom was a unionmember;during all of 1970, station owner Vance himselfwas theonly"Union member."On Lapiana's September 1971 visit to the station, Vanceinformed him that he would make no further payments toLocal 705 because an NLRB agent had advised him heneednot do so. When Lapiana said, "Well, you know whatwill happen to you. All the bad guys," Vance replied, "IguessI am going to find out because you can leave now."Vance's 1970 gross revenue at his service station wasapproximately $469,000, of which about 80 percent wasfrom gasoline sales.Again, Vance's testimony stands wholly uncontradicted.Crediting it, I find the complaint allegations concerningRichard Vance established by substantial credible eviden-ce.74.Instance75:VinyardService Station (7400W.Roosevelt Rd., Forest Park, I11.)Again upon substantially identical complaint allegations,General Counsel witness,Kenneth Vinyard,testified thathe has owned and operated the MartinOil servicestationat 7400 West Roosevelt Road, Forest Park (a Chicagosuburb), since February 1970, after having been themanager (and a member of Local 705) there for Martin OilCompany, all eight of whose employees there he initiallyretained.InMarch 1970-a month after he took overownershipof the service station-Vinyard was visited there by Local705 Business Agent "Eddie" Miller, who informed him that"You will have to sign a contract and it [i.e., this station]will have to run just like it did when it was [Martin Oil]company operated." When Vinyard expressed doubt thathe could do that and survive economically,Miller'sresponse was that if he signed no contract there could bepickets andhis gasolinesupplies cut off. Vinyardasked fora week or 10 days to ponder this. WhenMiller returned aweek or so later, Vinyard told him he thought he "can putfourmen in the union," to whichMiller assented, andVinyard thereupon signed the preprinted Local 705 3-yearcontract (1967-70).Miller left unionmembership dues-checkoff authorization cards, which Vinyard subsequentlygave to the three employees Vinyard wanted to put in theUnion and at his behest those three employees signed thecards.Miller had never asked how manyemployees therewere nor did he claim to represent any; no provision of the""contract" was discussed, nor did Miller ask what pay theemployees were receiving, nor did Vinyard ever pay Unionscale.At this time, excluding himself Vinyardhad seven(two full- and five regular part-time) employees.At no timewasMillerobserved to have any contact with anyemployee; however, he called regularly to make"collec-tions" Pron. Vinyard.Around November 1970 Local705 Business AgentEdward Miller presented a new 3-year (1970-73) preprint.ed Local 705 contract to Vinyard, who thenstill had seven(two full- and five regular part-time) employees (excludinghimself), of whom three (includinga possible supervisor,plus Vinyard himself) were "in" the Unionand on whomVinyard was making regular payments to Local 705.91 Atno time did Miller ask Vinyard how many employees hehad, nor what wages he was paying, nor claim torepresentany employee; nor was the "contract" negotiated in anyway, nor did Vinyard observe its provisions, nor did Local705 ever object to Vinyard's nonpayment of unionscale ascalled for by its "contract" with him. When Vinyard toldMiller he could not afford to pay Local 705 wage rates.Miller told him to "do the best you can do." Vinyardsigned the "contract" and Miller continued to make"collections."The distinctive membership emblem of GRAMC-ofwhich Vinyard has been a member andwhich he hasdesignated as his collective-bargainingrepresentative sinceFebruary 1970-has been prominently displayed in theVinyard service station window continuouslysince Febru-ary 1970. From February through December 1970, thegross revenues of Vinyard at his stationwere approximate-ly $680,000, around 75 percent of which were from gasolinesales.Again, as in all other instances described and to bedescribed, the service station owner's testimony stands91During cross-examination, I sustained Vinyard's constitutional pleathe employees' pay the"dues" and other sums he was paying on theiragainstself-incrimination on questioning about whether he deducted from"behalf" to Local 705. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDwholly uncontradicted, Respondent having without expla-nation failed to produce any witnesses. Crediting thedescribed testimony, I find the complaintallegationsconcerningKenneth Vinyard established by substantialcredible evidence.75.Instance 76: Vaughn & McCaskill ServiceStation(7126 S. Stony Island Ave., Chicago, Ill.)Upon the usualallegations,General Counselwitness,Pierce Vaughn,testifiedthat, in equal partnership with BenMcCaskill, he owned and operated the "Phillips 66" Oilservice stationat7126 South Stony Island Avenue,Chicago, from July 1, 1970, to around July 1971, about ayear, at which time he (and McCaskill) sold the gasolineand repair shop portion of the station but retained (andstillhas,withMcCaskill) the body and fender repair shopportion.In July 1970, right after he took over the station, Vaughnwas visitedby Local 705BusinessAgent Jerry Spizzeri,who asked how many employees he had in the Union.Vaughn told him one-Longfellow (the only retainedemployeeof the former owner), and at Spizzeri's behestsigned a preprinted Local 705 contract and paid "Uniondues," possibly relating toa pastperiod, on Longfellow. Atthis time,exclusiveof its owners, the station had four (twofull- and two part-time) employees; as already stated, onlyLongfellow was in the Union. Spizzeri did not claim torepresentany employee nor discuss the "contract" in anyrespect.Thereafter, Vaughn continued to make paymentsto Local 705 on Longfellow.In January 1971, Local 705BusinessAgent Jerry Spizzeripresenteda new 3-year (1970-73) preprinted Local 705contract to Vaughn for signature, and said to Vaughn he(Spizzeri) "want[ed ]more than one man in the union."Telling Spizzeri he could not have more than one, Vaughnsignedthe "contract," no provision of which was in anyway discussed or observed (excepting, perhaps, thepayments made on Longfellow). At this time, excluding thetwo owners (Vaughn and McCaskill), the station still hadfour(two full- and two part-time) employees, with onlyLongfellow in the Union.The Vaughn-McCaskill service station had associateditself as a member of GRAMC on July 9, 1970, continuingas such thereafter while in business as a gasoline stationand displaying its distinctive membership emblem promi-nently there.The gross revenue of the station in question during theyear (July 1970-July 1971) of its operation was approxi-mately $125,000.Upon the foregoing uncontradicted testimony, which Icredit, I find the complaint allegations concerning PierceVaughn and Ben McCaskill established by substantialcredible evidence.76.Instance 77:Wax Service Station (5151 W.Division St., Chicago, Ill.)Upon the usual complaint allegations, General Counselwitness,FelixWax, testified that he owned and operatedthe Standard Oil service station at 5151 West DivisionStreet,Chicago, with equal partner Kurth Lumak fromApril 14, 1969, to March 1970, andsince the latter date assole owner.In June 1969, Wax was visitedat his stationby a Local705 representative (described exceptfor name)at whosebehest then and on a subsequent visit thathe sign acollectiveagreementwith Local 705 and put hispartnerLumak in as the "Union member,"he signed such a"contract" (1967-70) and placedhis partner "in" and paid"dues" on him to Local 705 by check whichcleared thatUnion's bank account. At thistime, exclusive of ownersWax and Lumak, the station had three (two full-timeincluding a mechanic,and one regular part-time) employ-ees,noneof whom belonged to Local 705;only stationhalf-owner Lumak was a "Unionmember" of Local 705.In December 1969, the Wax-Lumak partnership openeda second servicestation at1754 North Central, operated byLumak; and thereafter each partneroperated one station.At this time, Wax joined Local 705,with Lumak makingpayments to it for him and he (Wax) makingpayments toLocal 705 for Lumak. When the partnershipdissolved inMarch 1970, Wax remained at the WestDivision Streetservice station as thesole lesseeand owner there, andLumak thesole lesseeand owner of the NorthCentralstation.However, notwithstanding the dissolution of thepartnership and the fact that Lumakwas no longer at or inanyway connected with Wax'sWest Division Streetstation,Wax continued making payments to Local 705 onLumak as the West DivisionStreetstation's"Unionmember" under the "contract" with Local 705 (as didLumak at the North Central in relation to Wax, wholikewisehad nothing to do with thatstation),untilSeptember 1971-when, because Wax learned that Lumakwas not making payments to Local 705 on Wax, Wax inturn stopped making payments to Local 705 on Lumakand started to make payments to Local 705 onhimself(thestation owner).-but still on no employee,sinceno employeewas a union member.Wax associated himself with GRAMCand designated itas his collective-bargaining representative in July 1970, andhas since then prominently displayedin his station's frontwindow its distinctive membership emblem.In December1970 a Local 705 Business Agent put before Wax forsignature a new 3-year (1970-73) preprinted Local 705"contract," without in any way negotiatingit or claiming torepresent any employee. At thistime, excluding himselfWax had four employees,all full-time(including onemechanic), withnoneinthe Union; and Wax was makingpayments to Local 705 only on hisformerpartner Lumak(who had left the station a year before) as the station's"Union member." Apparently satisfied to leave things thisway,Wax signed the new 1970-73 "contract" with Local705.The gross receipts of Wax's West Division Street stationin 1970 were approximately $210,000, upwards of 75percent fromgasoline sales.The testimony of the gasoline dealer,in this caseWax,was as usual wholly uncontradicted. Crediting it, I find thecomplaintallegations concerningFelixWax established bysubstantial credible evidence. TRUCK DRIVERS, LOCAL 70577.Instance 78:Williams & CrossService Station(8650 S.Morgan, Chicago, Ill.)Upon the usual complaint allegations (as amended at thetrial),General Counsel witness, Henry Cross, testified-again in theinvariable pattern, wholly 'without contradic-tion-that on December 14, 1969, he (with his equalpartner, Joseph T. Williams) acquired and have since thenowned and operated, with an entirely new workcrew, theHumble (Enco) Oil service station at 8650 South Morgan,Chicago.Soon thereafter, in February 1970, Teamsters Local 705BusinessAgents (Reverend) James Jackson and GeorgeGilmore paid a visit to the service station, where JacksontoldCross he would like to have two employees in theUnion and that it didn't matter which two. Stating to Crossthat the former owner (none of whose employees wasworking there) had had three employees in the Union,Jackson told Cross that "being that [you're] a [black]brother, [I] will settle for two." Cross said he was notinterested.Jackson suggested that Cross speak to hispartner,Williams, and that "Mr. Spizzen" would be backto see him. When Local 705 Business Agent Spizzeriappeared at the station soon thereafter, and Spizzeri alsosaid,"All [I] want[ed] [is] dust two, [I don't] care whichtwo, as long asit [is] two" in the Union, Cross-who haddiscussed the matter with his partner Williams-signed thecontract. Spizzeri thereupon urged them to sign for "healthand welfare," indicating that that was what the signaturecards were for that he presented. So, Williams (Cross' 50-percent partner and half owner of the station) signed"health and welfare" checkoff cards forhimselfandHenryCross(the other half owner) signed the name of his sonDinny (Danny, "Dinni") Cross (employed at the station asa gasolineattendant).92 At this time, excluding the partnersthemselves, the station had two employees (Dinny Crossand Conway). Thereafter, Spizzeri called at the stationquarterly for "collections," which he made on half-ownerWilliams and on Dinny Cross, but he was never observedtalking to any employee.InDecember 1970 or January 1971, the existingsituation-stillwith two employees (Danny Cross andConway) and payments to the Union on Owner Williamsand on Dinny Cross-was continued with Cross' signing ofa new 3-year (1970-73) preprinted "contract" with Team-stersLocal 705. Then, as previously and thereafter, at notime did any Local 705 representative ask how manyemployees there were, or present any evidence or =ndica-tion that he represented any employee, or claim torepresent any employee, or inquire concerning wages beingpaid,or in any way negotiate any provision of the"contract";nor did the station owners observe anyprovision of the "contract"-they merely made paymentsto the Union on half-owner Williams and on Dinny Cross.The station ownership had affiliated itself with GRAMCas a member in January 1970, continuously and conspicu-ously displaying on its front door the GRAMC distinctivemembership emblem; and on September 5, 1970, a formal92A few days after Spizzeri's visit, Local 705 Business Agents Jacksonand Gilmore returned to the station to "check and see if we signed the271bargaining representation designation was executed toGRAMC.InAprilorMay 1971 Spizzeri warned Cross andWilliams that if Williams' "dues" payments to Local 705were not kept up, the Union could cause "trouble"; thatGRAMC would not prevail in court; and that they hadbetter pay up. They nevertheless stopped making paymentsto Local 705 in July 1971. The 1970 grossrevenue of theirstation was around $350,000, with 80 percentfrom gasolinesales.As usual, the dealer's testimony stands wholly uncon-tradicted.Crediting it, I find the complaintallegationsconcerning Joseph T. Williams and Henry Cross and theirgasoline service station established by substantial credibleevidence.78.Instance 79:Windzio Service Station (101 N.LaGrange Rd., LaGrange, Ill.)Upon the familiar allegations, General CounselwitnessWally Windzio testified that he owned and operated theShellOil service station at 101 North LaGrange Road,LaGrange, Illinois, for about a year after acquiring it onAugust 3, 1970.About 2 weeks after he opened his servicestation,Windzio received a visit from "Red"-otherwise identifiedas Local 705 Business Agent Raymond Kolb-who put apreprinted Local 705 contract before him and told him tosign it. In response to a question by "Red" Kolb, Windzioinformed him he had, in addition to himself,two (one full-and one part-time) employees. Kolb said, "A station likethisneeds at least one guy in the union." Windzioprotested that he could not afford it. When Kolb suggestedWindzio himself could be the man, Windzio agreed so thathe himself could be eligible for employees' health andwelfare benefits.At no time did Kolb claim to act onbehalf of or to represent any employee.About a month later Local 705 Business Agent "Red"Kolb returned, this time insisting that it wastime forWindzio to sign up and threatening to "demonstrate" withsigns and to picket so that customers would be "afraid todrive in" and that Windzio would be unable to obtaingasoline deliveries at his station since the truckdrivers"belong to the same union" and would not make deliveries."Scared,"Windzio thereupon signed the preprinted 3-year(1970-73) "contract" and "put" himself into the Union asthe service station's only "Union man." At this time,excluding himself (he did mostly mechanical work),Windzio had two (one full- and one part-time) employees,neither of them a union member.Windzio had been affiliated with GRAMC and promi-nently displayed its distinctive membership emblem in hisstation window since early September 1970, and executed aformal bargaining authorization designation to it onDecember 3, 1970.A purported union dues-checkoff authorization card forWindzio, produced by Respondent Union, isnotsigned byWindzio, nor is any writing on that card that of Windzio.Windzio's gross receipts at his service station for the 12contract for the Union." After ascertaining they had, Jacksonattempted tosell them a watch or watches. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDmonthshe operated it (August 1970-71) were approximate-ly $200,000.Once again, the testimony of the gasoline service stationdealerstands wholly uncontradicted. Crediting it, I findthe complaint allegations concerningWallyWindzioestablished by substantial credible evidence.79.Instance 80:Wintercorn Service Station (2 W.111th St., Chicago, Ill.)Upon the usual familiar complaint allegations, GeneralCounsel witness, Frank A. Wintercorn, testified that heowns and operates two Standard Oil service stations-one(2West 111th Street at State Street, Chicago) since March1953, and another (in Orland (Olean?) Park, a Chicagosuburb), since July 14, 1971. We are here concerned onlywith the first of these.Wintercorn has been signing 3-year "collective agree-ments"with Teamsters Local 705 since 1953. In 1960,whenWintercorn had 13 (6 full- and 7 part-time)employees, with only 3, a minority, in the Union, the Local705 representative asked that 2 more be added. Wintercorndid so, raising the number of his Local 705 employees tofive-still a definite minority. This situation continueduntil 1970, during which he continued to sign "collectiveagreements"withLocal 705, while having only thisminority of Local 705 employees, with regard to whom hemade payments to Local 705 of about $30 per month for"dues" plus about $125 per month for "health and welfare"contributions.In November or December 1970, Teamsters Local 705BusinessAgent George White presented to Wintercorn anew 3-year (1970-73) preprinted Local 705 "collectiveagreement,"whichWintercom signed. At that time,Wintercorn had 13 (6 full- and 7 regular part-time)employees, with only 4, or in any event a minority, "in" theUnion (plus Wintercorn himself); however, the purportedfour employees "in" the Union, on whom he was makingpayments to the Union, included the station manager, anemployee who had quit 2 years earlier in 1968, and hisbrotherwho had also quit in 1968. Thus, out of 13employees,Wintercorn hadonly 2(including the stationmanager)"in" the Union. But Local 705 Business AgentWhite picked up the "collections" regularly on theothers-no longer at the station, for as long as 2 years-aswell,without inquiry of any kind.93 White was neverobserved to talk to any of the employees.Wintercorn has been a member of GRAMC since 1953and on its board of directors since around 1968; itsdistinctive membership emblem has been displayed promi-nently in his station window since 1970, and on September22, 1970 he also executed to it - formal collectivebargaining authorization designation.In 1970 gross receipts at the Wintercorn service stationwere approximately $455,000, over 75 percent fromgasoline sales.Again, the testimony ofWintercorn stands totallyuncontradicted. Crediting it, I find the complaint allega-tions concerningFrank A.Wintercorn established bysubstantial credible evidence.80.Instance 81: Zavorka Service Station (3625W. 127th St., Alsip, Ill.)Upon the usual allegations,General Counsel witness,James Zavorka, also testified without any contradictionthat he has owned and operated the Clark Oil ServiceStation at 3625West 127th Street,Alsip(a Chicagosuburb),Illinois,with an entirely new crew of employees.In July 1969 Zavorka received a visit from Local 705Business Agent Nicholas, who asked him if he"wanted tojoin the union."Zavorka declined the invitation. Nicholasreturned around August 1, 1969, on the same mission, butthis time with a Local 705 contract, which Zavorka signed,although Nicholas never claimed to represent any employ-ee,did not ask how many employees there were, nordiscussany provision of the"contract."Thereafter,Zavorka began making regular payments to Local 705 ononeemployee(James Tross), although he had aboutsix(two full-and four regular part-time)employees. AlthoughNicholas called regularly-monthly or so-for "collec-tions,"atno time was he observed to speak to anyemployee. And Zavorka did not observe the provisions ofhis "contract"with Teamsters Local 705, nor did thatUnion apparently know or care.From 1969to 1971 witha workcrew of five(two full- andthree part-time) employees,Zavorka made payments toLocal 705 onat most oneemployee.InAprilorMay 1971, Local705 Business AgentNicholas asked Zavorka if he would sign another contractwith his Union.Zavorka said,"Not really."Nicholasthereupon threatened,"Ihate to closeyou up,shut offyour gas and picket your station."So,Zavorka againsigned a "contract"with Local 705. At this time,excludinghimself Zavorka had three (one full-and two regular part-time) employees and was making payments to Local 705onnoneof them,but "just [on]myself" (Zavorka). (Local705 records bear this out.)Also on this occasion, as allalong, the Local705 business agent did not even claim torepresent any employee.Zavorka became a member of GRAMC in September1969, sincewhen he has continuously displayed itsdistinctivemembership emblem prominently at his servicestation,which in 1970 hada gross revenue of about$289,000,approximately 75 percent thereof from gasolinesales.As has already been stated, the testimony of Zavorkawas wholly uncontradicted.Crediting it, I find that thecomplaint allegations concerning James Zavorka havebeen established by substantial credible evidence.81.Instance 82: Zichittella Service Station (1152S.Western Ave., Chicago, Ill.)Subsequentto theconclusion of the trial in Case13-CB-3571,consisting of the foregoing 81 instancesesAt the trial,I sustainedWintercorn's plea of constitutional privilegeAlthoughmy reasons for this ruling(also affecting some subsequentagainst self-incriminationwhen Respondentsought on cross-examination towitnesses,describedsupraherein)are explicated upon the record and Idie it from hun whether his paymentsto Local 705were deducted from theallowed Respondent ample time to seek review thereof,Respondent chosepay of the employees on whose behalf they were purportedly made.not to appeal. TRUCKDRIVERS,LOCAL 705273which have been described, the parties entered into astipulation, finalized on November 30, 1972, which on theirjoint applicant I accepted by my order of December 7,1972, in lieu of reopening the record and conducting afurtherhearing.That stipulation (andmy order ofconsolidation of October 17, 1972) in effect adds anothercase(Case 13-CB-4457) to the foregoing, which forpurposes of convenience is here described, with findings, asinstance82, since as to pleadings and proof it followsessentially the same pattern as the 81 instances which havealready been detailed. The following findings are accord-ingly based upon the parties' said stipulation.Anthony Zichittella has sinceFebruary 16, 1972-i.e.,subsequentto the trial herein-beenthe owner and operatorof a Save-Way Service Station known as Roosevelt Save-Way, at 1152 South Western Avenue, Chicago, Illinois. Forthe 6-month period from March 1-September 1, 1972, thegrossrevenue derived from the operation of that servicestationwas approximately $340,000 (around 80 percentfrom gasoline sales), with over $5,000 worth of productsshipped there directly in interstate commerce. (Projectedover a year, the 6-month figure would be approximately$680,000.)When Zichittella took this station over fromSave-Way Company, he retained there seven of Save-WayCompany's employees, two of whom (Thompson andTownzell) were members of Local 705, under a collectiveagreement(to Zichittella's knowledge) between Save-WayCompany and Local 705 covering that as well as anotherservicestation located elsewhere. At the time Zichittellatook over ownership and operation of the station hereinvolved,Thompson and Townzell (the two Local 705members)were the only two, out of seven, employeesreceiving the wages called for by the Local 705 contractwith Save-Way Company.InMarch or April 1972-shortly after Zichittella tookthe station over, Local 705 Business Agent Tony Lapianacalledon him there and informed him that "You still havetwo men in the Union" and that he (Lapiana) would let itgo atthat,although he knew Zichittella had sevenemployees, provided Zichittella made dues and health andwelfare payments to Local 705 on these two "Union" men.When Zichittella informed Lapiana that he was alreadymaking payments on Blue Cross-Blue Shield coveragethrough Save-Way Company on these two men, Lapianareplied that Zichittella could not do it that way anymore,but that he had to sign a contract (i.e., 3-year preprintedcontract for 1970-73) with Local 705 and pay health andwelfare contributions to Local 705 or else "the Unionwould picket Zichittella's station and stop hisgasolinedeliveries." Zichittella did not sign the Local 705 contracton this occasion.Zichittella returned around May 11, 1972, accompaniedby an associate, and, presenting the same contract toZichittella, told Zichittella that they were there on "thehealth and welfare for the two men" and that Zichittella"mustsign the contract." After Lapiana informed Zichit-tella that the reason he "mustsign a newcontract" wasthat"the two men in the Union had to have health andwelfare from the Union as provided by the contract andthat this was "necessary," Zichittella signed, with Lapia-na's associatefilling in the blank spaces and backdating ittoApril 1, 1972, and telling Zichittella that the "quarter"had already begun. Zichittella then also paid union duesand health and welfare contributions to Local 705 on thetwo men (Thompson and Townzell), by checks which hesigned after they also were filled out by Lapiana'sassociate.At this time, Lapiana had seven full timeemployees, with only the foregoing two (Thompson andTownzell) in the Union. At no time did the Local 705representatives display or offer to display any cards orother evidence that they represented any of Zichittella'semployees, nor did they claim to represent a majority ofthe employees. At no time was there any negotiation of anyprovision of the "contract" which Zichittella thus signed.Zichittella did not expressly tell the Local705 spokesmenthathewas represented for bargaining purposes byGRAMC, although Zichittella had continuously sinceFebruary 22, 1972, been a member of GRAMC and hadexpressly designated it as his collective-bargaining agentand had also continuously since February 22 displayed itsdistinctivemembership emblem conspicuously in hisstation front window so as to be plainly visible.Upon the foregoing facts, established as aforesaid bystipulationwithout cross-examination or countervailingproof, I find the allegations of the complaint in Case13-CB-4457, essentially as there set forth, concerningAnthony Zichittella established by substantial credibleevidence.C.DiscussionNo less than 82 instances have been detailed establishinga consistent and well-defined and organized pattern ofunlawful conduct by Respondent Teamsters Local 705 soflagrant,egregious,widespread, and long-continued as toarouse wonderment whether paralleledin Board annalsand why the multiple arms of the law have been so longwithheld. (The record indicates these practices may haveflourished for 15 or more years.)Respondent's unexplainedtotal failure to present any witnesses to raise factual issuesforpracticalpurposes precludes waffling on its partconcerning the events described.No less than 10,000employees in the gasoline service stations of the Metropoli-tan Chicago area are said to be involved. The overallpattern shown consisted of strong-arm demands byTeamsters Local 705 that the gasoline dealer sign itimposed, preprinted 3-year "contract" without negotiationor possibilityof negotiation.That"contract" involvedrecognition by the gasoline dealer of Local 705 as hisemployees'exclusive collective-bargaining representativewithmandatory dues-checkoff and other payments toLocal 705 and required membershiptherein, even though amajority of the station's employeesand in some cases nonebelonged to Local 705. Thiswas accomplished throughthreatsof "dryingup" the station by cutting off its gasolinedeliveries-thesine qua nonof the station's existence-bythe gasoline delivery truckdrivers, members of the sameunion(Local 705)and who,as is stipulated,made thegasoline deliveries to these Chicago gasoline stations. Thepattern of Teamsters Local 705's operations here makes itevident that that Union was interested solely in collectingmoneys from the Chicagogasoline dealers, regardless oftheir actual source,rather than in protecting the interests 274DECISIONSOF NATIONALLABOR RELATIONS BOARDof employee members whom a union normally serves or isexpected to serve. In manycases,with the knowingacquiescenceand even at the urging of Local 705, thestation ownersthemselves, rather than the employees, werecoerced into "membership" in Local 705;in some cases,the station owners were the only Local 705 "members," tothe exclusionof station employees. In others, mechanics-not evenincluded in the bargaining unit-were taken into attemptto put together a semblance of a "majority" inthe bargaining unit 84In almost allcases whereemployeesbecame membersof Local 705-which foisted a "contract"upon the dealerswithout in fact being the representative ofa majority, if indeed any, of their employees-after the"contract" was signedthe employees were assigned or"put" into the Union by the employer, who handpicked theemployeesdesired by the employer to be "in" the Union,often overtheir protest. In some cases, the employer signedhis employees' names toLocal 705 membership applicationand dues-checkoffcards without the employees' knowledgeor consentor even without telling them about it;in somecases "members" were not employed at the station at all;and inmany cases the employer did not even deduct the"Union dues" from their pay, thus perfecting theirignorancethat they were being reported and carried asLocal 705 "members." Not only did Local 705 notnegotiate or even make a pretenseof negotiating any of itscontractswith the Chicago gasoline dealers, but itpresentedno evidence that it represented employees nordid it claim to, nor did it evince any concern over thewages or other terms or conditions of their employmenteitherbefore or after the perfunctory "contract"signing;allthatLocal 705 evinced interest in was making"collections" from the employer without concern for theiractual source.There is no evidence that Local 705 everenforced the wage or other requirements (except for its"collections" from the gasoline dealers) of any of these"contracts"; indeed, the evidence is overwhelming andundisputed that numerous dealers were expressly told byLocal 705 that they need not pay the "required" (i.e.,"contractual")wagesat all; there were even indicationsthat dissident employees would be "taken care of" for theemployer by Local 705. Embellishments of the foregoingpattern were myriad in degree, as disclosed by the 82illustrativeinstancesexposed. In a word, Respondent'sactivities here constituted sheer racketeering.That activities of the described nature are seriouslyviolative of at least the Act brooks of no question and is sowellestablished that extended discussion would besuperfluous (as well as encyclopedic) here.One might begin, in a case like this, with a reminder,which should be unnecessary, that as a matter of contractlaw a coerced "agreement" may be avoided, moreparticularly by third parties (here, employees) whose rightsand obligations are thereby purportedly defined andregulated.Beyond that, it is- abundantly settled that the94Regularpart-time employees, having a community of interest as theydo with full-time employees here (other than mechanics, who are notincluded in the bargainingunits) are properly to be considered included inthe appropriate collective-bargaining units at the gasoline service stationshere both as a matterof Board law (see, e g,Airlines Parking, Inc,196NLRB 1018; enfd.470 F.2d 994, (C.A. 6, 1972),The May Department StoresCompany,181NLRB 710;Chester County Beer Distributors Association,133making of a contract between employerand unioncontaining a union-security provision without a majority ofthe affected employees having validly selectedthe union asa bargaining agent is unlawful under Section 8(b)(1)(A) oftheAct and void "in its entirety," and confersneitherrights upon the union nor obligations upon the employees.International Ladies' GarmentWorkers' Union [Bernhard-Altmann Texas Corp.] v. N.LR.B.,366 U.S. 731, 737(1961).Such conduct among otherthings strikesat basic protec-tions of workers which it was the Act's central purpose tosecure; viz, their right to bargain collectively (if they sodesire) through representatives of their own freechoice.Republic Steel Corporation v. N.LRB.,311 U.S. 7.95 Unionsolicitation, execution,maintenance, and enforcement ofsuch a contract containing union-security and dues-check-off provisions restrain and coerce employeesin the exerciseof their Section 7 rights, in violation of Section 8(b)(IXA)of the Act; and they also cause the employer todiscriminateagainst itsemployees in violation of Section8(b)(2) of the Act.N.L.R.B. v. Seine and Line Fishermen'sUnion,374 F.2d 974, 977-78 (C.A. 9, 1967), cert. denied389 U.S. 913;Sweater Bee by Banff, Ltd,197 NLRB 805.Furthermore, Respondent's actionsin consistentlybypass-ing GRAMC and solicitinggasoline dealersto deauthorizeitas their collective-bargaining representativerestrainedand coerced the gasolinedealers intheir choice ofbargaining representative, in violation of Section8(b)(IXB)of the Act. Finally, Respondent'srefusal to bargaincollectivelywith any gasolinedealerswhose employees itmay have represented at any specifictime,concerning itsimposed and required "contract" violated Section 8(bX3)of the Act.The dismal narrative spelled out in the 82 illustrativeinstances here detailed includes numerous otherunlawfulactions comprising the wide-ranging,atrocious constella-tion exposed. For example, it is of course violative ofSection 8(b)(1)(A) and (2) for a union to give effect to acontract including a union-security and checkoff provisionwhen the employer without employees' authorization payshis employees' required union dues out of his own fundsinstead of by deduction from their wages.Sweater Bee byBanff,Ltd, supraat 1248. And coerced inclusion ofemployers themselves, as typically here, in the "collectivebargainingunits"-indeed, sometimes the employersalone, to the total exclusion of their employees-is likewisea violation of the Act: with whom in such a "collectivebargaining unit" does the employer bargain-himse; andfor whom does the employer vote in a union or other non-Board election-himself? Cf.Mechling Barge Lines,197NLRB 592. For similar reasons as interfering with if notchoking off employees' rights to unsaddled democraticselection of collective bargaining representatives (if theydesire to bargain collectively), as well as encouragingmembership not only in a union (if employees do not sodesire) but one of theiremployer'spreference, continuedNLRB 771, 774) and because concededly so included underRespondent'sown collectiveagreements(Joint Exh. I and G.C. Exh. 5)95 Indeed, even good-faith belief in a union's majoritystatus is nojustification for recognition of a minorityunion,"for, even if mistakenly,the employees' rights have beeninvaded."ILGWU [Bernhard-AltmannTexas Corp J v N.L.R.B, supraat 739. TRUCK DRIVERS, LOCAL 705275checkoff of dues of employees who (as here) have left theemployer's employ, and continued carrying of them as"collective bargaining unit" members-to say nothing ofcarrying shadow "members" who were never in theunit-is likewise violative of Section 8(b)(2) of the Act. Cf.Industrial Towel and Uniform Service, a Division of CavalierIndustries, Inc.,195 NLRB 1121, reversed on other grounds473 F.2d 1258, (C.A. 6, 1973) 96 97The 82 instances which have been uncovered overwhelm-ingly establish a clear pattern of violations so serious andpervasive in character and extent as to require stringentremedial measures.Upon the foregoing findings and the entire record, I statethe following:CONCLUSIONS OF LAWA.At all material times, Respondent Truck Drivers,Oil Drivers, Filling Station and Platform Workers Union,Local No. 705, an affiliate of International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, has been and is a labor organization within themeaning of Section 2(5) of the Act.B.At all material times, as hereinabove set forth andfound in sections II and III,supra,various employerstherein identified and found, have been and are employersengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act; and there has been established, withregard to them and other employers in their industry, beingthe gasoline service station dealers in the metropolitan areaof Chicago, Illinois, a pervasive pattern of substantiallyidentical or similar unlawful conduct directed at andaffecting all of said enterprises and industry and theemployees thereof and the general public served thereby,such as to justify and require assertion of jurisdictionherein so as to make any remedy herein effective incarrying out the policies of the Act.C.In view of the facts established in the 82 instancesreviewedsupra,herein, and upon the record as a whole,assertion of jurisdiction herein so as to reach all of thegasoline service station dealers and industry and theiremployees in the metropolitan area of Chicago, Illinois, iswarranted and proper.D.By its conduct set forth in section III,supra,Respondent Teamsters Local 705 has engaged in and iscontinuing to engage in unfair labor practices in violationof Section 8(b)(1)(A) and (B), (2), and (3) of the Act.E.Said violations, constituting a pattern, have been96Respondent seeksto projectinto this case a former Board proceeding(13-RM-994),whichRespondent describes as having concerned thequestionwhether GRAMC could properlyrequire Respondent to engage inmultiemployer or industrywide bargaining with it However, thatissue is notinvolved here. The complainthere does not allege that Respondentfailed orrefused to engage inmultiemployer or industrywidebargaining withGRAMC nor that such would have been a violation of the Act. Tointroduce thatmatterinto theinstant proceeding would becloud andconfuse thisproceedingwith something not in issue here.Respondent'sobligation to bargaincollectivelywith individual gasoline station dealers orwithGRAMCas the authorized bargaining representative of individualgasoline station dealers, is a different issue and has been dealt with herein.For these reasons, Respondent'sapplication,upon whichrulingwasreserved at the trial,to takeofficialnotice of thatother proceeding(13-RM-994) and a related United States districtcourt proceeding (70 C2562)seeking toenjoin the Board'sRegionalDirector,isdenied, thesystematic, repeated, deliberate, flagrant, widespread, andpervasive throughout the gasoline service station dealersindustry in the metropolitan area of Chicago, Illinois, andcalculated knowingly and deliberately to flout, disrupt, anddefeat the policies and purposes of the Act.F.Said unfair labor practices and each of them haveaffected, are affecting, and, unless permanently restrainedand enjoined, will continue to affect commerce within themeaning of Section 2(6) and (7) of the Act.REMEDYPerhaps particularly in view of Respondent's unex-plained total failure to call any of its business agents orrepresentatives-implicated by name over and over in thedreary chronology of misconduct detailed in the 82illustrative instances here reviewed-the serious questionhere is not whether Respondent's described pattern ofactivitieswas unlawful, but rather how to deal effectivelywith such emboldened and wide-ranging violation of theAct so as to stamp out the evil and prevent its recurrence.Remedial measures in a case of this magnitude andscope should be designed to bring the persisting pattern ofviolations to a halt and make amends and restitutiontherefor, and to avoid any repetition or recurrence thereof.We shall, accordingly, address ourselves to measures forthe attainment of these essential objectives.A.Cease-and-Desist RemediesTo begin with, there must be issued a cease-and-desistorder requiring Respondent to halt unlawful activities suchas have been described, and requiring recognition underthe unlawfully procured contracts to be withdrawn fromLocal 705. Further, in view of the fact that over 80instances, constituting a systematic pattern of atrociousillegality, have been established, I shall also provide thatrecognition of Local 705 be withheld in the MetropolitanChicago gasoline service station industry for an appropri-ate period except through certification by the Board aftersecret ballot elections held under the Act.See, e.g.,BurnsInternational Security Services, Inc. v. N.LR.B.,441 F.2d911, (C.A. 2), affd. 406 U.S. 272;The Carpenter SteelCompany,76 NLRB 670.Charging Party'sand General Counsel's objections thereto are sustained,and the related documentssought byRespondent to be introduced into therecord here-marked for identification at this trial (Resp.Exhs. 90-94,inclusive,for identification)-are rejected; and the ChargingParty'smotionto strike out and dismiss Respondent's affirmative defense raising thismatter in paragraph"XXI" of its answer is granted.87Respondent's Exhibits 19 and 99-107 inclusive for identification, withan accompanyingoffer of proof,relating to certain abortive settlementattempts and other matters deemed immaterial are rejected,and Respon-dent'saffirmativedefenses encompassing the same,as set forth inparagraphsXXII and XXIIIof its answer,are hereby dismissed. Thealleged affirmative defense set forth in paragraphXXIV of theanswer wasstrickenout on motion,without opposition of Respondent, at theconclusion of the trial.Resp.Exh. 95 for identification(U.S.Dept.of Commerce data) isreceived. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDB.Abrogation of "Contracts"and Union"Memberships"Unlawfully Obtained,Repayment ofCollectionsThereunderLocal 705 "contracts"and "memberships"unlawfullyprocured should be abrogated and payments thereunder(except to the extent inequitable,as hereafter described)should be returned,with appropriate interest.Sweater Beeby Banff,Ltd.,197 NLRB. 805. Such repayments should ineach case be made to the person who,or for whose benefit,such payments were made;in the case of employees whowere ignorant of their "membership"in Local 705 or thatany payment was being made by their employer under orin their name,the payments should be returned to theemployer."Health and welfare payments" should besimilarly returned.A troublesome question arises withregard to the return of "health and welfare payments"where a claim has been made and paid by the health andwelfare fund or its designee,such as for hospitalization. Asto such instances,seemingly relatively few in number, for avariety of practical as well as theoretical reasons perhapsno perfect solution is possible.(E.g., should a coercedinsurance payment be returned, where a benefit has beenclaimed and paid thereunder?)Mindful of the corepurposes of the legislative authors of the Act,the stream ofjudicial direction that remedial measures under the Actshould be tailored so as to be effective yet fair, andconsiderations of practicality,I have arrived at what seemstome to be a fair reconciliation and methodology fortreating these instances-also having in mind that in orderto bring tipped scales into balance the law may have tolean toward protection of the wronged rather than thewrongdoer.98 This will be that in the case ofanyperson toor for whose benefit payment has been made under a claimarising out of the health and welfare "coverage," theamount of"health and welfare" contributions to be repaidby Local 705 may be reduced by 1 year's "health andwelfare" contributions,at the rates in effect from the date 6months prior to the payment of the claim to the date 6months subsequent to the payment of the claim;without inany way affecting the payments made or to be made upontheclaim.The recommended Order will include aprovision for notifying those whose payments are current,that upon receipt of the repayment they shall no longer becovered,after a brief reasonable period to obtain substitutecoverage if desired.98Oneinevitablycalls to mind Judge Learned Hand's observation inN LR.Bv RemingtonRand Inc., 94 F.2d 862, 872 (C.A.2) that "it rest[s]upon the tortfeasor to disentangle the consequences for which it [is]chargeable from those from which it [is ] immune."Also particularlyaproposare the recent remarks of Judge McCreein NationalCashRegisterCompanyv.N.LR.B,466 F.2d 945,969-970(CA. 6, 1972):Itmay be that the reimbursement order will result in providing awindfall.and that the Board should have explored means ofdetermining which employees actually were coerced....By the sametoken,the union was not justified in remaining silent in the face oftestimony about the pervasive nature of the union's coercive tacticsNo employee testified that he made the payments freely andvoluntarily.. .Accordingly, the Board acted well within its authority in orderingthe union to reimburse all the employees. As Judge Learned Handphrased it in an analogous context:"However,as in our decisioninN.LRB.v.RevereMetalArt Co,280 F.2d 96,101, we will not direct the Board to makeRepayments-whether of initiation,dues,or health andwelfare payments-are here limited to those paymentsmade within the 10(b) period of the Act-i.e.,not morethan 6 months prior to the filing of the original chargeherein(filed on November 18, 1970),regardless of the dateof the"contract"under which made or purportedly made.Contractsherein abrogated are similarly limited, inrespectsother than payments as above provided, tocontracts executed within said 10(b) period.99C.Retention of JurisdictionToward the close of the lengthy trial, it was indicatedthat perhaps as many as 300 or more additional instancesand gasoline dealers' cases could be presented,within thecompass of the general allegations of the complaint (orappropriate amplification thereof)in the instant proceed-ing, given sufficient time and opportunity for preparation.General Counsel pleaded that he has had insufficient staffand time to prepare and present such additional instancesand that he desired to avoid delay in disposition of andrelief for the 82 instances here presented in combined orconglomerate form.The Charging Party,on the otherhand,contended that it had some time ago turned over itsproofen masseto General Counsel,whose responsibility itwas to proceed to trial thereon in full; that it would beunfair now in effect to transfer these materials back to theCharging Party to proceed withab initioat this late date;and that in any event the Charging Party lacked thepersonnel,facilities,or finances to carry on a project ofsuch magnitude,statutory responsibility for which restsupon the shoulders of General Counsel.Iwas and continuetobe heedful of the desirability of striking a balancebetween these considerations,within the framework ofpracticability.As I indicated at the trial,Iam mostreluctant to, and have now decided that I will not,contribute toward possibly cutting off the important rightsofany of the 300 other gasoline dealers andtheiremployeeswho for one reason or another-perhapsthrough sheer arbitrary selection-simply did not happento be among the 82 instances prepared and presented atthis trial,which, while prolonged was nevertheless possiblytruncated by General Counsel for understandable reasonsof administrative expediency.Iam strongly of the viewthat the rights of these other gasoline dealers and theiremployees should be preserved.To require at this time in each and every such additionalan inquiry in each case how far the employee was coerced. Wethere said: 'hough the Board might have excluded theemployees who had voluntarily signed union cards beforeSeptember I from the reimbursement provision,it did not abuseitsdiscretion in not doing so since these employees may wellhave remained in the union only because of the status it hadunlawfully acquired.For the courts to require a determinationof the attitude of each employee in every case would imposeimpossible administrative burdens.'N.L.R.B. v. Cadillac Wire Corp,supra,290 F.2d at 263.ae Since the 10(b) limitation applies only to proceedings such as this,under the National Labor Relations Actbefore the National Labor RelationsBoardthe above limitation of payment is without prejudice to any civilcause of action at law or otherwise to recover such sums as werepaidpriorto the 10(b) period.Such civil causes of action, as also causes of action atlaw to set aside contracts procured through duress or other illegality, wouldpresumably be governed by whatever statute or statutes of limitations areapplicable to civil suits between private parties. TRUCK DRIVERS, LOCAL 705277instance a trial of the magnitude and duration of theinstant trial would frustrate and could defeat the rights ofthose parties and their employees and thwart the ends ofjustice.'I shall therefore provide for what I believe to be afair and feasible alternative in this highly unusual situation,mindful that the genius of the administrative law process isits flexible practicality.I shall include in the recommendedOrder a provision under which continuing jurisdiction isretained herein for the purpose of entertainingad hocapplications for supplemental relief at the foot of the Orderand for granting summary relief thereon as warranted,without the necessityfor repetitive trials unless requiredwith regard to specific issues of fact expressly tendered ingood faith;and for the imposition of costs if unjustifiablyproliferating relitigation of issues is indulged in.2D.Postingof NoticesIn view of the widescale pattern of illegal conductexposed,permeating the gasoline service stationindustryand its estimated 10,000 or more employees in theMetropolitan Chicago area, and in order to promote theobjective of stamping out such abuses,I shall include in therecommended Order the provision that the notices to beposted may be posted in all gasoline service stations in thatarea(i.e.,Cookand DuPageCounties,Illinois).See, e.g.,Texas Gulf Sulphur Company v. N.LR.B.,463 F.2d 778, 779(C.A. 5, 1972);J.P.Stevens & Co., Inc. v. N.LR.B., 417F.2d 533 (C.A. 5, 1969);N.LRB. v. District 65, RWDSU,AFL-CIO,375F.2d 745, 747 (C.A.2);NLRB. v.Lummus Co.,210 F.2d 377, 381 (C.A. 5);Teamsters, Local901 [Associated Federal Hotels],193NLRB 591, 599;District 65, Retail etc. Union [The St. John Associates, Inc.],157 NLRB 615, 625-626, enfd. 375 F.2d 745, 747 (C.A. 2):"If the much used phrase `law and order' is to have anymeaning in our society, the Board's decision supportingthesewords must be enforced. The manner in which theUnion proceeded justifies the broadest type of order."E.Referral to Attorney General oftheUnitedStates6The flagrant, egregious, widespread, and corruptingnature of the pattern of practices here pursued mandatesthat they be referred to the Attorney General of the UnitedStates for appropriate action .3 Such reference will accord-ingly here be made.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this consolidat-iSuch new proceedingscould,for example,be subject to 10(b)defenses,even though the charge as filed herein was sufficiently broad to include allsuch additional instances and dealers.Cf.,e g.,International Ladies'GarmentWorkers'Union /McLoughhnManufacturing Corporation] vN LRB.,463 F.2d 907,921-23 (C.A.D.C., 1972).2The Charging Party'sapplication for costs at this time is denied, withsome reluctance,sinceinmy opinionithas considerable merit, even afortioriTudee Products, Inc.,194NLRB 1234, and 196 NLRB 158,particularly in view of Respondent's failure to present even a single witnessto controvert the massive testimonyadducedin the 82 described instances,therebysubjecting General Counsel to the seemingly avoidable gargantuantrial task thrust upon him.Nevertheless,Ishall not award costs herebecause theheavylaboring oarwas plied byGeneral Counsel who does notseek costs,and alsobecause I havenot fared well with a previoused proceeding,and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER4A. It is hereby ordered that: Respondent, TruckDrivers, Oil Drivers,Filling Station and Platform WorkersUnion,LocalNo.705,an Affiliate of InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America,and its officers,representatives,and agents,shall forthwith:1.Cease and desist from:a.In any manner enforcing or attempting to enforce, orperforming or giving effect to,any collective agreement orcontract found in section III hereof,to have been obtainedthrough coercion,restraint,or unlawful threat against anyemployer or in interference with the right of his employeesfreelyto select(or to refrain from selecting)a collective-bargaining representative of their own choice, or ininterference with any other right of employees under theNational LaborRelations Act, as amended,or when saidRespondent did not represent an uncoerced majority of theemployees of said employer in an appropriate collective-bargaining unit,or otherwise unlawfully under said Act.b.In anymanner enforcing or attempting to enforce,or performing or giving effect to,any collective agreementor contract obtained under circumstances substantially thesame as or similar to those found in section III hereof,through coercion,restraint,or unlawful threat against anygasoline service station owner or dealer in the Metropoli-tanChicago area (i.e., Cook and DuPage Counties),Illinois,or in interference with the right of his employeesfreely to select (or to refrain from selecting) a collective-bargaining representative of their own choice, or ininterference with any other right of employees under theNational Labor Relations Act as amended, or when saidRespondent did not represent an uncoerced majority of theemployees of said employer in an appropriate collective-bargaining unit,or otherwise unlawfully under said Act.c.In any manner enforcing or attempting to enforcepayment or collection of initiations,dues,assessments,health and welfare contributions, or other paymentsrequired under or in relation to or under color of anyobligation or purported obligation arising out of anycollective agreement or contract referred to in sections A,1,a or A, 1, b of this Order, or under any membership inRespondent or dues checkoff or other payment require-ment to Respondent by virtue thereof.d.Seeking recognition or acting or purporting to act asexclusive collective-bargaining representative of employeesrecommendation along that line(cf. RussellMotors, Inc.,198 NLRB No. 58,80 LRRM1757, 1759-60). I have, however, made the above provision forcosts in the event Respondent indulges in unjustifiable, repetitive litigationof other instances of a substantially identical character without adducingcountervailing proof raising genuine issues.3Without reference to U.S.Code provisions,see, e.g, Act.,§302,U.S.v. Lanni,466 F.2d 1102(C.A. 3); U.S. v.Ferrara,458 F.2d 868(CA. 2), cert.denied408 U.S. 931;SweaterBee by Banff, lid,197 NLRB 805.4 In the event no exceptions are filed as providedby Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and the recommended Order which follows, herein,shall, asprovided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order, and all objectionsthereto shall be deemed waived for all purposes. 278DECISIONSOF NATIONALLABOR RELATIONS BOARDof any employer, unless said Respondent is in fact the dulyauthorized collective-bargaining representative of an un-coerced majority of said employees in a unit appropriateforcollective-bargainingpurposes;ariasfurther,for aperiod of 5 years from the date of this Order, seeking suchrecognition from any gasoline service station owner ordealer (or acting or purporting to so act on behalf of theemployees of such owner or dealer) in the MetropolitanChicago area (i.e., Cook and DuPage Counties), Illinois,unless said Respondent has been duly certified by theNational Labor Relations Board to be such representativefollowing a secret ballot election or elections held by saidBoard in accordance with the National Labor RelationsAct as amended.e.Utilizing employers, owners, officials, supervisors, oragents ofan employer to unionize, or to attempt tounionize, or to enlist or induce employees into membershipin Respondent, or to be represented by Respondent, or toassistRespondent in organizing such employees.f.Causing or attempting to cause any employer todiscriminate against an employee in violation of Section8(aX3) of said Act.g.Coercing an employer to enter into a recognitionaland collective agreement under threat of preventingmerchandise deliveries to the employer in violation of saidAct.h.Representing, or claiming or purporting to represent,a majority of employees of an employer in an appropriatecollective-bargaining unit upon the basis of the member-ship of the employer or supervisors within the meaning ofthe Act.i.Requiring employees to be placed into, or to holdmembership in, Respondent upon the basis of provisions ofa collective agreement executed when Respondent was notthedulyauthorized representative of an uncoercedmajority of employees of an appropriate collective-bar-gaining unit of such employees.j.Collecting or seeking to collect or accepting dues,initiationfees,assessments,health and welfare contri-butions, or other payments required by Respondent from orfor persons not lawfully members of Respondent, upon theasserted or purported basis of such membership.k.If and to the extent that Respondent may at any timebe the duly authorized exclusive collective-bargainingrepresentativeofan appropriate bargaining unit ofemployees, refusing to bargain collectively with theemployer of such employees; or, bypassing or otherwise inviolationof the Act failing or refusing to bargaincollectivelywith any gasoline service station owner ordealer in the Metropolitan Chicago area (i.e., Cook andDuPage Counties), Illinois, through his duly authorizedcollective-bargaining representative, includingGasolineRetailers Association of Metropolitan Chicago.1.In any other manner restraining or coercing employ-ees in the exercise of their right to self-organization; toform, join, or assist any labor organization; to bargaincollectively through representatives of their own choosing;toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection; orto refrain from any or all such activities.2.Take the following affirmative actions necessary toeffectuate the policies of the Act:a.Within 20 days from the date of this Order, repay toeach employer or employee from whom any moneys havebeen collected or received under or in connection with anycollective agreement or contract referred to in section A, 1,a of this Order,all such moneys plus 6-percent interestthereon from the date of collection or receipt thereof byRespondent; provided, however, that (1) in any case wherethere has been paid to or on behalf of any such person ahospitalization or other "health and welfare"claim, theremay be deducted from the refund of the "health andwelfare"contributions portion of such repayment, theamount of one year's"health and welfare" contributions ofsuch person,calculated at the rates of contributions ineffect from a date 6 months prior to the payment of suchclaim to the date 6 months subsequent to such payment.Any claim(s) payment(s) heretofore or hereafter made shallbe unaffected by this Order,as shallany accruedobligation to make or to continue to make st, . payment(s)on such claim(s); (2) there shall be no obligation on thepart of any person who has received payment of any"health and welfare" claim, to repay all or part thereof byreason of any provision of this Order; (3) to the extentnecessary to effectuate the intent of this provision of thisOrder, Respondent shall if legally required reimburse anyhealth and welfare fund,insurer, carrier,or servicinginstitution, organization,or person; 5and (4) each suchrepayment shall be accompanied by a written notice (withblankspaces filled in) as follows:IMPORTANT NOTICEThe National Labor Relations Board has determinedthat collection by Teamsters Local 705 of Unioninitiationfees,dues,assessments,and health andwelfare payments from you or for your account, hasbeen unlawful in violation of the National LaborRelations Act as amended. The enclosed check payableto you in the amount of $-is inrepayment thereoffor the period from dateto dateYOU AREHEREBY INFORMEDTHATHEALTHAND WELFARE(INCLUDINGHOSPITALIZATION)COVERAGE FOR YOUTHROUGH LOCAL 705 WILL AUTOMATICALLY CEASE ONTHE THIRTIETH DAY AFTER YOUR RECEIPT OF THISNOTICE. YOU SHOULDTHEREFOREAT ONCEMAKE OTHERARRANGEMENTS FOR SUBSTITUTECOVERAGE IF YOUDESIRE.This Noticeis sent toyou inaccordancewith the Orderof the National LaborRelations Board.Dated:Truck Drivers, Oil Drivers,Filling Station and PlatformWorkers Union, LocalNo. 705, an Affiliate of International Brotherhood of5Cf. e.g.,Local 964, Carpenters,181NLRB 948, 955;Teamsters, Localv.N.LR.B,450 F.2d 942(C.A 3).560 [Nu-Car Carriers, Inc.],187 NLRB 850,865-866,enfd sub nomRosen TRUCK DRIVERS,LOCAL 705Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica.b.Upon demand by the Regional Director for Region13 of the National Labor Relations Board, or by anysignatory to any collective agreement or contract referredto in A, l,a of this Order, or signatory of any dues checkoffor other payment authorization related thereto, forthwithsurrender to such person any such collective agreement orcontract, dues checkoff, or other payment authorization,executedby himunder circumstances herein found insection III,steprqto have been unlawful.c.Upon demand by said Regional Director, makeavailable to hun or other Board agent,for examination andcopying, and all currently deemed valid (i.e., by Respon-dent) collective agreements or contracts, as well as anydues checkoff or other payment authorizations andrecords, of the Employers herein referred to in A,l,a, andall records reflecting payments to Respondent thereunderor by virtue thereof.d.Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for examina-tion and copying, all records and reports necessary toanalyze the amounts to be repaid under, or otherwise todetermine the extent of compliance with, this Order.e.Post at Respondent's business offices, union halls,and meeting places, copies of the attached notice marked"Appendix.."6 Copies thereof,on formsprovided by saidRegionalDirector, shall be duly signed and postedimmediately upon receipt thereof and maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.f.Deliver signed copies of the notice marked "Appen-dix," to said Regional Director in a quantity to bedesignated by said Regional Director, for the purpose ofposting bygasoline service station dealers throughout theMetropolitanChicago area (i.e., Cook and DuPageCounties), Illinois, if desirous and willing.g.Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas takento comply herewith.B.In view of Respondent's failure to produce anywitness to controvert General Counsel's overwhelmingproof comprising 82 illustrative instances establishing aconsistent, systematic pattern of unlawful conduct towardgasoline service station dealers and their employees in the6 In the eventthat theBoard'sOrder isenforcedby a Judgment of aUnited StatesCourt of Appeals, the words in the Noticereading"Posted byOrder of theNational LaborRelations Board"shall be changed to read279MetropolitanChicago, Illinois, area and in order topromote the purposes and policies of the Act,as well as toeffect economies of manpower,time, and money, and inthe interest of administrative feasibility,jurisdiction isherebyexpressly retained herein so that General Counsel(or, on its relation, Charging Party) may at any time applyto the Division of Judges of the NationalLaborRelationsBoard,by motion in the nature of a motion for summaryjudgment,for supplemental relief at the foot of this Orderso as to extend its scope to include one or more gasolineservice stations and their employees encompassed by theoriginalcharge filed in this proceeding. Each suchapplication,upon not less than 10 days notice to Respon-dent,shall be accompanied by an affidavit or affidavits,with attached exhibits as appropriate, setting forth thealleged facts; Respondent may thereupon,if so advised,within 20 days after service upon it or its attorneys of suchapplicationand accompanying papers, file with saidDivision of Judges answering affidavits and appropriateexhibits,which shall clearly set forth and separately stateand number specific issues of fact and law raised andproposed to be tried; and General Counsel and theCharging Party may within 10 daysthereafterfile any replyaffidavits and exhibits. All of such papers so filed shall beaccompaniedby proof ofservice of copies thereof on allother parties.If no genuine triable issue of fact or law israised thereby,an appropriate order shall thereupon beissued;if one or more triable issues are determined to beraised,such issue or issues, specified by the AdministrativeLaw Judge, shall be set down for trial or deposition or beotherwise disposed of by appropriate order or furtherorder.(SeeTennessee Packers, Inc., FrostyMorn Division,154 NLRB 819, enfd. 379 F.2d 172, 178, 179, 180 (C.A. 6),cert. denied 389 U.S. 958).In the event the AdministrativeLaw Judge finds that nobona fideissue or defense has beeninterposed or litigated in good faith upon or in connectionwith any such further trial or trials or proceeding orproceedings, reasonable costs may be imposed. Respon-dent's right to file exceptions or otherwise to seek review ofany order or orders of the Administrative Law Judge inany such supplemental proceeding shall be the same as inthe case of any order or decision of an Administrative LawJudge under the Board's Rules and Regulations.C.A copy ofthis decision and the entire record in thisproceeding shall forthwith be forwarded by the ExecutiveSecretary or other appropriate official or designee of theBoard,toHonorable Elliot L.Richardson as AttorneyGeneral of the United States."Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."